 

Exhibit 10.1

 

EXECUTION COPY

 

[tm2013525d1_ex10-1img001.jpg]

 

FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

March 27, 2020

 

among

 

CUBIC CORPORATION
CUBIC TRANSPORTATION SYSTEMS, INC.
CUBIC DEFENSE APPLICATIONS, INC.



 

The Other Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF THE WEST

MUFG UNION BANK, N.A.,
TRUIST BANK
and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

and

 

BANK OF AMERICA, N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,
BANK OF THE WEST

MUFG UNION BANK, N.A.,

TRUIST BANK

and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Bookrunners and Joint Lead Arrangers

 



 

 

 



Table of Contents

 

Page

 



Article I Definitions 1 Section 1.01.   Defined Terms 1 Section
1.02.   Classification of Loans and Borrowings 40 Section 1.03.   Terms
Generally 40 Section 1.04.   English Law Terms 40 Section 1.05.   Accounting
Terms; GAAP 40 Section 1.06.   Amendment and Restatement of the Existing Credit
Agreement 41 Section 1.07.   Interest Rates; LIBOR Notification 42 Section
1.08.   Leverage Ratios 42 Section 1.09.   Letter of Credit Amounts 43 Article
II The Credits 43 Section 2.01.   Commitments 43 Section 2.02.   Loans and
Borrowings 43 Section 2.03.   Requests for Borrowings 44 Section
2.04.   Determination of Dollar Amounts 45 Section 2.05.   Letters of Credit 45
Section 2.06.   Funding of Borrowings 51 Section 2.07.   Interest Elections 51
Section 2.08.   Termination and Reduction of Commitments 53 Section
2.09.   Repayment and Amortization of Loans; Evidence of Debt 53 Section
2.10.   Prepayment of Loans 54 Section 2.11.   Fees 55 Section 2.12.   Interest
55 Section 2.13.   Alternate Rate of Interest 56 Section 2.14.   Increased Costs
59 Section 2.15.   Break Funding Payments 60 Section 2.16.   Taxes 61 Section
2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 68 Section
2.18.   Mitigation Obligations; Replacement of Lenders 70 Section
2.19.   Defaulting Lenders 71 Section 2.20.   Expansion Option 73 Section
2.21.   Designation of Subsidiary Borrowers 74 Article III Representations and
Warranties 75 Section 3.01.   Existence and Power 75 Section 3.02.   Corporate
and Governmental Authorization; No Contravention 75 Section 3.03.   Binding
Effect 75 Section 3.04.   Financial Condition; No Material Adverse Change 75
Section 3.05.   Litigation 76 Section 3.06.   Compliance with ERISA 76

 

i

 

 



Table of Contents
(Continued)

 

Page

 



Section 3.07.   Taxes 76 Section 3.08.   Environmental Compliance 76 Section
3.09.   Properties 77 Section 3.10.   Compliance with Laws and Agreements 77
Section 3.11.   Investment Company Status 78 Section 3.12.   Full Disclosure 78
Section 3.13.   Solvency 78 Section 3.14.   Employee Matters 79 Section
3.15.   Use of Proceeds 79 Section 3.16.   Subsidiaries 79 Section 3.17.   No
Change in Credit Criteria or Collection Policies 79 Section
3.18.   Anti-Corruption Laws and Sanctions 79 Section 3.19.   EEA Financial
Institutions 79 Section 3.20.   Plan Assets; Prohibited Transactions 79 Section
3.21.   Margin Regulations 79 Section 3.22.   Domiciliation; Centre of Main
Interests 80 Article IV Conditions 80 Section 4.01.   Effective Date 80 Section
4.02.   Each Credit Event 81 Section 4.03.   Designation of a Subsidiary
Borrower 82 Article V Affirmative Covenants 83 Section 5.01.   Financial and
Business Information 83 Section 5.02.   Officer’s Certificate 85 Section
5.03.   Inspection 85 Section 5.04.   Reporting Treatment of Unrestricted
Subsidiaries 86 Section 5.05.   Compliance with Law 86 Section 5.06.   Insurance
86 Section 5.07.   Maintenance of Properties 87 Section 5.08.   Payment of Taxes
and Claims 87 Section 5.09.   Corporate Existence, Etc 87 Section 5.10.   Nature
of Business 87 Section 5.11.   Additional Guarantors 87 Section 5.12.   Use of
Proceeds 88 Section 5.13.   Books and Records 88 Article VI Negative Covenants
88 Section 6.01.   Financial Ratios 88 Section 6.02.   Limitations on
Indebtedness 89 Section 6.03.   Limitation on Liens 92

 

ii

 

 



Table of Contents
(Continued)

 

Page

 



Section 6.04.   Limitation on Sale and Leasebacks 94 Section 6.05.   Mergers,
Consolidations and Sales of Assets and Acquisitions 94 Section
6.06.   Transactions with Affiliates 97 Section 6.07.   Designation of
Subsidiaries 97 Section 6.08.   Modification of Operating Documents 98 Section
6.09.   Restrictive Agreements 98 Section 6.10.   Restricted Payments 99 Section
6.11.   Investments, Loans, Advances, and Guarantees 99 Section
6.12.   Activities of SPEs and Unrestricted Subsidiaries 102 Section
6.13.   [Reserved] 102 Section 6.14.   Subordinated Indebtedness and Amendments
to Subordinated Indebtedness Documents 102 Section 6.15.   Swap Agreements 103
Section 6.16.   Change in Fiscal Year 103 Section 6.17.   Change in Line of
Business 103 Article VII Events of Default 103 Article VIII The Administrative
Agent 105 Section 8.01.   Authorization and Action 105 Section
8.02.   Administrative Agent’s Reliance, Limitation of Liability, Etc 108
Section 8.03.   Posting of Communications 109 Section 8.04.   The Administrative
Agent Individually 110 Section 8.05.   Successor Administrative Agent 110
Section 8.06.   Acknowledgements of Lenders and Issuing Bank 111 Section
8.07.   Certain ERISA Matters 111 Article IX Miscellaneous 113 Section
9.01.   Notices 113 Section 9.02.   Waivers; Amendments 114 Section
9.03.   Expenses; Limitation of Liability; Indemnity; Etc 115 Section
9.04.   Successors and Assigns 117 Section 9.05.   Survival 121 Section
9.06.   Counterparts; Integration; Effectiveness; Electronic Execution 122
Section 9.07.   Severability 122 Section 9.08.   Right of Setoff 122 Section
9.09.   GOVERNING LAW; Jurisdiction; Consent to Service of Process 123 Section
9.10.   WAIVER OF JURY TRIAL 124 Section 9.11.   Headings 125 Section
9.12.   Confidentiality 125 Section 9.13.   Interest Rate Limitation 126

 

iii

 

 



Table of Contents
(Continued)

 

Page

 



Section 9.14.   USA PATRIOT Act and the Beneficial Ownership Regulation 126
Section 9.15.   Judgment Currency 126 Section 9.16.   Releases of Guarantors 127
Section 9.17.   No Fiduciary Duty, etc 127 Section 9.18.   Acknowledgement and
Consent to Bail-In of Affected Financial Institutions 128 Section
9.19.   Acknowledgement Regarding Any Supported QFCs 128 Article X Company
Guarantee 129

 

iv

 

 



Table of Contents
(Continued)

 

Page

 



SCHEDULES   Schedule 1.01 Existing Letters of Credit Schedule 2.01A Commitments
Schedule 2.01B Letter of Credit Commitments Schedule 3.05 Disclosed Matters as
to Litigation Schedule 3.06 Disclosed Matters as to Pension Funding Obligations
Schedule 3.08 Disclosed Matters as to Environmental Compliance Schedule 3.14
Disclosed Matters as to Employee Matters Schedule 3.16A Restricted Subsidiaries
Schedule 3.16B Unrestricted Subsidiaries Schedule 6.02 Existing Indebtedness
Schedule 6.03 Existing Liens Schedule 6.11 Existing Investments EXHIBITS  
Exhibit A Form of Assignment and Assumption Exhibit B [Reserved] Exhibit C-1
Form of Promissory Note (Revolving Loan) Exhibit C-2 Form of Promissory Note
(Term Loan) Exhibit D Form of Subsidiary Guarantee Exhibit E Form of Compliance
Certificate Exhibit F-1 Form of U.S. Tax Compliance Certificate Exhibit F-2 Form
of U.S. Tax Compliance Certificate Exhibit F-3 Form of U.S. Tax Compliance
Certificate Exhibit F-4 Form of U.S. Tax Compliance Certificate Exhibit G-1 Form
of Borrowing Request Exhibit G-2 Form of Interest Election Request Exhibit H
Form of Increasing Lender Supplement Exhibit I Form of Augmenting Lender
Supplement Exhibit J List of Closing Documents Exhibit K-1 Form of Borrowing
Subsidiary Agreement Exhibit K-2 Form of Borrowing Subsidiary Termination

 

v

 

  

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 27, 2020, among CUBIC CORPORATION, a Delaware corporation (the “Company”),
CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, CUBIC DEFENSE
APPLICATIONS, INC., a California corporation, the other SUBSIDIARY BORROWERS
from time to time party hereto, the LENDERS from time to time party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF THE WEST, MUFG UNION
BANK, N.A., TRUIST BANK, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents and BANK OF AMERICA, N.A., FIFTH THIRD, NATIONAL
ASSOCIATION AND U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

WHEREAS, the Company, certain Subsidiary Borrowers, various lenders and JPMorgan
Chase Bank, N.A., as administrative agent for such lenders, are parties to that
certain Fourth Amended and Restated Credit Agreement dated as of April 30, 2019,
as amended prior to the date hereof (as so amended, the “Existing Credit
Agreement”);

 

WHEREAS, the Company, certain Subsidiary Borrowers, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety; (ii) modify
and re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement and the other Financing Documents; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Company and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof and the other Financing Documents; and

 

WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the “Financing Documents” (as referred to and defined
in the Existing Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Financing Documents (as referred to and defined
herein).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

Article I

 

Definitions

 

Section 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

1

 



“Adjusted EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in euro for any Interest Period, an interest rate per annum equal to
(a) the EURIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in any Agreed Currency (other than euro) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) in the case of any Eurocurrency Borrowing denominated in a LIBOR
Quoted Currency, (i) the LIBO Rate for such LIBOR Quoted Currency for such
Interest Period multiplied by (ii) the applicable Statutory Reserve Rate and
(b) in the case of any Eurocurrency Borrowing denominated in Australian Dollars,
the AUD Rate for such Interest Period.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder or any successor appointed pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any Person of which such Person and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower.

 

“Agent-Related Person” has the meaning assigned to it in Section 9.03(d).

 

“Agreed Currencies” means (i) Dollars, (ii) Pounds Sterling and (iii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available in the London or other applicable interbank market, and freely
transferable and convertible into Dollars, (y) in the case of a LIBOR Quoted
Currency, for which a LIBO Screen Rate or other applicable screen rate is
available in the Administrative Agent’s determination and (z) (1) with respect
to Revolving Loans, that is agreed to by the Administrative Agent and each of
the Revolving Lenders (which currency may include, without limitation, euro and
Australian Dollars but only if agreed to by the Administrative Agent and each of
the Revolving Lenders) and (2) with respect to Letters of Credit, that is agreed
to by the Administrative Agent and the applicable Issuing Bank.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.15.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate for Dollars (or if such LIBO Screen Rate is not available for such
one month Interest Period, the LIBO Interpolated Rate with respect to Dollars)
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or such Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or such Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.13(c)), then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

 

2

 



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Parties” has the meaning assigned to such term in Section 8.03(c).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, the percentage equal to a fraction the numerator
of which is such Lender’s Revolving Loan Commitment and the denominator of which
is the aggregate Revolving Loan Commitments of all Revolving Lenders (if the
Revolving Loan Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments; provided that, in the case
of Section 2.19 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Loan Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders).

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan or the Revolving Credit Commitment Fee;

 

(i)            if such day occurs on or after the Effective Date and prior to
the fifth (5th) Business Day after the date upon which the financial statements
referred to in clause (ii) below for the fiscal period ended June 30, 2020 are
required to be delivered, (x) with respect to Loans that are Eurocurrency Loans,
2.00%, (y) with respect to Loans that are ABR Loans, 1.00% and (z) with respect
to the Revolving Credit Commitment Fee, 0.35%; and

 

(ii)            if such day occurs on or after the fifth (5th) Business Day
after the date upon which the Company shall have delivered to the Administrative
Agent the financial statements required to be delivered for the fiscal period
ended June 30, 2020 pursuant to Section 5.01(a), the rate as set forth in the
chart below that corresponds to the Net Leverage Ratio as of the last day of the
fiscal quarter or fiscal year most recently ended prior to such Business Day for
which financial statements shall have been delivered to the Administrative Agent
as required pursuant to Section 5.01(a) or (b) hereof, together with the
corresponding compliance certificate required pursuant to Section 5.02 hereof;
and provided, further, that (A) if the Company shall fail to timely deliver such
statements and certificates for any such fiscal quarter or fiscal year period or
(B) during the continuance of an Event of Default, then the Applicable Rate with
respect to ABR Loans and Eurocurrency Loans and with respect to the Revolving
Credit Commitment Fee shall be determined for the period (x) from and including
the date upon which such financial statements and certificate were required to
be delivered to but excluding the date upon which financial statements and a
certificate complying with Section 5.01(a) or (b) and Section 5.02 are delivered
or (y) from and including the date from which such Event of Default shall have
occurred but excluding the date upon which such Event of Default is cured or
waived, as if Category 5 was in effect:



 

3

 



  Net Leverage Ratio Applicable Rate
for
Eurocurrency
Loans
Applicable
Rate for ABR
Loans Revolving
Credit
Commitment Fee Category 1:

Less than 2.00 to 1.00

1.00% 0.00% 0.175% Category 2: Greater than or equal to 2.00 to 1.00 but less
than 2.50 to 1.00 1.25% 0.25% 0.225% Category 3: Greater than or equal to 2.50
to 1.00 but less than 3.00 to 1.00 1.50% 0.50% 0.25% Category 4: Greater than or
equal to 3.00 to 1.00 but less than 3.50 to 1.00 1.75% 0.75% 0.30% Category 5:

Greater than or equal to 3.50 to 1.00



2.00% 1.00% 0.35%

  

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger” means each of JPMorgan Chase Bank, N.A., Bank of the West, MUFG Union
Bank, N.A., Truist Bank and Wells Fargo Bank, National Association, its capacity
as a joint bookrunner and a joint lead arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

 

“AUD Interpolated Rate” means, at any time, with respect to Australian Dollars,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the AUD Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the AUD Screen Rate for the longest period (for which the AUD Screen Rate is
available for Australian Dollars) that is shorter than the Impacted AUD Rate
Interest Period; and (b) the AUD Screen Rate for the shortest period (for which
the AUD Screen Rate is available for Australian Dollars) that exceeds the
Impacted AUD Rate Interest Period, in each case, at such time; provided that if
any AUD Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

“AUD Rate” means, with respect to any AUD Rate Borrowing denominated in
Australian Dollars for any Interest Period, the AUD Screen Rate, at or about
11:00 a.m. (Sydney, Australia time) on the first day of the applicable Interest
Period and, if such day is not a Business Day, then on the immediately preceding
Business Day; provided that (x) if the AUD Screen Rate shall be less than zero,
such rate shall be deemed to be zero and (y) if the AUD Screen Rate shall not be
available at such time for such Interest Period (an “Impacted AUD Rate Interest
Period”) then the AUD Rate shall be the AUD Interpolated Rate.

 

4

 



“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
Dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that regularly publishes such rate in the ordinary course of
such information services’ business as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) at or about 11:00
a.m. (Sydney, Australia time) on the first day of such Interest Period. If the
AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed to
be zero for purposes of this Agreement.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Loan Commitments in accordance with the terms of this Agreement.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Loan Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

5

 



“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Loans denominated in Dollars, be a SOFR-Based Rate)
that has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Relevant Rate for syndicated credit
facilities denominated in the applicable Agreed Currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Relevant Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Relevant Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Relevant Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event”, the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Relevant Screen Rate in respect of such Relevant Rate permanently or
indefinitely ceases to provide such Relevant Screen Rate; or

 

6

 



(2) in the case of clause (3) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Relevant Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Relevant Screen Rate in respect of such Relevant Rate
announcing that such administrator has ceased or will cease to provide such
Relevant Screen Rate, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide such Relevant Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate, the U.S. Federal Reserve System, an insolvency official with
jurisdiction over the administrator for such Relevant Screen Rate, a resolution
authority with jurisdiction over the administrator for such Relevant Screen Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Relevant Screen Rate, in each case which states that the
administrator of such Relevant Screen Rate has ceased or will cease to provide
such Relevant Screen Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide such Relevant Screen Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate announcing that such Relevant Screen Rate is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Relevant
Rate and solely to the extent that such Relevant Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder in
accordance with Section 2.13 and (y) ending at the time that a Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder pursuant
to Section 2.13.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

7

 



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form attached hereto as
Exhibit G-1 or such other form as may be approved by the Administrative Agent.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit K-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit K-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro, (c) any
Borrowings or LC Disbursements that are the subject of a borrowing, drawing,
payment, reimbursement or rate selected denominated in Australian Dollars, the
term “Business Day” shall also exclude any day on which banks in Sydney,
Australia are authorized or required by law to remain closed and (d) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro or Australian Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in such Foreign
Currency in the interbank market in the principal financial center of the
country whose lawful currency is such Foreign Currency.

 

“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.

 

“Capital Lease Obligations” of any Person means as of the date of any
determination thereof the amount of liability of such Person in respect of any
lease (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, that would, at such time, be required to be
classified and reflected as a liability on a balance sheet of such Person in
accordance with GAAP.

 

8

 



“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Company, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body as of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in the implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitments” means the Revolving Loan Commitments and the Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Financing Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to Section 8.03,
including through an Approved Electronic Platform.

 

“Company” has the meaning assigned to such term in the recitals.

 

9

 



“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

 

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for Dollar-denominated syndicated credit facilities
at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

 

“Computation Date” has the meaning assigned to such term in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means with respect to the Company and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted on a pro forma basis in accordance with Section 1.05(b) as determined
by the Company in good faith to take into account (i) as an addition, the
Consolidated EBITDA attributable to any subsequently acquired Person (calculated
for such acquired Person and, to the extent acquired, its Subsidiaries,
notwithstanding anything to the contrary in the definition of the term
“Consolidated EBITDA”) which becomes a Restricted Subsidiary for that portion of
the applicable period of calculation which occurred prior to its acquisition and
reasonably detailed in the applicable certificate delivered pursuant to
Section 5.02(a) and (ii) as a deduction, the Consolidated EBITDA attributable to
any subsequently disposed Person, division or line of business (calculated for
such disposed Person and, to the extent disposed, such Person’s Subsidiaries,
division or line of business notwithstanding anything to the contrary in the
definition of the term “Consolidated EBITDA”) which was a Restricted Subsidiary
(or was owned by the Company or a Restricted Subsidiary) for that portion of the
applicable period of calculation which occurred prior to its disposition and
reasonably detailed in the applicable certificate delivered pursuant to
Section 5.02(a).

 

“Consolidated Cash Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the cash interest expense of the Company
and its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP; provided, that Consolidated Cash Interest Expense
shall exclude (a) fees, costs and expenses (including, without limitation, debt
issuance costs, make-whole premiums, prepayment penalties, commissions and
original issue discount) incurred in connection with the consummation of this
Agreement or the issuance, incurrence or repayment of any Indebtedness permitted
hereunder; (b) annual administrative agency fees paid to the Administrative
Agent; (c) capitalized costs incurred in connection with the initial closing of
any Swap Agreement, including those paid in connection with the Transactions or
upon entering into any amendment of this Agreement.

 

10

 



“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for such
period, (ii) Consolidated Interest Expense (to the extent deducted in
determining Consolidated Net Income), (iii) federal, state, local and foreign
income tax expense and any provision for income or profits taxes, franchise or
similar taxes and foreign withholding taxes (to the extent deducted in
determining Consolidated Net Income), (iv) depreciation and amortization expense
(to the extent deducted in determining Consolidated Net Income) and (v) non-cash
stock compensation and other non-cash expense items (to the extent deducted in
determining Consolidated Net Income), calculated on a consolidated basis in
accordance with GAAP, plus (b) without duplication (i) [reserved],
(ii) non-recurring business optimization expenses and other restructuring
charges or reserves to the extent set forth in a certificate of a Senior
Financial Officer of the Company (which, for the avoidance of doubt, shall
include the effect of inventory optimization programs, facility closure,
facility consolidations, retention, severance, systems establishment costs,
contract termination costs, and future lease commitments) not to exceed
$10,000,000 during any four consecutive fiscal quarter measurement period,
(iii) pro forma “run rate” cost savings, operating expense reductions and cost
synergies (in each case net of continuing associated expenses), in each case
related to a consummated Permitted Acquisition, that are reasonably
identifiable, factually supportable and that are reasonably expected by the
Company in good faith to be realized within twelve months following the
consummation of such Permitted Acquisition as a result of specified actions
(x) taken since the beginning of such period or (y) initiated prior to or during
such period or (z) reasonably anticipated to be taken in connection with or
following such consummated Permitted Acquisition (and a Senior Financial Officer
of the Company shall have delivered (i) an officer’s certificate to the
Administrative Agent stating that such cost savings, operating expense
reductions and/or cost synergies are reasonably identifiable, factually
supportable and reasonably anticipated in good faith to be achieved, which
certification may be made in any compliance certificate in the form of Exhibit E
for such period, and (ii) information and calculations supporting in reasonable
detail such estimated cost savings, operating expense reductions and/or cost
synergies) (in the case of each of the foregoing, calculated on a pro forma
basis as though such cost savings, operating expense reductions or cost
synergies, as applicable, had been realized on the first day of such period, net
of the amount of actual benefits realized during such period from such actions);
provided that (x) the aggregate amount added back pursuant to this clause
(iii) shall not exceed (to the extent any such adjustment is not permissible
under Article 11 of Regulation S-X under the Securities Act), for any period,
ten percent (10%) of Consolidated EBITDA for such period (calculated without
giving effect to this clause (iii)) and (y) if any cost savings, operating
expense reductions or cost synergies shall at any time cease to be reasonably
anticipated by the Company to be achieved within the twelve month period
following the consummation of such Permitted Acquisition, then on and after such
time such cost savings, operating expense reductions or cost synergies shall not
be permitted to be added back pursuant to this clause (iii), (iv) one-time
transaction fees, costs, expenses, premiums, make-whole amounts, penalty
payments and other similar items during such period in connection with any
issuance, incurrence or repayment of Indebtedness, any issuance of Equity
Interests, any investment, any acquisition and any disposition, in each case to
the extent permitted hereunder, including without limitation in connection with
this Agreement and the other Financing Documents (including legal fees and fees,
costs and expenses paid or reimbursed to the Lenders, the Issuing Banks and the
Administrative Agent), (v) charges, losses, lost profits, expenses or write-offs
to the extent indemnified or insured by a third party, including expenses
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition, provided that, in respect of any item that is added back
in reliance on this clause (v), the relevant Person in good faith (to the extent
set forth in a certificate of a Senior Financial Officer of the Company) expects
to receive reimbursement for such item within the next four fiscal quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such four fiscal quarter period, such reimbursement amount so
added back but not so received shall be deducted in calculating Consolidated
EBITDA for the fiscal quarter immediately following such four fiscal quarter
period); and (vi) losses recognized and expenses incurred in connection with the
effect of currency and exchange rate fluctuations on intercompany balances and
other balance sheet items minus (c) (i) non-cash items of gain or revenue (to
the extent added in determining Consolidated Net Income) and (ii) gains
recognized and income recognized in connection with the effect of currency and
exchange rate fluctuations on intercompany balances and other balance sheet
items, calculated on a consolidated basis in accordance with GAAP.

 

11

 



“Consolidated Indebtedness” means, as the context requires, (a) all Indebtedness
of the Company and its Restricted Subsidiaries or (b) all Indebtedness of the
Company and its Subsidiaries, in either case determined on a consolidated basis
eliminating intercompany loans; provided that, notwithstanding anything to the
contrary in the definition of the term “Indebtedness”, for purposes of this
definition, “Indebtedness” shall include all non-contingent liabilities in
respect of letters of credit or instruments serving a similar function, in each
case which have been drawn upon by the beneficiary thereof and which were issued
or accepted for the account of the Company or any Restricted Subsidiary (in the
case of clause (a)) or the Company or any Subsidiary (in the case of clause
(b)), as applicable, by banks or other financial institutions, whether or not
representing obligations for borrowed money.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the interest expense of the Company and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

 

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Company and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but excluding (i) extraordinary or non-recurring items (except the
non-recurring gain expected to result from the Sale and Leaseback Transactions
permitted in Section 6.04(c)) and (ii) gains or losses resulting from changes in
accounting principles.

 

“Consolidated Net Indebtedness” means, as of any date of determination thereof,
the difference (if positive) between (i) Consolidated Indebtedness of the
Company and its Restricted Subsidiaries minus (ii) the amount of Unrestricted
Cash and Unrestricted Permitted Investments, in excess of $30,000,000, in each
case as of such date.

 

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Company
and its Subsidiaries on a consolidated basis as determined in accordance with
GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Restricted Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness of the Company and its
Subsidiaries on a consolidated basis as of such date plus (b) Consolidated Net
Worth as of such date.

 

“Controlled Related Persons” means, with respect to any Indemnitee, (i) any
controlling Person or controlled Affiliate of such Indemnitee, (ii) the
respective directors, officers or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (iii) the respective agents of
such Indemnitee or any of its controlling Persons or controlled Affiliates, in
the case of this clause (iii), acting on behalf of, or at the express
instructions of, such Indemnitee, controlling Person or controlled Affiliate;
provided, that each reference in this definition to a controlling Person,
controlled Affiliate, director, officer or employee pertains to a controlling
Person, controlled Affiliate, director, officer or employee involved in the
structuring, arrangement, negotiation, syndication or enforcement of the credit
facilities hereunder or the Financing Documents, as applicable.

 

12

 



“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Matters” means (i) the execution or delivery of this Agreement, any
other Financing Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective
Proceeding relating to any of the foregoing, regardless of whether or not such
Proceeding is brought by the Company or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether or not based on contract, tort or any other theory and regardless of
whether any Agent-Related Party, Lender-Related Party or Indemnitee is a party
thereto.

 

“Covered Party” has the meaning assigned to it in Section 9.19.

 

“Co-Documentation Agent” means each of Bank of America, N.A., Fifth Third Bank,
National Association and U.S. Bank National Association, in its capacity as
co-documentation agent for the credit facilities evidenced by this Agreement.

 

“Co-Syndication Agent” means each of Bank of the West, MUFG Union Bank, N.A.,
Truist Bank and Wells Fargo Bank, National Association, in its capacity as a
co-syndication agent for the credit facilities evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

13

 



“CTSL” means and Cubic Transportation Systems Limited, a limited liability
company incorporated under the laws of England and Wales with registration
number 01381707 whose registered office is at AFC House, Honeycrock Lane,
Salfords Redhill, Surrey RH1 5LA.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party or the Company, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s and the Company’s receipt of such
certification in form and substance satisfactory to such Credit Party, the
Company and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits, proceedings, events and
occurrences and the environmental matters disclosed in Schedules 3.05, 3.08 and
3.14.

 

“Disqualified Institution” means (a) any entity specifically designated by the
Company as a “Disqualified Institution” in writing and delivered to the
Administrative Agent (for posting to the Lenders in accordance with Sections
9.01 and 9.04(e)) prior to the Effective Date, (b) any other entity that is
reasonably determined by the Company to be a competitor of the Company or its
subsidiaries and which is specifically identified in a written supplement to the
list of “Disqualified Institutions”, which supplement shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent (for
posting to the Lenders in accordance with Sections 9.01 and 9.04(e)) and (c) in
the case of the foregoing clauses (a) and (b), any of such entities’ Affiliates
to the extent such Affiliates (x) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (y) are not bona fide debt investment funds. It is understood and
agreed that (i) the Company’s failure to deliver such list (or supplement
thereto) in accordance with Section 9.01 shall render such list (or supplement)
not received and not effective and (ii) “Disqualified Institution” shall exclude
any Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time in accordance with Section 9.01.

 

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

 

14

 



“Division” means the statutory division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof in accordance with Section 2.04, (a) if such amount is
expressed in Dollars, such amount, (b) if such amount is expressed in a Foreign
Currency, the equivalent of such amount in Dollars determined by using the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of Dollars with such
Foreign Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

 

“Domestic Loan Party” means a Loan Party that is the Company or a Domestic
Subsidiary.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Dormant Branch” means a branch of CTSL which does not trade (for itself or as
agent for any person) and does not own, legally or beneficially, assets
(including, without limitation, indebtedness owed to it) which in aggregate have
a value of $5,000,000 or more or its equivalent in other currencies.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e) hereof.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.13 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

15

 



“EBITDA” means with respect to any Person for any period (a) the sum of
(i) consolidated net income, (ii) consolidated interest expense (to the extent
deducted in determining consolidated net income), (iii) taxes, and
(iv) depreciation and amortization (to the extent deducted in determining
consolidated net income).

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Subsidiary” means (i) each Initial Subsidiary Borrower, (ii) any
Domestic Subsidiary that is a Restricted Subsidiary, (iii) CTSL, and (iv) any
other Foreign Subsidiary that is a Restricted Subsidiary and that is approved
from time to time by the Administrative Agent and each of the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to (i) the
environment, (ii) preservation or reclamation of natural resources, (iii) the
management, release or threatened release of any Hazardous Material or (iv) to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

 

16

 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in euro and for any Interest Period, the rate per
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBO Screen Rate for the
longest period (for which the EURIBO Screen Rate is available for euro) that is
shorter than the Impacted EURIBO Rate Interest Period; and (b) the EURIBO Screen
Rate for the shortest period (for which the EURIBO Screen Rate is available for
euro) that exceeds the Impacted EURIBO Rate Interest Period, in each case, at
such time; provided that, if any EURIBO Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
euro and for any Interest Period, the EURIBO Screen Rate at approximately 11:00
a.m., Brussels time, on the Quotation Day for euro; provided that, if the EURIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted EURIBO Rate Interest Period”) with respect to euro then the EURIBO
Rate shall be the EURIBO Interpolated Rate.

 

“EURIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in euro and for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of such rate) for euro for
the relevant period displayed on page EURIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate in its reasonable discretion. If the EURIBO Screen Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

17

 



“euro” and/or “€” means the single currency of the Participating Member States.

 

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or the AUD Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f), (d) any U.S. withholding
Taxes imposed under FATCA and (e) Taxes compensated for by an increased payment
under Section 2.16(j)(i), or Taxes which would have been compensated for by an
increased payment under Section 2.16(j)(i), but were not so compensated solely
because one of the exclusions in Section 2.16(j)(iii) applied.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

 

18

 



“Existing Letters of Credit” means those letters of credit more particularly
described on Schedule 1.01.

 

“Facility Termination Date” means the date when all Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees and
other Obligations payable hereunder have been paid in full in cash (other than
(a) obligations under any Swap Agreement or any Banking Services Agreement to
the extent such obligations are not yet due and payable, (b) the Company’s
obligations under Article X which expressly survive the termination of this
Agreement and for which no claim has been made, and (c) other Obligations
expressly stated to survive such payment and termination), and all Letters of
Credit shall have expired or terminated (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and applicable Issuing Bank shall have been made) and all LC Disbursements
shall have been reimbursed.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Financing Document required by FATCA.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means the letter dated March 5, 2020, between the Company and the
Administrative Agent setting forth certain fees to be paid by the Company to the
Administrative Agent.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Company.

 

“Financing Documents” means this Agreement (including schedules and exhibits
hereto), the Notes, if any, evidencing Loans, the Subsidiary Guarantee, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, any
Letter of Credit applications and any Letter of Credit Agreement. Any reference
in this Agreement or any other Financing Document to a Financing Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Financing Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency Amount” of any amount of any Foreign Currency means, at the
time of determination thereof, (a) if such amount is expressed in such Foreign
Currency, such amount and (b) if such amount is expressed in Dollars, the
equivalent of such amount in such Foreign Currency determined by using the rate
of exchange for the purchase of such Foreign Currency with Dollars last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such Foreign Currency
with Dollars, as provided by such other publicly available information service
which provides that rate of exchange at such time in place of Reuters chosen by
the Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in such Foreign Currency as determined by the Administrative Agent, in
consultation with the Company, using any method of determination it deems
reasonably appropriate).

 

19

 



“Foreign Currency Exposure” means, at any time, the sum of (a) the Dollar Amount
of the outstanding principal amount of all Lenders’ Revolving Loans denominated
in a Foreign Currency at such time and (b) the Foreign Currency LC Exposure at
such time.

 

“Foreign Currency Fluctuation Test Date” means each of the following days
(a) the last Business Day of each of March, June, September and December,
(b) while an Event of Default has occurred and is continuing, on any Business
Day during the continuance thereof chosen by the Administrative Agent, and
(c) on each day that a Credit Event occurs.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $200,000,000.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.

 

“Funded Debt” of any Person means all Indebtedness of such Person for borrowed
money or which has been incurred in connection with the acquisition of assets in
each case having a final maturity of one or more than one year from the date of
origin thereof (or which is renewable or extendible at the option of the obligor
for a period or periods more than one year from the date of origin), including
all payments in respect thereof that are required to be made within one year
from the date of any determination of Funded Debt, whether or not the obligation
to make such payments shall constitute a current liability of the obligor under
GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.05; provided, that any reference
to the application of GAAP to a Foreign Subsidiary (and not as a consolidated
Subsidiary of the Borrowers) shall mean generally accepted accounting principles
or equivalent in effect from time to time in the jurisdiction of organization of
such Foreign Subsidiary.

 

20

 



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)            to purchase such Indebtedness or obligation or any property
constituting security therefor;

 

(b)            to advance or supply funds (i) for the purchase or payment of
such Indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such Indebtedness or obligation;

 

(c)            to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

 

The amount of any Guarantee of any guaranteeing Person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case, the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by such Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

 

“Guarantor” means each Domestic Subsidiary that is a Restricted Subsidiary now
existing or hereafter created that is a party to the Subsidiary Guarantee;
provided that in no event shall any SPE be required to be a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“HQ Lease Documents” means, that certain Participation Agreement dated as of
February 5, 2019 among the Company, Bankers Commercial Corporation, a California
corporation, MUFG Union Bank, N.A., as Collateral Agent, MUFG BANK, LTD., as
Administrative Agent and the rent assignees from time to time party thereto and
all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party in connection with
the foregoing, including, without limitation, all construction and development
agreements, consent agreements, lease agreements, ground lease agreements,
confirmation letters, rent assignment agreements and subcontractor assignment
and consent agreements, in each case, as amended, modified, supplemented,
renewed or extended from time to time.

 

21

 



“IBA” has the meaning assigned to such term in Section 1.06.

 

“Impacted AUD Rate Interest Period” has the meaning assigned to such term in the
definition of “AUD Rate”.

 

“Impacted EURIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “EURIBO Rate”.

 

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(a)            its liabilities for borrowed money, including, obligations of
such Person evidenced by bonds, debentures, notes or similar instruments;

 

(b)            its liabilities for the deferred purchase price of property
acquired by such Person (excluding (a) accounts payable arising in the ordinary
course of business, but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property and (b) obligations which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside in
accordance with GAAP);

 

(c)            all Capital Lease Obligations;

 

(d)            all liabilities for borrowed money (excluding prepaid interest
thereon) secured by any Lien with respect to any property owned by such Person
(whether or not it has assumed or otherwise become liable for such liabilities);

 

(e)            all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions, whether or not representing obligations
for borrowed money, but excluding, without duplication (i) any commercial letter
of credit entered into in the ordinary course of business by any such bank or
other financial institution relating to the export or import of properties or
any letter of credit entered into in the ordinary course of business by any such
bank or other financial institution relating to the performance by such Person
of its obligations under any contract or agreement (other than any note, credit,
loan or other financial instrument or like agreement) and (ii) the undrawn
amount of any letter of credit;

 

22

 



(f)            net obligations in respect of Swaps of such Person (as determined
in accordance with, and, excluding the Swaps not constituting Indebtedness
pursuant to, the definition of “Swaps”); and

 

(g)            any Guarantee of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.

 

Notwithstanding the foregoing, “Indebtedness” of any Person shall not include
(y) payment of bonuses or other deferred compensation to employees of such
Person or any of its Subsidiaries or (z) any contingent purchase price
adjustment, contingent payment, earnout, or contingent deferred payment
obligation of a similar nature incurred in connection with an acquisition
unless, in the case of this clause (z), required to be reflected as a liability
on the balance sheet of such Person in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Financing Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(c).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Initial Subsidiary Borrower” means each of Cubic Transportation Systems, Inc.,
a California corporation and Cubic Defense Applications, Inc., a California
corporation.

 

“Insolvency Regulation” shall mean the Regulation EU 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Intangible Assets” means the aggregate amount, for the Company and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, in each case solely
to the extent classified as intangible assets under GAAP, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07 substantially in
the form attached hereto as Exhibit G-2 or such other form as may be approved by
the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each January, April, July and October and the Maturity Date and (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

23

 



“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of the West, MUFG
Union Bank, N.A., Truist Bank, Wells Fargo Bank, National Association and Umpqua
Bank and each other Lender designated by the Company as an “Issuing Bank”
hereunder that has agreed to such designation (and is reasonably acceptable to
the Administrative Agent), each in its capacity as the issuer of Letters of
Credit hereunder and its successors in such capacity as provided in
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto, and,
further, references herein to “the Issuing Bank” shall be deemed to refer to
each of the Issuing Banks or the relevant Issuing Bank, as the context requires.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.15.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrowers and each
Revolving Lender shall remain in full force and effect until the Issuing Bank
and the Revolving Lenders shall have no further obligations to make any payments
or disbursements under any circumstances with respect to any Letter of Credit.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lender-Related Person” has the meaning assigned to it in Section 9.03(b).

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Issuing
Banks.

 

24

 



 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.05(b).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Bank may be modified from time to time by
agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.

 

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

 

“LIBO Interpolated Rate” means, at any time, with respect to any LIBOR Quoted
Currency, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable LIBOR Quoted Currency) that
is shorter than the Impacted LIBO Rate Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
the applicable LIBOR Quoted Currency) that exceeds the Impacted LIBO Rate
Interest Period, in each case, at such time; provided that if any LIBO
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such LIBOR Quoted Currency then the LIBO Rate shall be the LIBO
Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that regularly publishes such rate in the ordinary course of
such information services’ business from time to time as selected by the
Administrative Agent in its reasonable discretion); provided that if the LIBO
Screen Rate as so determined would be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“LIBOR Quoted Currency” means (a) Dollars, (b) Pounds Sterling and (c) any other
Agreed Currencies (other than euro or Australian Dollars) with respect to which
a London interbank offered rate is administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency and which is displayed a Reuters page or screen (or, in the
event such rate does not appear on a Reuters page or screen, on the appropriate
page of such other information service that regularly publishes such rate in the
ordinary course of such information services’ business from time to time as
selected by the Administrative Agent in its reasonable discretion).

 

25

 



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Law Joint Ventures” means any Person (the “JV”) which Cubic or a
Restricted Subsidiary owns Equity Interests in and with respect to which a
percentage of the Equity Interests of such JV must be held by certain Persons
resident in the judication in which such JV is formed in order to facilitate
sales by such JV and for certain tax purposes. Local Law Joint Ventures may be
Unrestricted Subsidiaries.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean (a) London, England time with respect
to any Foreign Currency (other than euro) and (b) Brussels, Belgium time with
respect to euro, in each case of the foregoing clauses (a) and (b), unless
Company is otherwise notified by the Administrative Agent, which such
notification will take effect one (1) Business Day after Company’s receipt
thereof).

 

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X, as applicable.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries taken as a whole, (b) the ability of any Borrower or any Guarantor
to perform any of its obligations under this Agreement and the other Financing
Documents, taken as a whole, (c) the validity or enforceability of any of the
Financing Documents, or (d) the rights of or benefits available to the Lenders
or the Administrative Agent under this Agreement and the other Financing
Documents, taken as a whole.

 

“Material Subsidiary” has the meaning assigned to such term in Section 5.11.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swaps, of any one or more of
the Company, any Restricted Subsidiary or Guarantor in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be determined in
accordance with the definition of “Swaps.”

 

26

 



“Maturity Date” means March 27, 2025.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company and its Restricted Subsidiaries on a consolidated basis, the ratio on a
rolling four fiscal quarter basis of (i) (x) Consolidated Net Indebtedness minus
(y) to the extent included in Consolidated Indebtedness, all Indebtedness
attributable to undrawn letters of credit (including, without
duplication, Indebtedness in the form of Guarantees with respect to letters of
credit) to (ii) Consolidated Adjusted EBITDA.

 

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

 

“Note Purchase Agreement” means that certain Second Amended and Restated Note
Purchase and Private Shelf Agreement (including all exhibits and schedules
attached thereto) dated as of August 11, 2016, between the Company and certain
Guarantors on the one hand, and the Purchasers (as defined therein) on the other
hand, as it may be amended, restated, supplemented or otherwise modified from
time to time, together “with any renewals, extensions, replacements and
refinancings” thereof.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Obligations” means all liabilities and obligations of the Borrowers, whether
now existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other amounts
payable by any Borrower under this Agreement or any other Financing Document
(including interest and fees accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding); provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Jurisdiction” means, in relation to a Loan Party, the jurisdiction
under whose laws that Loan Party was incorporated as at the date of this
Agreement or, in the case of a Subsidiary Borrower that becomes a party to this
Agreement pursuant to Section 2.21, as at the date on which that Subsidiary
Borrower becomes a party to this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan, Letter of
Credit or Financing Document).

 

27

 



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably elect) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for the relevant currency as determined above and in an
amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04(c) hereof.

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c) hereof.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Party” has the meaning assigned to such term in Section 2.16(j)(vi)(B) hereof.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Company or any Restricted Subsidiary and with respect to
which:

 

(a)            such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

 

28

 

 

(b)            at the time of such proposed acquisition and immediately after
giving effect thereto, no Default would exist;

 

(c)            at the time of such proposed acquisition and immediately after
giving effect thereto, the Company and the Restricted Subsidiaries are in
compliance, on a pro forma basis, with a ratio that is less than or equal to a
ratio equal to (i) the numerator of the maximum Net Leverage Ratio permitted
under Section 6.01(b) at such time (including, if applicable, giving effect to
the impact of any Adjusted Covenant Period to the extent elected by the Company
in accordance with Section 6.01(b)) minus 0.25 to (ii) 1.00 recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered (such compliance to be confirmed by an
officer’s certificate in a form satisfactory to the Administrative Agent);

 

(d)            the Company shall have given the Administrative Agent prior
written notice, together with, if the total consideration being paid in
connection with such acquisition (including, without limitation, assumed
Indebtedness or Preferred Stock) exceeds $50,000,000, such documents and
information as the Administrative Agent may reasonably request and which are
reasonably available to the Company at such time; and

 

(e)            such acquisition was consummated (i) prior to the Effective Date
or (ii) on or after October 1, 2020.

 

“Permitted Encumbrances” means Liens permitted by any of clauses (a) through
(d), (i), (k), (l) and (p) of Section 6.03.

 

“Permitted Factoring Program” means the sale or other similar monetization by
the Company or any of its Subsidiaries of accounts receivable originated by the
Company or such Subsidiaries to a third-party in the ordinary course of business
pursuant to a factoring or other similar transaction on a basis that is
non-recourse to the Company or its Subsidiaries other than limited recourse
customary for transactions of a similar kind, so long as the then current
aggregate outstanding amount of all such accounts receivable which are subject
to any such sale, similar factoring or similar monetization transaction shall
not exceed $75,000,000 at any time.

 

“Permitted Investments” means:

 

(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or of any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or any member of the
European Union (or of any agency or instrumentality thereof whose obligations
constitute full faith and credit obligations of any member of the European
Union), in each case maturing within one year from the date of acquisition
thereof;

 

(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of A-2 (or the equivalent thereof) or better by S&P or P-2 (or the
equivalent thereof) or better by Moody’s;

 

(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, (i) any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than $500,000,000
or (ii) any bank organized under the laws of a country other than the United
State of America which has a combined capital and surplus and undivided profits
of not less than $100,000,000;

 

29

 



(d)            fully collateralized repurchase agreements with a term of not
more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

 

(e)            marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of $500,000,000 or (ii) having a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(f)            cash in Agreed Currencies and other currencies held by the
Company or its Subsidiaries from time to time in the ordinary course of
business;

 

(g)            in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by Persons in the jurisdiction of such Foreign
Subsidiary for cash management purposes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Preferred Stock” means any class of capital stock (or other equity interests)
of a Person that is preferred over any other class of capital stock (or other
equity interests) of such Person as to the payment of dividends or other
distributions or the payment of any amount upon liquidation or dissolution of
such Person.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by the Administrative Agent) or any
similar release by the Board (as reasonably determined by the Administrative
Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.

 

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

 

“Project X” means, the project identified as Project X and disclosed to the
Credit Parties on an Approved Electronic Platform prior to the Effective Date.

 

30

 



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.19.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing denominated in
a LIBOR Quoted Currency for any Interest Period, (i) if the currency is Pounds
Sterling, the first day of such Interest Period, (ii) if the currency is euro,
the day that is two (2) TARGET2 Days before the first day of such Interest
Period, and (iii) for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated Dollars, the Board and/or the NYFRB, or a
committee officially endorsed or convened by the Board and/or the NYFRB or, in
each case, any successor thereto and (ii) with respect to a Benchmark
Replacement in respect of Loans denominated in any Foreign Currency, (a) the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

 

“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in an Agreed Currency (other than euro or Australian Dollars), the applicable
LIBO Rate, (ii) with respect to any Eurocurrency Borrowing denominated in
Australian Dollars, the AUD Rate or (iii) with respect to any Eurocurrency
Borrowing denominated in euro, the EURIBO Rate, as applicable.

 

“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than euro or Australian Dollars), the
LIBO Screen Rate, (ii) with respect to any Eurocurrency Borrowing denominated in
Australian Dollars, the AUD Screen Rate or (iii) with respect to any
Eurocurrency Borrowing denominated in euro, the EURIBO Screen Rate, as
applicable.

 

31

 



“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Required Lenders” means, subject to Section 2.19, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.01 or the
Commitments terminating or expiring, Lenders having Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Credit Exposures
and unused Commitments of all Lenders at such time; provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Section 7.01,
the unused Commitments of each Lender shall be deemed to be zero and (b) for all
purposes after the Loans become due and payable pursuant to Section 7.01 or the
Commitments expire or terminate, Lenders having Credit Exposures representing
more than 50% of the sum of the total Credit Exposures.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means any Senior Financial Officer, any director of
treasury, any senior treasury analyst, any treasury associate and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement or any other Financing Document.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
reasonably determined by the Company in good faith).

 

“Restricted Subsidiary” means (i) any Subsidiary Borrower and (ii) any other
Subsidiary (a) of which more than 80% (by number of votes) of the Equity
Interests with voting power is beneficially owned, directly or indirectly, by
the Company and (b) if applicable, as so designated within the limitations of
Section 6.07. An SPE may be either a Restricted Subsidiary or an Unrestricted
Subsidiary.

 

“Reuters” means Thomson Reuters Corp., Refinitiv, or any successor thereto.

 

“Revolver Increase” has the meaning set forth in Section 2.20.

 

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

 

32

 



“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Loan Commitment or, if the Revolving Loan Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) increased pursuant to Section 2.20, (b) reduced or terminated from
time to time pursuant to Section 2.08(b) and (c) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Revolving Loan Commitment is set forth on
Schedule 2.01A opposite such Lender’s name under the heading “Revolving Loan
Commitment”, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Loan Commitment, as applicable. The aggregate amount of
the Lenders’ Revolving Loan Commitments on the Effective Date is $850,000,000.
Effective upon the assignment of an interest pursuant to Section 9.04, Schedule
2.01A may be amended by the Administrative Agent to reflect such assignment.

 

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.04.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” is defined in Section 5.01(a);

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Company.

 

“Senior Funded Debt” means all Funded Debt of the Company which is not expressed
to be subordinate or junior in rank to any other Funded Debt of the Company.

 

33

 



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“SPE” means any direct or indirect Subsidiary of the Company that constitutes a
special purpose entity.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary the payment of which is contractually subordinated to
payment of the Obligations under the Financing Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 

“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.21
and, in the case of each of the foregoing, that has not ceased to be a
Subsidiary Borrower pursuant to such Section.

 

34

 



“Subsidiary Guarantee” means that certain Fifth Amended and Restated Guarantee
dated as of March 27, 2020 in the form of Exhibit D (including any and all
supplements thereto) and executed (or joined) by each Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Supported QFC” has the meaning assigned to it in Section 9.19.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement. Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

35

 



“Term Loan Commitment” means (a) with respect to any Term Lender, the amount set
forth on Schedule 2.01A opposite such Lender’s name under the heading “Term Loan
Commitment”, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) contemplated hereby pursuant to which such Lender shall have
assumed its Term Loan Commitment, as applicable, and giving effect to (i) any
reduction in such amount from time to time pursuant to Section 2.08 and (ii) any
reduction or increase in such amount from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 and (b) as to all Term Lenders,
the aggregate commitments of all Term Lenders to make Term Loans. After
advancing the Term Loan, each reference to a Term Lender’s Term Loan Commitment
shall refer to that Term Lender’s Applicable Percentage of the Term Loans. The
initial aggregate amount of the Term Loan Commitments on the Effective Date is
$450,000,000.

 

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b).

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans at such time and (b) the
total LC Exposure at such time.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(e) hereof.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions contemplated by the Financing Documents, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the
AUD Rate or the Alternate Base Rate.

 

“UK Bankruptcy Event” means:

 

(a)            a UK Relevant Entity is unable or admits inability to pay its
debts (as defined in section 123(1)(a) of the Insolvency Act 1986) as they fall
due or is deemed to or declared to be unable to pay its debts under applicable
law, or suspends or threatens to suspend making payments on any of its debts or,
by reason of actual or anticipated financial difficulties; or

 

(b)            any corporate action, legal proceedings or other formal procedure
or formal step for (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any UK Relevant
Entity; (ii) a composition, compromise, assignment or arrangement with any
creditor of any UK Relevant Entity; or (iii) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of any UK Relevant Entity, or any of the assets of
any UK Relevant Entity; save that this paragraph (b) shall not apply to any
action, proceeding, procedure or formal step which is frivolous or vexatious and
is discharged, stayed or dismissed within 21 days of commencement.

 

“UK Borrower” means any Subsidiary Borrower resident for tax purposes in England
and Wales.

 

36

 



“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant UK Borrower, which:

 

(a)            where it relates to a UK Treaty Lender that is a Lender on the
day this Agreement (or any amendment hereto) is entered into, contains the
scheme reference number and jurisdiction of tax residence stated on its
signature page to this Agreement (or any amendment hereto) or as otherwise
notified to the Company by that UK Treaty Lender in writing, and:

 

(i)            where the UK Borrower is a Subsidiary Borrower on the day this
Agreement (or any amendment hereto) is entered into, is filed with HM Revenue &
Customs within 30 days of the date of this Agreement (or any amendment hereto);
or

 

(ii)            where the UK Borrower is not a Subsidiary Borrower on the day
this Agreement is entered into, is filed with HM Revenue & Customs within 30
days of the date on which that UK Borrower becomes a Subsidiary Borrower; or

 

(b)            where it relates to a UK Treaty Lender that is not a party to
this Agreement on the date on which this Agreement (or any amendment hereto) is
entered into, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement, as the
case may be, or as otherwise notified to the Company in writing, and:

 

(i)            where the UK Borrower is a Subsidiary Borrower as at the relevant
assignment date or the date on which the increase to the Commitments and/or the
Incremental Term Loans described in the relevant Increasing Lender Supplement or
Augmenting Lender Supplement take effect (as applicable) is filed with HM
Revenue & Customs within 30 days of that date; or

 

(ii)            where the UK Borrower is not a Subsidiary Borrower as at the
relevant assignment date or the date on which the increase to the Commitments
and/or the Incremental Term Loans described in the relevant Increasing Lender
Supplement or Augmenting Lender Supplement take effect (as applicable) is filed
with HM Revenue & Customs within 30 days of the date on which that UK Borrower
becomes a Borrower.

 

“UK Companies Act” means the Companies Act 2006 of the United Kingdom.

 

“UK CTA 2009” means the United Kingdom Corporation Tax Act 2009.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms and certain affiliates of such credit institutions or
investment firms.

 

“UK ITA 2007” means the United Kingdom Income Tax Act 2007.

 

“UK Loan Party” means any UK Borrower.

 

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Financing
Document and is (i) a Lender (A) which is a bank (as defined for the purpose of
section 879 of the UK ITA 2007) making an advance under a Financing Document and
is within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the UK CTA 2009; or (B) in
respect of an advance made under a Financing Document by a Person that was a
bank (as defined for the purpose of section 879 of the UK ITA 2007) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or
(ii) a Lender which is: (A) a company resident in the United Kingdom for United
Kingdom tax purposes or (B) a partnership each member of which is (x) a company
so resident in the United Kingdom or (y) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
Part 17 of the UK CTA 2009 or (C) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK CTA 2009) of that company; or (iii) a UK Treaty Lender, or (b) a Lender
which is a building society (as defined for the purposes of section 880 of the
UK ITA 2007) making an advance under a Financing Document.

 

37

 



“UK Relevant Entity” means any Borrower or Restricted Subsidiary that is
incorporated in England and Wales, or any other Borrower or Restricted
Subsidiary capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Financing Document is either (a) a company resident in the
United Kingdom for United Kingdom tax purposes or (b) a partnership each member
of which is (i) a company so resident in the United Kingdom or (ii) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the UK CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA 2009 or (c) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA 2009) of that company.

 

“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Financing Document, other
than a FATCA Deduction.

 

“UK Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.

 

“UK Treaty Lender” means a Lender which is (i) treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (ii) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan is effectively connected, and
(iii) subject to the completion of procedural formalities, fulfills any other
conditions which must be fulfilled under the relevant UK Treaty to obtain
exemption from Tax imposed by the United Kingdom on payments of interest.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

 

38

 



“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“United States” or “U.S.” mean the United States of America.

 

“Unrestricted Cash” means, at any time of determination, the sum of all
unrestricted and unencumbered (other than Permitted Encumbrances) cash of the
Company and its Restricted Subsidiaries at such time.

 

“Unrestricted Permitted Investments” means, at any time of determination, the
sum of all unrestricted and unencumbered (other than Permitted Encumbrances)
Permitted Investments of the Company and its Restricted Subsidiaries at such
time.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07. An SPE may be either a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-owned Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

39

 



Section 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

Section 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any law,
statute, rule or regulation shall, unless otherwise specified, be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.      English Law Terms. In this Agreement, where it relates to a
UK Relevant Entity, a reference to “charter or bylaws” means, (i) with respect
to any body corporate, the memorandum and articles of association, and (ii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organisation and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organisation with the
applicable governmental authority in the jurisdiction of its formation,
organisation or registration and, if applicable, any certificate or articles of
formation or organisation of such entity.

 

Section 1.05.      Accounting Terms; GAAP; Pro Forma Calculations. (a)  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness under Accounting Standards Codification 470-20 or
2015-03 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding anything to the contrary contained in this Section 1.05(a) or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Financing Document shall be made or delivered, as applicable, in
accordance therewith.

 

40

 



(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (giving effect to any cost synergies or cost
savings projected by the Company in good faith to be realized as a result from
actions taken by the Company or any of its Subsidiaries and permitted hereunder
during such period) and any related incurrence or reduction of Indebtedness, all
(including with respect to such cost synergies and cost savings) in accordance
with Article 11 of Regulation S-X under the Securities Act (provided that for
purposes of clarity it is understood and agreed that with respect to
computations required to be made hereunder with respect to the Net Leverage
Ratio after giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction, any Indebtedness
attributable to letters of credit (including, without duplication, Indebtedness
in the form of Guarantees with respect to letters of credit) associated with
such transaction, shall be subtracted from Consolidated Indebtedness in the
manner described clause (i)(y) in the definition of “Net Leverage Ratio”). If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

Section 1.06.      Amendment and Restatement of the Existing Credit Agreement.
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Financing Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s “Revolving Credit Exposure” under
the Existing Credit Agreement as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Effective Date (without the necessity of executing and delivering any
Assignment and Assumption or the payment of any processing or recordation fee)
and (b) the Borrowers hereby agree to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans and such reallocation described above,
in each case on the terms and in the manner set forth in Section 2.15 hereof.

 

41

 



Section 1.07.      Interest Rates; LIBOR Notification. The interest rate on a
Loan denominated in an Agreed Currency may be derived from an interest rate
benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-In Election, Section 2.13(c) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 2.13(e), of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” (or “EURIBO Rate” or “AUD Rate”, as
applicable) or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.13(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.13(f)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate (or the EURIBO Rate or AUD Rate,
as applicable) or have the same volume or liquidity as did the London interbank
offered rate (or the euro interbank offered rate, as applicable) prior to its
discontinuance or unavailability.

 

Section 1.08.      Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness pursuant to Section 2.20 or
Section 6.02(i), (a) there shall be no netting of the cash proceeds proposed to
be received in connection with the incurrence of such Indebtedness and (b) to
the extent such Indebtedness is revolving Indebtedness, such incurred revolving
Indebtedness (or if applicable, the portion (and only such portion) of the
increased commitments thereunder) shall be treated as fully drawn.

 

42

 



 

Section 1.09.      Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

 

Article II

 

The Credits

 

Section 2.01.      Commitments. Prior to the Effective Date, certain loans were
previously made to the Company under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding revolving loans
being hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Company and each of the Revolving
Lenders agree that on the Effective Date but subject to the reallocation and
other transactions described in Section 1.05, the Existing Loans shall be
reevidenced as Revolving Loans under this Agreement, and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, (a) each
Revolving Lender (severally and not jointly) agrees to make Revolving Loans to
the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in subject to
Sections 2.04 and 2.10(c), (a) the Dollar Amount of such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Loan Commitment, (b) the
Dollar Amount of the Total Revolving Credit Exposure exceeding the aggregate
Revolving Loan Commitments or (c) the Dollar Amount of the total outstanding
principal amount of Revolving Loans and LC Exposure, in each case denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit, and (b) each Term
Lender with a Term Loan Commitment (severally and not jointly) agrees to make a
Term Loan to the Company in Dollars on the Effective Date, in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent. Subject to the foregoing and within
the foregoing limits, the Borrowers may borrow, repay (or prepay) and reborrow
Revolving Loans, on and after the date hereof through the Availability Period,
subject to the terms, provisions and limitations set forth herein. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

 

Section 2.02.      Loans and Borrowings. (a) Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Loan Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. The Term Loans shall amortize as set forth in Section 2.09.

 

(b)            Subject to Sections 2.07(e) and 2.13, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower, or the Company on behalf of the applicable Borrower, may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

43

 



(c)            At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in a minimum amount of $500,000 (or, if such
Borrowing is denominated in a Foreign Currency, 500,000 units of such currency)
and an aggregate amount that is an integral multiple of $100,000 (or, if such
Borrowing is denominated in a Foreign Currency, 100,000 units of such currency);
provided that a Eurocurrency Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Loan Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Loan Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten (10) Eurocurrency Borrowings outstanding.

 

(d)            Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03.      Requests for Borrowings. To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 1:00 p.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower) in the case of an ABR Borrowing, not later
than 1:00 p.m. (or 10:00 a.m., if financing the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) hereof), New York City time on
the same Business Day of the proposed Borrowing. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(a)            the name of the applicable Borrower;

 

(b)            the aggregate principal amount of the requested Borrowing;

 

(c)            the date of such Borrowing, which shall be a Business Day;

 

(d)           whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;

 

(e)            in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(f)            the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

 



44

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.      Determination of Dollar Amounts. The Administrative Agent
will determine the Dollar Amount of:

 

(a)            any Loan denominated in a Foreign Currency, on each of the
following: (i) the date of the Borrowing of such Loan and (ii) each date of a
conversion or continuation of such Loan pursuant to the terms of this Agreement,

 

(b)            any Letter of Credit denominated in a Foreign Currency, on each
of the following: (i) the date on which such Letter of Credit is issued,
(ii) the first Business Day of each calendar month and (iii) the date of
any amendment of such Letter of Credit that has the effect of increasing the
face amount thereof, and

 

(c)            any Credit Event, on any additional date as the Administrative
Agent may determine at any time when an Event of Default exists.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

Section 2.05.      Letters of Credit.

 

(a)            General. Subject to the terms and conditions set forth herein,
any Borrower, or the Company on behalf of the applicable Borrower, may request
any Issuing Bank to issue Letters of Credit denominated in Agreed Currencies for
its own account or for the account of a Restricted Subsidiary, in a form
reasonably acceptable to such Issuing Bank, at any time and from time to time
during the Availability Period. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Date,
shall be governed by the terms and conditions hereof.

 

(b)            Notice of Issuance, Amendment, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the applicable Borrower, or the Company on behalf
of the applicable Borrower, shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment or extension
but in any event no less than three (3) Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the date of issuance, amendment or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof (which shall not be an Unrestricted
Subsidiary) and such other information as shall be necessary to prepare, amend
or extend such Letter of Credit. In addition, if requested by a particular
Issuing Bank as a condition to any such Letter of Credit issuance, the
applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by such Issuing
Bank and using such Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”). In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any Letter of Credit
Agreement, the terms and conditions of this Agreement shall control. A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension subject to Sections 2.04 and 2.10(c), (i) the Dollar Amount of the LC
Exposure shall not exceed $250,000,000, (ii) unless otherwise agreed by the
relevant Issuing Bank, the Dollar Amount of the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (y) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time shall not exceed the lesser of (A) such Issuing Bank’s
Letter of Credit Commitment and (B) such Issuing Bank’s Revolving Loan
Commitment, (iii)  the Dollar Amount of the Total Revolving Credit Exposure
shall not exceed the aggregate Revolving Loan Commitments, (iv) the Dollar
Amount of each Revolving Lender’s Revolving Credit Exposure shall not exceed
such Lender’s Revolving Loan Commitment and (v) the Dollar Amount of the total
outstanding principal amount of Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit. The Company may, at any time and from time to time, reduce the Letter
of Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that the Company shall not reduce the Letter of Credit Commitment of
any Issuing Bank if, after giving effect of such reduction, the conditions set
forth in the immediately preceding clauses (i) through (iv) shall not be
satisfied.

 

45

 



An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or

 

(ii)            the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.

 

(c)            Expiration Date. Each Letter of Credit shall expire (or be
subject to termination by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date four years after the date of issuance of such Letter of Credit (or,
in the case of any extension of the expiration date thereof, two years after
such extension); provided that a Letter of Credit may provide that its
expiration date shall be automatically extended (but not beyond the date
specified in clause (ii) below) to a date not more than one year (or, in the
case of a Letter of Credit related to New York fare collection tender, eighteen
months) after the then outstanding expiration date unless, at least a specified
number of days prior to such then existing expiration date, the relevant Issuing
Bank shall have given the beneficiary thereof notice, in a form that may be
specified in such Letter of Credit, that such expiration date shall not be so
extended, and (ii) the date that is five days prior to the Maturity Date;
provided that any Letter of Credit with a one-year tenor (or, in the case of a
Letter of Credit related to New York fare collection tender, an eighteen-month)
may contain customary automatic extension provisions agreed upon by the relevant
Borrower and the relevant Issuing Bank that provide for the extension thereof
for additional one-year (or, in the case of a Letter of Credit related to New
York fare collection tender, eighteen-month) periods, as applicable (which shall
in no event extend beyond the date referenced in clause (ii) above), subject to
a right on the part of such Issuing Bank to prevent any such extension from
occurring by giving notice to the beneficiary in advance of any such extension.

 

(d)            Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, the relevant Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the relevant Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the relevant Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the relevant
Borrower for any reason, including after the Maturity Date. Each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

 

46

 



(e)            Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the relevant Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement; provided that any such election may be
overridden and superseded by any election by any Borrower pursuant to the last
sentence of this Section 2.05(f)) not later than 3:00 p.m., New York City time,
on the date that such LC Disbursement is made, if the relevant Borrower shall
have received notice of such LC Disbursement prior to 1:00 p.m., New York City
time, on such date, or, if such notice has not been received by the relevant
Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (i) the Business Day that the relevant Borrower receives
such notice, if such notice is received prior to 1:00 p.m., New York City time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the relevant Borrower receives such notice, if such notice is not received
prior to such time on the date of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $100,000, the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with (i) to the
extent such LC Disbursement was made in Dollars, an ABR Borrowing or
Eurocurrency Borrowing in Dollars in an amount equal to such LC Disbursement or
(ii) to the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Borrowing in such Foreign Currency in an amount equal to such LC
Disbursement and, in each case, to the extent so financed, the relevant
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Eurocurrency Borrowing, as applicable. If the
relevant Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the relevant Borrower in respect thereof and the Dollar
Amount of such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay in Dollars to the
Administrative Agent the Dollar Amount of its Applicable Percentage of the
payment then due from the relevant Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the relevant Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to
such Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the relevant Issuing
Bank for any LC Disbursement (other than the funding of Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
relevant Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar Tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Dollar Amount thereof calculated on the date
such LC Disbursement is made.

 

47

 



(f)            Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect (other than under
circumstances which constitute gross negligence or willful misconduct on the
part of the relevant Issuing Bank as finally determined by a court of competent
jurisdiction), (iii) any payment by the relevant Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (other than under circumstances which
constitute gross negligence or willful misconduct on the part of the relevant
Issuing Bank as finally determined by a court of competent jurisdiction), or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Banks, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the relevant Issuing Bank; provided that the foregoing
shall not be construed to excuse the relevant Issuing Bank from liability to any
Borrower or any Subsidiary of any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower (on its own behalf and on
behalf of each such Subsidiary), to the extent permitted by applicable law)
suffered by any Borrower or any Subsidiary of any Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

48

 



(g)            Disbursement Procedures. Each Issuing Bank for any Letter of
Credit shall, within the time allowed by applicable law or the specific terms of
the Letter of Credit, following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
relevant Issuing Bank shall promptly after such examination notify the
Administrative Agent and the relevant Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and if such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)            Interim Interest. If the Issuing Bank for any Letter of Credit
shall make any LC Disbursement, then, unless the applicable Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Loans) and such interest shall be due and payable on the date when
such reimbursement is payable; provided that, if any Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

(i)            Replacement and Resignation of Issuing Bank. (i) Any Issuing Bank
may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such replacement
until such Letters of Credit are no longer outstanding, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.

 

(ii)            Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Revolving Lenders, in which case, the resigning Issuing Bank shall be replaced
in accordance with Section 2.05(i)(i) above.

 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated in accordance with Article VII, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that the Borrowers
are not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Dollar Amount of the
Foreign Currency LC Exposure shall be calculated on the date notice demanding
cash collateralization is delivered to the Company. The Company also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.10(c). Such deposit shall be held by the Administrative Agent as
collateral for LC Exposure. In addition, and without limiting the foregoing or
paragraph (c) of this Section, if any LC Exposure remains outstanding after the
expiration date specified in said paragraph (c), the Company shall immediately
deposit into the LC Collateral Account an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed, together with related fees, costs and customary processing
charges, and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other Obligations. If the Company
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

 

49

 



(k)            [Reserved].

 

(l)            Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on or prior to each Business Day on
which such Issuing Bank expects to issue, amend or extend any Letter of Credit,
the date of such issuance, amendment or extension, and the aggregate face amount
and currency of the Letters of Credit to be issued, amended or extended by it
and outstanding after giving effect to such issuance, amendment or extension
occurred (and whether the amount thereof changed), (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount and currency of
such payment(s), (iii) on any Business Day on which the any Borrower fails to
reimburse any amount required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such payment in respect
of Letters of Credit and (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.

 

(m)            Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary (including any
Subsidiary Borrower), or states that a Subsidiary is the “account party,”
“applicant,” “customer,” “instructing party,” or the like of or for such Letter
of Credit, and without derogating from any rights of the relevant Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and compensate the relevant Issuing Bank hereunder for such Letter of
Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Company and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Company hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

50

 



Section 2.06.      Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof solely by wire transfer
of immediately available funds (i) in the case of Loans denominated in Dollars,
by 2:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders and
(ii) in the case of each Loan denominated in a Foreign Currency, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and at such Eurocurrency Payment Office for such
currency; provided that Term Loans shall be made as provided in Section 2.01(b).
Except in respect of the provisions of this Agreement covering the reimbursement
of Letters of Credit, the Administrative Agent will make such Loans available to
the applicable Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to an account of such Borrower
maintained at MUFG Union Bank, N.A. or such other deposit-taking financial
institution as the Company may designate to the Administrative Agent upon not
less than three Business Days’ prior notice; provided that Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 2:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such Borrower shall be relieved of its obligation to pay the
corresponding amount to the Administrative Agent and such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07.      Interest Elections. (a) Any Borrowing on the Effective Date
shall be at the Alternate Base Rate (unless the applicable Borrower shall have
executed and delivered a funding indemnity letter to, and in form and substance
reasonably acceptable to, the Administrative Agent) and thereafter shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. The applicable Borrower, or the Company on behalf of the
applicable Borrower, may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. A Borrower, or
the Company on behalf of any Borrower, may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.



51

 

 

(b)            To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

(c)            Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)            if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)            If the applicable Borrower and/or the Company fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower and/or the
Company shall have failed to deliver an Interest Election Request by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election, prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.10. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.



52

 

 

Section 2.08.      Termination and Reduction of Commitments. (a)  Unless
previously terminated, (i) the Term Loan Commitments shall terminate at 3:00
p.m. (New York City time) on the Effective Date and (ii) all other Commitments
shall terminate on the Maturity Date.

 

(b)            The Company may at any time terminate, or from time to time
reduce, the Revolving Loan Commitments; provided that (i) each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000 and (ii) the Company shall not terminate or
reduce the Revolving Loan Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, (A) the Dollar Amount
of any Lender’s Revolving Credit Exposure would exceed its Revolving Loan
Commitment or (B) the Dollar Amount of the Total Revolving Credit Exposure would
exceed the aggregate Revolving Loan Commitments.

 

(c)            The Company shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Loan Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Loan Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Loan Commitments shall be
permanent. Each reduction of the Revolving Loan Commitments shall be made
ratably among the Lenders with Revolving Loan Commitments in accordance with
their respective Revolving Loan Commitments.

 

Section 2.09.      Repayment and Amortization of Loans; Evidence of Debt.
(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan made to such Borrower on the Maturity Date, in the currency of such Loan.
The Company shall repay Term Loans on each date set forth below in the aggregate
principal amount set forth opposite such date (as adjusted from time to time
pursuant to Section 2.10(a)):



 

Date Amount June 30, 2020 $2,812,500 September 30, 2020 $2,812,500 December 31,
2020 $2,812,500 March 31, 2021 $2,812,500 June 30, 2021 $2,812,500 September 30,
2021 $2,812,500 December 31, 2021 $2,812,500 March 31, 2022 $2,812,500 June 30,
2022 $5,625,000 September 30, 2022 $5,625,000 December 31, 2022 $5,625,000
March 31, 2023 $5,625,000 June 30, 2023 $8,437,500 September 30, 2023 $8,437,500
December 31, 2023 $8,437,500 March 31, 2024 $8,437,500 June 30, 2024 $8,437,500
September 30, 2024 $8,437,500 December 31, 2024 $8,437,500

 

53

 



 

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.

 

(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, Agreed Currency and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)            The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(e)            Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the applicable forms attached hereto as Exhibit C-1 and/or C-2,
as applicable. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

 

Section 2.10.      Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
(i) in integral multiples of $100,000 and not less than $500,000 or (ii) if any
Borrower is repaying the aggregate outstanding amount of a Borrowing, an amount
equal to the aggregate outstanding amount of such Borrowing, in each case,
subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)            The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 1:00 p.m., New York City time three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
under the circumstances in which a conditional notice of termination of the
Revolving Loan Commitments is permitted as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02 (except that
the foregoing shall not be applicable to a prepayment in full of the aggregate
principal amount of a Borrowing then outstanding). Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Revolving Borrowing and each voluntary prepayment of a Term Loan
Borrowing shall be applied ratably to the Term Loans included in the prepaid
Term Loan Borrowing in such order of application as directed by the Company.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.12 and (ii) break funding payments to the extent required pursuant
to Section 2.15.

 

54

 



(c)            If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the aggregate principal Dollar Amount of the Total
Revolving Credit Exposure exceeds the aggregate Revolving Loan Commitments or
(B)  the Foreign Currency Exposure exceeds the Foreign Currency Sublimit or
(ii) solely as a result of fluctuations in currency exchange rates, as
determined on each Foreign Currency Fluctuation Test Date (A) the aggregate
principal Dollar Amount of the Total Revolving Credit Exposure exceeds 105% of
the aggregate Revolving Loan Commitments or (B) the Foreign Currency Exposure
exceeds 105% of the Foreign Currency Sublimit, the Company shall, or shall cause
another Borrower to, in each case, immediately repay Revolving Borrowings or
cash collateralize LC Exposure in an account with the Administrative Agent
pursuant to Section 2.05, as applicable, in an aggregate principal amount
sufficient to cause (x) the aggregate Dollar Amount of the Total Revolving
Credit Exposure to be less than or equal to the aggregate Revolving Loan
Commitments and (y) the Foreign Currency Exposure to be less than or equal to
the Foreign Currency Sublimit, as applicable.

 

Section 2.11.      Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Revolving
Credit Commitment Fee”), which shall accrue at the Applicable Rate applicable to
the Revolving Credit Commitment Fee on the daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Loan Commitment
terminates, whether or not prior to such time all the conditions in Section 4.02
are met. Revolving Credit Commitment Fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the tenth (10th) day following each such last day (provided that if
the Administrative Agent shall not have delivered an invoice for such fees by
the fifth day following each such last day, such fees shall be payable within
five days after the Administrative Agent shall have delivered such invoice to
the Company) and on the date on which the Revolving Loan Commitments terminate,
commencing on the first such date to occur after the date hereof. All Revolving
Credit Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)            Subject to Section 2.19, the Company agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participation in each outstanding Letter of Credit,
which shall accrue for each day during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Loan Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, at the Applicable Rate (or solely with respect
to standby Letters of Credit issued to secure the Company’s or any of its’
Subsidiaries performance obligations under contracts entered into by the Company
or its’ Subsidiaries in the ordinary course of business, fifty percent of such
Applicable Rate) with respect to interest on Eurocurrency Loans for such day on
the average daily Dollar Amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) and (ii) to the
relevant Issuing Bank for its own account a fronting fee with respect to each
Letter of Credit issued by such Issuing Bank, which shall accrue at a rate per
annum separately agreed upon by such Issuing Bank and the Company on the average
daily Dollar Amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Loan Commitments
and the date on which there ceases to be any LC Exposure attributable to Letters
of Credit issued by such Issuing Bank, as well as such Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment or extension of any Letter of Credit and
other processing fees, and other standard costs and charges, of such Issuing
Bank relating to Letters of Credit as from time to time in effect. Participation
fees and fronting fees accrued through and including the last day of March,
June, September and December of each year shall be payable in arrears on the
tenth (10th) day following such last day, commencing on the first such date to
occur after the Effective Date; provided that if the Administrative Agent or any
Issuing Bank shall not have delivered an invoice for such fees by not later than
the fifth day following such last day, such fees shall be payable within five
days after the Administrative Agent or such Issuing Bank shall have delivered
such invoice to the Borrower; provided further that all such fees shall be
payable on the date on which the Revolving Loan Commitments terminate and any
such fees accruing after the date on which the Revolving Loan Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Participation fees and
fronting fees in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in Dollars in the
Dollar Amount thereof or in the Agreed Currency mutually agreed to by the
Company and the applicable Issuing Bank.

 

55

 



(c)            The Company agrees to pay to the Administrative Agent, for its
own account, fees in the amounts set forth in the Fee Letter and any other fees
in the amounts and at the times separately agreed upon in writing between the
Company and the Administrative Agent.

 

(d)            All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.11)
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Absent any
error in the calculation thereof, fees paid shall not be refundable under any
circumstances.

 

Section 2.12.      Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest for each day on which any principal of such Loans remains
outstanding at the Alternate Base Rate for such day plus the Applicable Rate for
ABR Loans for such day.

 

(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest for each day during each Interest Period applicable thereto at the
Adjusted LIBO Rate, the Adjusted EURIBO Rate or the AUD Rate, as applicable, for
such Interest Period plus the Applicable Rate for Eurocurrency Loans for such
day.

 

(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date and, in the case of
Revolving Loans, upon termination of the Revolving Loan Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any
Eurocurrency Loan, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Eurocurrency Loan shall be
payable on the effective date of such conversion.

 

56

 



(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest (i) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate
shall, in each case, be computed on the basis of a year of 365 days (or 366 days
in a leap year) and (ii) for Borrowings denominated in Pounds Sterling or
Australian Dollars shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO Rate or EURIBO Rate or AUD Rate
shall be determined by the Administrative Agent in accordance with the
definitions of such terms, and such determination shall be conclusive absent
manifest error.

 

(f)            Interest in respect of Loans denominated in Dollars shall be paid
in Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

 

Section 2.13.      Alternate Rate of Interest.

 

(a)            [reserved].

 

(b)            If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)            subject to clause (c) below, the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the LIBO Rate, the Adjusted EURIBO Rate, the EURIBO Rate or the AUD Rate,
as applicable (including because the Relevant Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or

 

(ii)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the LIBO Rate, the Adjusted EURIBO Rate, the EURIBO Rate
or the AUD Rate, as applicable, for the applicable currency and such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for the applicable
currency and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
Furthermore, if any Eurocurrency Loan in any Agreed Currency is outstanding on
the date of the Company’s receipt of the notice from the Administrative Agent
referred to in this Section 2.13(b) with respect to a Relevant Rate applicable
to such Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in
Dollars, then on the last day of the Interest Period applicable to such Loan (or
the next succeeding Business Day if such day is not a Business Day), such Loan
shall be converted by the Administrative Agent to, and shall constitute, an ABR
Loan denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s
election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the Company does not so prepay
such Loan on such day by 12:00 noon, Local Time, the Administrative Agent is
authorized to effect such conversion of such Eurocurrency Loan into an ABR Loan
denominated in Dollars), and, in the case of such subclause (B), upon the
Company’s receipt of notice from the Administrative Agent that the circumstances
giving rise to the aforementioned notice no longer exist, such ABR Loan
denominated in Dollars shall then be converted by the Administrative Agent to,
and shall constitute, a Eurocurrency Loan denominated in such original Agreed
Currency (in an amount equal to the Foreign Currency Amount of such Agreed
Currency) on the day of such notice being given to the applicable Borrower by
the Administrative Agent.

 

57

 



(c)            Notwithstanding anything to the contrary herein or in any other
Financing Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Company
may amend this Agreement to replace the Relevant Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any such proposed amendment
containing any SOFR-Based Rate in respect of any Loan denominated in Dollars,
the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of any Relevant Rate with
a Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

 

(d)            In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Financing Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(e)            The Administrative Agent will promptly notify the Company and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13.

 

58

 



(f)            Upon the Company’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing, and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective.
Furthermore, if any Eurocurrency Loan in any Agreed Currency is outstanding on
the date of the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in Dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an ABR Loan
denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s
election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the Company does not so prepay
such Loan on such day by 12:00 noon, Local Time, the Administrative Agent is
authorized to effect such conversion of such Eurocurrency Loan into an ABR Loan
denominated in Dollars), and, in the case of such subclause (B), upon any
subsequent implementation of a Benchmark Replacement in respect of such Agreed
Currency pursuant to this Section 2.13, such ABR Loan denominated in Dollars
shall then be converted by the Administrative Agent to, and shall constitute, a
Eurocurrency Loan denominated in such original Agreed Currency (in an amount
equal to the Foreign Currency Amount of such Agreed Currency) on the day of such
implementation, giving effect to such Benchmark Replacement in respect of such
Agreed Currency.

 

Section 2.14.      Increased Costs. (a)  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate, the Adjusted EURIBO Rate or the
AUD Rate, as applicable) or any Issuing Bank;

 

(ii)            impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then upon the request of such Lender, such Issuing Bank or such other Recipient,
the applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

59

 



(b)            If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements affecting such Lender or Issuing
Bank has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)            A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)            Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.15.      Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18, then, in any such event, upon
demand of any Lender, the Borrowers shall compensate such Lender for the loss,
cost and expense attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate, the Adjusted EURIBO Rate or the AUD Rate, as applicable, that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits of such Agreed Currency in a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

60

 



Section 2.16.      Taxes. (a)  Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Financing Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)            Payment of Other Taxes by the Borrowers. The applicable Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

 

(c)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)            Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that a Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

61

 



(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. For the avoidance of doubt, this Section 2.16(f) shall not apply to UK
Treaty Lenders (to which the provisions of Section 2.16(j)(vi) shall apply).

 

(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person:

 

(A)            any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Financing Document, an executed copy of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Financing
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)            an executed copy of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

62

 



(4)            to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)            if a payment made to a Lender under any Financing Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold, if any, from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

63

 



(h)            Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Financing Document.

 

(i)            Defined Terms. For purposes of this Section 2.16, the term
“Lender” includes each Issuing Bank and the term “applicable law” includes
FATCA.

 

(j)            United Kingdom Withholding Matters.

 

(i)            If a UK Tax Deduction is required by law to be made by any Loan
Party, the amount of the payment due from that Loan Party shall be increased to
an amount which (after making any UK Tax Deduction) leaves an amount equal to
the payment which would have been due if no UK Tax Deduction had been required.

 

(ii)            The Company shall promptly upon becoming aware that a Loan Party
must make a UK Tax Deduction (or that there is any change in the rate or the
basis of a UK Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender or Issuing Bank shall promptly notify the Administrative
Agent on becoming so aware in respect of a payment payable to that Lender or
Issuing Bank. If the Administrative Agent receives such notification from a
Lender or Issuing Bank it shall promptly notify the Company. For the avoidance
of doubt, any failure by a Lender or Issuing Bank to comply with this
Section 2.16(j)(ii) shall not limit or otherwise affect any of such Lender’s or
Issuing Bank’s rights under any Financing Document or any obligation of a Loan
Party under any Financing Document.

 

(iii)            In the case of a Lender advancing a Loan to a UK Borrower, a
payment by a UK Borrower shall not be increased pursuant to Section 2.16(a) or
Section 2.16(j)(i) by reason of a UK Tax Deduction on interest if on the date on
which the payment falls due (A) the payment could have been made to the relevant
Lender without a UK Tax Deduction if the Lender had been a UK Qualifying Lender,
but on that date that Lender is not or has ceased to be a UK Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or UK Treaty, or any published practice or published concession of any
relevant taxing authority or (B) the relevant Lender is a UK Treaty Lender and
the UK Borrower making the payment is able to demonstrate that the payment could
have been made to the Lender without the UK Tax Deduction had that Lender
complied with its obligations under Section 2.16(j)(vi) or Section 2.16(j)(vii),
as applicable, or (C) the relevant Lender is a UK Qualifying Lender solely by
virtue of clause (a)(ii) of the definition of “UK Qualifying Lender” and (x) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the UK ITA 2007 which relates to the payment
and that Lender has received from the Borrower making the payment a certified
copy of that Direction and (y) the payment could have been made to the Lender
without any UK Tax Deduction if that Direction had not been made, or (D) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of “UK Qualifying Lender” and (x) the relevant Lender has not
given a UK Tax Confirmation to the relevant UK Borrower or the Company and
(y) the payment could have been made to the relevant Lender without any UK Tax
Deduction if the Lender had given a UK Tax Confirmation to the relevant UK
Borrower or the Company, on the basis that the UK Tax Confirmation would have
enabled the UK Borrower to have formed a reasonable belief that the payment was
an “excepted payment” for the purpose of section 930 of the UK ITA 2007.

 

64

 



(iv)            Within thirty days of making either a UK Tax Deduction or any
payment required in connection with that UK Tax Deduction the Loan Party making
that UK Tax Deduction shall deliver to the Administrative Agent for the Credit
Party entitled to the payment a statement under section 975 of the UK ITA 2007
or other evidence reasonably satisfactory to such Credit Party that the UK Tax
Deduction has been made or (as applicable) any appropriate payment paid to HM
Revenue & Customs.

 

(v)            If a Loan Party is required to make a UK Tax Deduction, that Loan
Party shall make that UK Tax Deduction and any payment required in connection
with that UK Tax Deduction within the time allowed and the minimum amount
required by law.

 

(vi)            In the case of a Lender advancing a Loan to a UK Borrower:

 

(A)            Subject to (B) below, each UK Treaty Lender and each Loan Party
which makes a payment to which that UK Treaty Lender is entitled shall cooperate
in completing any procedural formalities necessary for such Loan Party to obtain
authorization to make such payment without a UK Tax Deduction.

 

(B)            (1) A UK Treaty Lender which becomes a party to this Agreement (a
“Party”) on the day on which this Agreement (or any amendment hereto) is entered
into that (x) holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence on its signature
page to this Agreement (or any amendment hereto) or otherwise in writing to the
Company; and

 

(2)            a Lender which becomes a Lender hereunder after the day on which
this Agreement (or any amendment hereto) is entered into that (x) holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence in the Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement, as the
case may be, or otherwise in writing to the Company;

 

and having done so, that Lender shall not be under any obligation pursuant to
paragraph (A) above.

 

65

 



(C)            Upon satisfying either paragraph (A), (B)(1) or (B)(2) above,
such Lender shall have satisfied its obligations under Section 2.16(f)(i) (in
respect of a UK Tax Deduction).

 

(vii)            If a UK Treaty Lender has confirmed its scheme reference number
and its jurisdiction of tax residence in accordance with
Section 2.16(j)(vi)(B) above, the UK Borrower(s) making payments to that UK
Treaty Lender shall make a UK Borrower DTTP filing with respect to such Lender,
and shall promptly provide such Lender with a copy of such filing; provided
that, if a UK Borrower making a payment to that UK Treaty Lender has made a UK
Borrower DTTP Filing in respect of that UK Treaty Lender but:

 

(A)            such UK Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or

 

(B)            HM Revenue & Customs has not given such UK Borrower authority to
make payments to such Lender without a UK Tax Deduction within 60 days of the
date of such UK Borrower DTTP Filing;

 

and in each case, such UK Borrower has notified that UK Treaty Lender in writing
of either (A) or (B) above, then such UK Treaty Lender and such UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for such UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.

 

(viii)            If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.16(j)(vi)(B) above,
no Loan Party shall make a UK Borrower DTTP Filing or file any other form
relating to the HM Revenue & Customs DT Treaty Passport scheme in respect of
that Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

 

(ix)            Each Lender which becomes a Party after the date of this
Agreement (a “New Lender”) shall indicate in the relevant Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement (as
applicable) which it executes on becoming a Party, and for the benefit of the
Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in: (i) not a UK Qualifying Lender; (ii) a UK
Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK Treaty Lender,
and if the New Lender fails to indicate its status in accordance with this
Section 2.16(j)(ix) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a UK Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the relevant UK Borrower). For the avoidance of doubt, an Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement shall
not be invalidated by any failure of a Lender to comply with this
Section 2.16(j)(ix).

 

(x)            Each UK Borrower shall pay and, within three (3) Business Days of
demand, indemnify each Credit Party against any cost, loss or liability that
Credit Party incurs in relation to all United Kingdom stamp duty, registration
and other similar Taxes payable in respect of any Financing Document.

 

66

 



(k)            VAT.

 

(i)            All amounts set out or expressed in a Financing Document to be
payable by any Party to any Credit Party which (in whole or in part) constitute
the consideration for any supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.16(k)(ii) below, if VAT is or becomes
chargeable on any supply made by any Credit Party to any Party under a Financing
Document and such Credit Party is required to account to the relevant tax
authority for the VAT, that Party shall pay to such Credit Party, as applicable,
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Credit Party, as
applicable, shall promptly provide an appropriate VAT invoice to such Party).

 

(ii)            If VAT is or becomes chargeable on any supply made by any Credit
Party (the “Supplier”) to any other Credit Party (the “VAT Recipient”) under a
Financing Document, and any Party other than the VAT Recipient (the “Subject
Party”) is required by the terms of any Financing Document to pay an amount
equal to the consideration for such supply to the Supplier (rather than being
required to reimburse the VAT Recipient in respect of that consideration):

 

(A)            where the Supplier is the Person required to account to the
relevant tax authority for the VAT, the Subject Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT. The VAT Recipient will, where this
Section 2.16(k)(ii)(A) applies, promptly pay to the Subject Party an amount
equal to any credit or repayment obtained by the VAT Recipient from the relevant
tax authority which the VAT Recipient reasonably determines relates to the VAT
chargeable on that supply; and

 

(B)            where the VAT Recipient is the Person required to account to the
relevant tax authority for the VAT, the Subject Party shall promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

(iii)            Where a Financing Document requires any Party to reimburse or
indemnify a Credit Party for any cost or expense, that Party shall reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Credit Party reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

 

(iv)            Any reference in this Section 2.16(k) to any Party shall, at any
time when such Party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the Person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (provided for in Article 11 of Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

(v)            In relation to any supply made by a Credit Party to any Party
under a Financing Document, if reasonably requested by such Credit Party, that
Party must promptly provide details of its VAT registration and such other
information as is reasonably requested in connection with such Credit Party’s
VAT reporting requirements in relation to such supply.

 

67

 



(l)            Certain FATCA Matters. For purposes of determining withholding
Taxes imposed under FATCA, the Loan Parties and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 2.17.      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.



 

(a)            Each Borrower shall make each payment or prepayment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 1:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. The Administrative
Agent may charge, when due and payable, the applicable Borrower’s account with
the Administrative Agent for all interest, principal and Revolving Credit
Commitment Fees or other fees owing to the Administrative Agent or the Lenders
on or with respect to this Agreement and/or Loans and other Financing Documents.
All such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension;
provided that, in the case of any prepayment of principal of or interest on any
Eurocurrency Loan, if such next succeeding Business Day would fall in the next
calendar month, the date for payment shall instead be the next preceding
Business Day; provided further, that if any payment due date is moved, either to
the next succeeding Business Day or the next preceding Business Day pursuant to
the terms of this sentence, no Loan Party shall be obligated to make any
payments pursuant to Section 2.15 as a result of thereof. All payments hereunder
shall be made in Dollars. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 

(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

68

 



(c)            If, except as expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans in participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)            Unless the Administrative Agent shall have received notice from
the relevant Borrower, or the Company on behalf of such Borrower, prior to the
date on which any payment is due to the Administrative Agent for the account of
the relevant Lenders or the relevant Issuing Bank pursuant to the terms of this
Agreement or any other Financing Document (including any date that is fixed for
prepayment by notice from the applicable Borrower to the Administrative Agent
pursuant to Section 2.10(c)), that such Borrower will not make such payment or
prepayment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the relevant Lenders or relevant Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

 

(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d) or (e), Section 2.06(b), Section 2.17(d) or
Section 9.03, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent or the Issuing Banks to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

69

 



Section 2.18.      Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (other than amounts in respect of VAT), then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)            If (i) any Lender requests compensation under Section 2.14, or if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, (ii) any Lender becomes a Defaulting Lender, or (iii) any
Lender shall fail to approve any amendment, waiver or modification to this
Agreement or any other Financing Document that requires the approval of each
Lender or each affected Lender and such amendment, waiver or modification shall
have been approved by Lenders constituting Required Lenders, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
and the other Financing Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Loan Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law and (v) in
the case of any such assignment resulting from a Lender failing to approve any
amendment, waiver or modification to this Agreement or any other Financing
Document, each applicable assignee shall have agreed to approve such amendment,
waiver or modification. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

70

 



Section 2.19.      Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)            fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)            any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder; third, to cash collateralize the LC Exposure with respect to such
Defaulting Lender in accordance with Section 2.19(d); fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Financing Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Financing Document; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

 

(c)            the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02), except as
otherwise provided in the last sentence of Section 9.02(b);

 

(d)            if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) that the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Loan Commitments and (y) the conditions set forth in Section 4.02 are satisfied
at such time; and

 

71

 



(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of each Issuing Bank only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)            if the Company cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)            if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)            if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the relevant
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to such Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and

 

(e)            so long as such Lender is a Defaulting Lender, the relevant
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the relevant Issuing Bank,
as the case may be, shall have entered into arrangements with the Company or
such Lender, satisfactory to such Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company and each Issuing Bank
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Loan
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

72

 



 

Section 2.20.      Expansion Option. The Company may from time to time elect to
increase the Revolving Loan Commitments (each a “Revolver Increase”) or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), in
each case in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such Revolver Increases and all such
Incremental Term Loans does not exceed $300,000,000. The Company may arrange for
any such increase or tranche to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Revolving Loan Commitment, or to participate
in such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Loan Commitments, or to participate in such Incremental Term Loans, or
provide new Revolving Loan Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit H hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit I hereto. No consent of any Lender (other than the Lenders
participating in the Revolver Increase or any Incremental Term Loan) shall be
required for any Revolver Increase or Incremental Term Loan pursuant to this
Section 2.20. Revolver Increases and new Revolving Loan Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no Revolver
Increase or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such Revolver
Increase or Incremental Term Loans, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by the
Increasing Lenders or Augmenting Lenders providing such Revolver Increase or
Incremental Term Loans, as applicable (provided, that, in no event shall the
Increasing Lenders or Augmenting Lenders be permitted to waive the condition set
forth in paragraph (b) of Section 4.02 as it relates to the existence of an
Event of Default arising under clause (a), (b), (g) or (h) of Article VII), and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.01 which are applicable at such time and (ii) the Administrative Agent
shall have received (x) documents and opinions consistent with those delivered
on the Effective Date as to the organizational power and authority of the
Borrowers to borrow hereunder after giving effect to such Revolver Increase or
Incremental Term Loan and (y) customary reaffirmations from the Loan Parties
with respect to their continuing obligations under the Financing Documents to
which they are party. On the effective date of any Revolver Increase, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to any such Revolver
Increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of all such outstanding Revolving Loans, and
(ii) the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Loan Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans and the initial Term Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans and the initial Term Loans. Incremental Term Loans may be made hereunder
pursuant to an amendment or restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Financing Documents, executed
by the Borrowers, each Increasing Lender participating in such tranche, each
Augmenting Lender participating in such tranche, if any, and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Financing
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Loan Commitment
hereunder, or provide Incremental Term Loans, at any time.

 

73

 



Section 2.21.      Designation of Subsidiary Borrowers. (a) On the Effective
Date, and subject to the satisfaction of the conditions set forth in
Section 4.01, each Initial Subsidiary Borrower shall become a Subsidiary
Borrower party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to any such Subsidiary in accordance with the terms and conditions of
this Section 2.21, whereupon such Subsidiary shall cease to be a Subsidiary
Borrower and a party to this Agreement or any other Financing Document. After
the Effective Date, the Company may at any time and from time to time designate
any Eligible Subsidiary as a Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the conditions precedent set
forth in Section 4.03, and upon such delivery and satisfaction such Subsidiary
shall for all purposes of this Agreement and the other Financing Documents be a
Subsidiary Borrower and a party to this Agreement. Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder; provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender. Each Subsidiary of the
Company that is or becomes a Subsidiary Borrower pursuant to this Section 2.21
hereby irrevocably appoints the Company as its non-exclusive agent for all
purposes relevant to this Agreement and each of the other Financing Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto (other than any Borrowing Request, Interest Election
Request, request for the issuance, amendment or extension of a Letter of Credit
or prepayment notice), and (iii) the receipt of the proceeds of any Loans made
by the Lenders to any such Subsidiary Borrower hereunder, but such appointment
does not limit the right of each Subsidiary Borrower to take these actions
directly for its own account; provided that in the event that the Administrative
Agent shall receive conflicting instructions from the Company and a Subsidiary
Borrower, the Administrative Agent shall follow the instruction of the Company.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein;
provided that any such appointment by a Subsidiary Borrower and any actions
taken by the Company in such capacity shall be subject in all respects to
Section 2.21(b). Subject to Section 2.21(b), any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Subsidiary Borrower.

 

74

 



(b)  Notwithstanding anything set forth herein or in any other Financing
Document to the contrary, (i) other than as expressly set forth in Article X
solely with respect to the Company, the parties hereto agree that the
Obligations of the Borrowers are several in nature (and not the joint
obligations of the Borrowers), including any obligations of Borrowers hereunder
to make payments of principal and interest regarding the Loans, and (ii) the
parties agree that the Foreign Subsidiary Borrowers are not obligated to pay or
otherwise liable for, and do not guaranty, collaterally support or otherwise
have any responsibility (in any such case, either directly or indirectly,
whether as a primary obligor, guarantor, indemnitor or otherwise) with respect
to, any Obligations or Specified Ancillary Obligations of the Company, any
Subsidiary Guarantor or any other Subsidiary Borrower.

 

Article III

 

Representations and Warranties

 

The Company represents and warrants to the Lenders that:

 

Section 3.01.      Existence and Power. Each of the Company and its Restricted
Subsidiaries is a corporation organized, validly existing and in good standing
(or, if such jurisdiction does not provide for good standing status, the
equivalent status provided for in such jurisdiction) under the laws of its
jurisdiction, and has all necessary powers required to carry on its business as
now conducted and, except where the failure to do so could not be reasonably
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (or, if such jurisdiction does not provide for good
standing status, the equivalent status provided for in such jurisdiction) in,
every jurisdiction where such qualification is required.

 

Section 3.02.      Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by any Borrower of the Financing
Documents to which it is a party (a) are within its corporate powers, have been
duly authorized by all necessary corporate action, (b) require no action by or
in respect of, or filing with, any Governmental Authority and (c) do not
contravene, or constitute a default under, (i) any provision of material
applicable law or material regulation or (ii) of its charter or bylaws or
(iii) of any material agreement, judgment, injunction, order, decree or other
material instrument binding upon each or (d) result in the creation or
imposition of any Lien on any material asset of the Company or any of its
Restricted Subsidiaries, except (in the case of each of clauses (b) and
(c)(iii) above) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.03.      Binding Effect. This Agreement and the other Financing
Documents to which it is a party constitute valid and binding agreements of each
Borrower, in each case enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.

 

Section 3.04.      Financial Condition; No Material Adverse Change.





 

(a)            The Company has heretofore furnished to the Administrative Agent
financial statements of the Company (i) for the fiscal years ended September 30,
2018 and September 30, 2019 audited by Ernst & Young LLP, independent public
accountants and (ii) for the fiscal quarter ended December 31, 2019, which
quarterly financial statements were unaudited. Such financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries as of the dates and for the
periods indicated, and such financial statements disclose in accordance with
GAAP all material liabilities, direct or contingent, of the Company as of the
dates thereof.



75

 

 

(b)            Since September 30, 2019, there has been no material adverse
change in the business, assets, operations or financial condition of the Company
and its Restricted Subsidiaries, considered as a whole.

 

Section 3.05.      Litigation. Except for the Disclosed Matters, there is no
action, suit or proceeding pending against, or to the knowledge of the Company
threatened against or affecting, the Company or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority, that (i) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) which would in any material respect draw into
question the enforceability of any of the Financing Documents.

 

Section 3.06.      Compliance with ERISA. Each of the Company and its Restricted
Subsidiaries and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan, and has not incurred any
liability under Title IV of ERISA (i) to the PBGC other than a liability to the
PBGC for premiums under Section 4007 of ERISA or (ii) in respect of a
Multiemployer Plan which has not been discharged in full when due.

 

Section 3.07.      Taxes. To the extent applicable, each of the Company and its
Restricted Subsidiaries has filed all United States Federal income Tax returns
and all other material tax returns which are required to be filed by it and has
paid all Taxes stated to be due in such returns or pursuant to any assessment
received by it, except for Taxes the amount, applicability or validity of which
is being contested in good faith by appropriate proceedings. The charges,
accruals and reserves on the books of the Company and its Restricted
Subsidiaries in respect of Taxes or other similar governmental charges,
additions to Taxes and any penalties and interest thereon are, in the opinion of
the Company, adequate.

 

Section 3.08.      Environmental Compliance.



 

(a)            Except for Disclosed Matters,

 

(i)            the Company and its Restricted Subsidiaries have, obtained, or
made timely application for, all permits, certificates, licenses, approvals,
registrations and other authorizations (collectively “Permits”) which are
required under all applicable Environmental Laws and are necessary for their
operations and are in compliance with the terms and conditions of all such
Permits, except where the failure to obtain such Permits or to comply with their
terms would not have, individually or in the aggregate, a Material Adverse
Effect;

 

(ii)            no notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending,
or to the Company’s knowledge, threatened by any governmental entity or other
Person with respect to any (A) alleged violation by the Company or any
Restricted Subsidiary of any Environmental Law, (B) alleged failure by the
Company or any Restricted Subsidiary to have any Permits required in connection
with the conduct of its business or to comply with the terms and conditions
thereof, (C) any generation, treatment, storage, recycling, transportation or
disposal of any Hazardous Materials or (D) release of Hazardous Materials,
except where such event or events would not have, individually or in the
aggregate, a Material Adverse Effect;

 

76

 



(iii)            to the knowledge of the Company, all oral or written
notifications of a release of Hazardous Materials required to be filed under any
applicable Environmental Law have been filed or are in the process of being
filed by or on behalf of the Company or any Restricted Subsidiary;

 

(iv)            no property now owned or leased by the Company or any Restricted
Subsidiary and, to the knowledge of the Company, no such property previously
owned or leased or any property to which the Company or any Restricted
Subsidiary has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to the Company’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions or, to the
knowledge of the Company, other investigations which may lead to claims against
the Company or any Restricted Subsidiary for clean-up costs, remedial work,
damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA, except where such listings or investigations
would not have, individually or in the aggregate, a Material Adverse Effect;

 

(v)            there are no Liens under or pursuant to any applicable
Environmental Laws on any real property or other assets owned or leased by the
Company or any Restricted Subsidiary, and no government actions have been taken
or, to the knowledge of the Company, are in process which could subject any of
such properties or assets to such Liens, except where such event or events would
not have, individually or in the aggregate, a Material Adverse Effect.

 

(b)            For purposes of this Section, the terms “Company” and “Restricted
Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Company or any
Restricted Subsidiary.

 

Section 3.09.      Properties.

  

(a)            Each of the Company and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for Liens permitted pursuant to Section 6.03
and minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b)            To the knowledge of the Company, each of the Company and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and its Restricted Subsidiaries
does not, to the knowledge of the Company, infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.10.      Compliance with Laws and Agreements. Each of the Company and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
and each has all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

77

 



Section 3.11.      Investment Company Status. Neither any Borrower nor any of
the Restricted Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

 

Section 3.12.      Full Disclosure. All information (other than forward looking
information) furnished by the Company to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any of the Transactions
is, taken as whole and in light of the circumstances under which such
information is furnished, true and accurate in all material respects on the date
as of which such information is furnished, and true and accurate in all material
respects on the date as of which such information is stated or certified, in
each case as modified or supplemented by other information so furnished. It is
understood that the foregoing is limited to the extent that (i) projections have
been made in good faith by the management of the Company and in the view of the
Company’s management are reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized. As of the Effective
Date, to the best knowledge of the Company, the information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement is true and correct in all material
respects.

 

Section 3.13.      Solvency. In each case with respect to the Company and its
Restricted Subsidiaries on a consolidated basis: (a) The fair salable value of
the business of the Company and its Restricted Subsidiaries is not less than the
amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of the Company and its Restricted Subsidiaries, as they become
absolute and mature; provided that the amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

(b)            The assets of the Company and its Restricted Subsidiaries do not
constitute unreasonably small capital for the Company and its Restricted
Subsidiaries to carry out their business as now conducted and as proposed to be
conducted including the capital needs of the Company and its Restricted
Subsidiaries, taking into account the particular capital requirements of the
business conducted by the Company and its Restricted Subsidiaries and projected
capital requirements and capital availability thereof.

 

(c)            Neither the Company nor any of its Restricted Subsidiaries
intends to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be received by the
Company and any of its Restricted Subsidiaries, and of amounts to be payable on
or in respect of debt of the Company and any of its Restricted Subsidiaries).

 

(d)            Neither the Company nor any of its Restricted Subsidiaries
believes that final judgments against them in actions for money damages
presently pending will be rendered at a time when, or in an amount such that,
they will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum reasonable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered). The cash flow of the Company and its Restricted
Subsidiaries, after taking into account all other anticipated uses of the cash
of the Company and its Restricted Subsidiaries (including the payments on or in
respect of debt referred to in paragraph (c) of this Section), will at all times
be sufficient to pay all such judgments promptly in accordance with their terms.

 

78

 



Section 3.14.      Employee Matters. Except for Disclosed Matters, there are no
strikes, slowdowns, work stoppages or controversies pending or, to the knowledge
of the Company threatened between the Company and its employees, other than
employee grievances arising in the ordinary course of business, none of which
could have, either individually or in the aggregate, a Material Adverse Effect.

 

Section 3.15.      Use of Proceeds. All proceeds of (i) each Borrowing under the
Revolving Loan Commitments shall be used to repay Indebtedness, make Permitted
Acquisitions, finance working capital needs or for general corporate purposes
and (ii) each Borrowing of Term Loans shall be used to repay Indebtedness under
the Note Purchase Agreement or other obligations under the Existing Credit
Agreement or for general corporate purposes.

 

Section 3.16.      Subsidiaries. As of the Effective Date, the Company has the
Restricted Subsidiaries set forth on Schedule 3.16A and the Unrestricted
Subsidiaries set forth on Schedule 3.16B.

 

Section 3.17.      No Change in Credit Criteria or Collection Policies. There
has been no material change in credit criteria or collection policies concerning
accounts receivable of the Company and its Subsidiaries since September 30,
2019.

 

Section 3.18.      Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
directors and to the knowledge of the Company its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Foreign Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person. None of (a) the Company, any
Subsidiary, and of their respective directors or officers or to the knowledge of
the Company or such Subsidiary employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds thereof or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

 

Section 3.19.      Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

 

Section 3.20.      Plan Assets; Prohibited Transactions. Assuming the
representations and warranties of the Lenders set forth in Section 8.07 are
true, none of the Company or any of its Restricted Subsidiaries is an entity
deemed to hold “plan assets” (within the meaning of the Plan Asset Regulations),
and neither the execution, delivery nor performance of the transactions
contemplated under this Agreement, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

Section 3.21.      Margin Regulations. No Borrower is engaged and no Borrower
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Company only or of the Company and its Restricted
Subsidiaries on a consolidated basis) will be Margin Stock.

 

79

 



Section 3.22.      Domiciliation; Centre of Main Interests. Each UK Loan Party
incorporated or organized in an EU jurisdiction represents and warrants to the
Lenders that its centre of main interest (as that term is used in
Article 3(1) of the Insolvency Regulation) is in its jurisdiction of
incorporation and other than the Dormant Branches it has no establishment (as
that term is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction. Each UK Loan Party incorporated in England and Wales represents
and warrants to the Lenders that its centre of main interest (as that term is
used in Article 3(1) of the Insolvency Regulation) is in England and Wales and
other than the Dormant Branches it has no establishment (as that term is used in
Article 2(10) of the Insolvency Regulation) in any other jurisdiction. Each of
the branches of CTSL in Denmark, Netherlands, Ireland and the United Arab
Emirates is a Dormant Branch.

 

Article IV

 

Conditions

 

Section 4.01.      Effective Date. The obligations of the Lenders to make Loans
hereunder and of the Issuing Banks to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)            The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Financing Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit J.

 

(b)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Sheppard Mullin Richter & Hampton LLP, special counsel
for the Loan Parties, and (ii) Hillary Hageman, General Counsel of the Loan
Parties, in each case, covering such matters relating to the Company, the other
initial Loan Parties, this Agreement, the other Financing Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

 

(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Financing Documents or the Transactions
(including, without limitation, confirmation that all third party and
governmental approvals necessary for the Transactions have been obtained and are
in force), all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d)            The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)            (i) The Administrative Agent shall have received, at least five
(5) days prior to the Effective Date, all documentation and other information
regarding the Borrowers requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Company at least ten (10) days
prior to the Effective Date and (ii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Company at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to such Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (e) shall be deemed to be satisfied).

 

80

 



(f)            The Administrative Agent shall have received all fees and other
amounts due and payable, on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

(g)            The Administrative Agent shall have received evidence
satisfactory to it that, substantially concurrently with the effectiveness of
this Agreement, any and all Indebtedness under the Note Purchase Agreement shall
have been fully repaid.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02.      Each Credit Event. The obligation of any Lender to make a
Loan on the occasion of any Borrowing (other than a conversion or continuation
of any Loan), and the obligation of the Issuing Banks to issue, amend or extend
any Letter of Credit, is subject to the satisfaction on such date of the
following conditions:

 

(a)            The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment or extension of such Letter of Credit, as
applicable; provided that any such representations and warranties that by their
express terms are made as of a specific date shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of such specific
date.

 

(b)            At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing (other than a conversion or continuation of any Loan) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

 

Section 4.03.      Designation of a Subsidiary Borrower. After the Effective
Date, the designation of an additional Subsidiary Borrower pursuant to
Section 2.21 is subject to the condition precedent that the Company or such
proposed Subsidiary Borrower shall have furnished or caused to be furnished to
the Administrative Agent:

 

(a)            Copies, certified by the Secretary or Assistant Secretary (or
other appropriate officer, manager or director) of such Subsidiary, of its Board
of Directors’ (or other governing body’s) resolutions (and, to the extent
necessary, shareholder resolutions) approving the Borrowing Subsidiary Agreement
and any other Financing Documents to which such Subsidiary is becoming a party
and such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization or incorporation, existence
and good standing (to the extent generally available in its jurisdiction of
organization or incorporation (as applicable)) of such Subsidiary in its
jurisdiction of organization or incorporation (as applicable);

 

(b)            An incumbency certificate, certified by the Secretary or
Assistant Secretary (or other appropriate officer, manager or director) of such
Subsidiary, which shall identify by name and title and bear the signature of the
officers, managers, directors and other Persons of such Subsidiary authorized to
request Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the
other Financing Documents to which such Subsidiary is becoming a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company or such Subsidiary;

 

81

 



(c)            Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization or incorporation (as
applicable) and such other customary matters as are reasonably requested with
respect to borrowers in financing transactions similar to the Transactions (but,
in any case, limited to the types of matters covered in the legal opinions
delivered pursuant to Section 4.01, in the case of a jurisdiction of a Borrower
in respect of which a legal opinion was delivered pursuant to Section 4.01) and
addressed to the Administrative Agent and the Lenders;

 

(d)            Any promissory notes requested by any Lender pursuant to
Section 2.09(e), and any other customary instruments and documents reasonably
requested by the Administrative Agent with respect to borrowers in financing
transactions similar to the Transactions; and

 

(e)            any documentation and other information that is reasonably
requested by the Administrative Agent or any of the Lenders (acting through the
Administrative Agent) in connection with requirements by regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.

 

Article V

 

Affirmative Covenants

 

Until the Facility Termination Date, the Company covenants and agrees with the
Lenders that:

 

Section 5.01.      Financial and Business Information. The Company shall deliver
to the Administrative Agent for distribution to each Lender:

 

(a)            Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), copies of:

 

(i)            a consolidated balance sheet of the Company and its Restricted
Subsidiaries as at the end of such quarter, and

 

(ii)            consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Restricted Subsidiaries for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments; provided that if the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission (“SEC”) is required to be delivered within a
shorter time period, then the Company’s compliance with the requirements of this
Section 5.01(a) must be satisfied by complying with such shorter time period
(subject always to the Company’s compliance with Sections 5.04 and 5.05);

 

82

 

 

(b)            Annual Statements – within 120 days after the end of each fiscal
year of the Company, copies of,

 

(i)            a consolidated balance sheet of the Company and its Restricted
Subsidiaries, as at the end of such year, and

 

(ii)            consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Restricted Subsidiaries, for such
year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an unqualified opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards; provided
that if the Company’s Annual Report on Form 10-K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC is required to be delivered within a shorter
time period, then the Company’s compliance with the requirements of this
Section 5.01(b), must be satisfied by complying with such shorter time period
(subject to the Company’s compliance with Sections 5.04 and 5.05); provided
further that the term “unqualified opinion” as used herein to refer to opinions
or reports provided by accountants shall mean an opinion or report that does not
include any “going concern” or like qualification or exception;

 

(c)            SEC and Other Reports – promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Restricted Subsidiary to public securities holders
generally, and (ii) each regular or periodic report (other than Form 8K so long
as such Form may be accessed on-line and the Company has notified the
Administrative Agent that such form has been filed), each registration statement
(without exhibits except as expressly requested by a Lender), and each
prospectus and all amendments thereto filed by the Company or any Restricted
Subsidiary with the SEC;

 

(d)            Notice of Default or Event of Default – promptly, and in any
event within five Business Days after a Responsible Officer becoming aware of
the existence of any Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

(e)            ERISA Matters – promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

83

 



 

(i)            with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)            the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(iii)            any ERISA Event or any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

 

(f)            Notices from Governmental Authority – promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Restricted Subsidiary from any Federal, state or foreign Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

 

(g)            Projections – concurrently with the delivery of the financial
statements required to be delivered pursuant to Section 5.01(b), a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and funds flow statement) of the Company for each quarter of the
current fiscal year during which such financial statements are delivered in form
reasonably satisfactory to the Administrative Agent;

 

(h)            Change in Beneficial Ownership Certification – prompt written
notice of any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification;

 

(i)            Other Material Developments – prompt written notice of any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and

 

(j)            Requested Information – with reasonable promptness, (x) such
other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Restricted Subsidiaries or relating to the ability of the Borrowers to perform
their obligations hereunder and under the other Financing Documents as from time
to time may be reasonably requested by the Administrative Agent or any Lender
and (y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

 

Documents and information required to be delivered pursuant to Sections 5.01(b),
5.01(c) or 5.01(f), may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies and
(ii) documents included in materials filed with the SEC shall be deemed to have
been delivered to each Credit Party.

 

84

 



 

Section 5.02.      Officer’s Certificate. The Company shall deliver to the
Administrative Agent for distribution to each Lender, concurrently with the
financial statements referred to in Section 5.01(a) and (b), a certificate in
the form of Exhibit E of a Senior Financial Officer, which such certificate
shall include a statement that such officer has reviewed the relevant terms
hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
most recent statements furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

Section 5.03.      Inspection. The Company shall permit the representatives of
the Administrative Agent and each Lender:

 

(a)            No Default – if no Event of Default then exists, at the expense
of such Lender or the Administrative Agent and upon reasonable prior notice to
the Company, to, up to once per calendar year, visit the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Restricted Subsidiaries with the Company’s officers, and (with
the consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Restricted Subsidiary, all at such reasonable
times and as often as may be reasonably requested in writing; and

 

(b)            Default – if an Event of Default then exists, at the expense (all
of which such expenses shall be reasonable) of the Company, to visit and inspect
any of the offices or properties of the Company or any Restricted Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Company and its
Restricted Subsidiaries), all at such times and as often as may be requested.

 

Section 5.04.      Reporting Treatment of Unrestricted Subsidiaries.

 

Notwithstanding anything to the contrary contained in this Agreement, so long as
the Unrestricted Subsidiaries continue to constitute, in the aggregate, less
than seven percent (7%) of Consolidated Total Capitalization in any fiscal
period, the Company shall be permitted to include, for purposes of the financial
reporting requirements contained in Sections 5.01(a) and (b), and only for
purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof), the financial information of such entities on a consolidated basis. If
at any time the Unrestricted Subsidiaries shall constitute, in the aggregate,
seven percent (7%) or more of Consolidated Total Capitalization in any fiscal
period, the Company shall, notwithstanding that Section 5.01(a) and (b) permit
the Company to comply therewith by delivery of its Quarterly Reports on SEC
Form 10 Q and Annual Reports on SEC Form 10 K, provide consolidating financial
statements setting forth separately the financial information for the
Unrestricted Subsidiaries for such period, together with the financial
information of such entities on a consolidated basis for purposes of the
financial reporting requirements contained in Sections 5.01(a) and (b) and only
for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof). In no event shall the Company include financial information of the
Unrestricted Subsidiaries for purposes of any determination of compliance with
any of the covenants contained in this Article V or Article VI hereof.

 

85

 



 

Section 5.05.      Compliance with Laws and Material Contractual Obligations.
The Company will, and will cause each of its Restricted Subsidiaries to,
(i) comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, without limitation, ERISA and all
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case to
the extent necessary to ensure that non-compliance with such laws, ordinances,
governmental rules or regulations or material agreements or failures to obtain
or maintain in effect such material agreements, licenses, certificates, permits,
franchises and other governmental authorizations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Restricted Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Company shall ensure that no UK Borrower shall do
anything to change the location of its centre of main interest (as that term is
used in Article 3(1) of the Insolvency Regulation) from England and Wales.

 

Section 5.06.      Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

 

Section 5.07.      Maintenance of Properties. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.08.      Payment of Taxes and Claims. The Company will, and will cause
each of its Restricted Subsidiaries to, file all Tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other Taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such Taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Restricted Subsidiary; provided that neither the Company nor any
Restricted Subsidiary need pay any such Tax or assessment or claims if (a) the
amount, applicability or validity thereof is contested by the Company or such
Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Restricted Subsidiary or (b) the nonpayment of all such Taxes and assessments,
governmental charges, levies and claims, in the aggregate could not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.09.      Corporate Existence, Etc. The Company will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Section 6.05, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Restricted Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

 

86

 



Section 5.10.      Nature of Business. Neither the Company nor any Restricted
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Restricted Subsidiaries would be substantially changed from
the general nature of the business engaged in by the Company and its Restricted
Subsidiaries on the date of this Agreement.

 

Section 5.11.      Additional Guarantors. The Company will, and will cause its
Subsidiaries to, promptly inform the Administrative Agent of the creation or
acquisition of any direct or indirect Subsidiary (subject to the provisions of
Section 6.05) and cause direct or indirect Restricted Subsidiaries which are
Domestic Subsidiaries which, as of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters then
ended, collectively, together with the Company, contributed at least 85% of each
of Consolidated Total Assets and Consolidated EBITDA (each such Subsidiary, a
“Material Subsidiary”) to deliver to the Administrative Agent a joinder to the
Subsidiary Guarantee (in the form contemplated thereby) from such direct or
indirect Restricted Subsidiaries (which are Domestic Subsidiaries and not
already party to such Subsidiary Guarantee,) which are necessary to satisfy such
requirements as of such most recently ended fiscal quarter, pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof. In
connection therewith, the Company or any applicable Restricted Subsidiary shall
provide such resolutions, certificates and opinions of counsel as shall be
reasonably requested by the Administrative Agent. Notwithstanding the foregoing
in no event shall any SPE or any Foreign Subsidiary Borrower be required to be a
Guarantor.

 

Section 5.12.      Use of Proceeds. The proceeds of the Loans will be used only
to repay Indebtedness, make Permitted Acquisitions, finance working capital
needs, and for general corporate purposes, of the Company and its Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose (i) that entails a violation of any of the
regulations of the Board, including Regulation T, Regulation U and Regulation X
or (ii) that would constitute unlawful financial assistance within the meaning
of sections 678 or 679 of the UK Companies Act. No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and the Company shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 5.13.      Books and Records. The Company will, and will cause each of
its Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities.

 

87

 



Article VI

 

Negative Covenants

 

Until the Facility Termination Date, the Company covenants and agrees with the
Lenders that:

 

Section 6.01.      Financial Ratios.

 

(a)            The Company will not permit the ratio determined at the end of
each fiscal quarter on a rolling four quarter basis of (i) Consolidated EBITDA
to (ii) Consolidated Cash Interest Expense to be less than 3.00 to 1.00.

 

(b)            The Company will not permit the Net Leverage Ratio (i) as of the
last day of any fiscal quarter ending on or prior to December 31, 2020 to be
greater than 4.75 to 1.00 and (ii) as of the last day of any fiscal quarter
ending after December 31, 2020 to be greater than 4.00 to 1.00.

 

Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than one (1) occasion, after June 30, 2021 (in the aggregate) to allow
the Net Leverage Ratio permitted under Section 6.01(b) to be increased to 4.75
to 1.00 for a period of four consecutive fiscal quarters (such period, the
“Adjusted Covenant Period”) in connection with a Permitted Acquisition occurring
during the first of such four fiscal quarters if the aggregate consideration
paid or to be paid in respect of such Permitted Acquisition exceeds $50,000,000
(and in respect of which the Company shall provide notice in writing to the
Administrative Agent (for distribution to the Lenders) of such increase and a
transaction description of such Permitted Acquisition (regarding the name of the
Person or summary description of the assets being acquired and the approximate
purchase price)), so long as the Company is in compliance on a pro forma basis
with the Net Leverage Ratio of 4.75 to 1.00 on the closing date of such
Permitted Acquisition immediately after giving effect (including pro forma
effect) to such Permitted Acquisition; provided that it is understood and agreed
that the Net Leverage Ratio permitted under Section 6.01(b) shall revert to 4.00
to 1.00 with respect to the first fiscal quarter end following the Adjusted
Covenant Period and thereafter.

 

Section 6.02.      Limitations on Indebtedness. The Company will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)            the Obligations;

 

(b)            Indebtedness existing on the date hereof and set forth in
Schedule 6.02 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);

 

(c)            Indebtedness of the Company to any Subsidiary and of any
Restricted Subsidiary to the Company or any other Subsidiary; provided that
Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor to
the Company or any other Subsidiary Guarantor shall be subject to the
limitations set forth in Section 6.11;

 

88

 



(d)            Guarantees by the Company of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Company or
any other Restricted Subsidiary;

 

(e)            Indebtedness of the Company or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $60,000,000 at any time outstanding;

 

(f)            Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof other than as a result of a Division; provided that
(i) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) with respect to any individual
Restricted Subsidiary shall not exceed $2,500,000 at any time outstanding and
with respect to all Restricted Subsidiaries shall not exceed $10,000,000 in the
aggregate at any time outstanding;

 

(g)            Indebtedness of the Company or any Restricted Subsidiary as an
account party in respect of trade letters of credit;

 

(h)            Indebtedness of the Company or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed ten percent (10%) of
Consolidated Total Assets (determined by reference to Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))); provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (h) that is secured by a Lien on any asset
of the Company or any Restricted Subsidiary shall not in the aggregate exceed
five percent (5%) of Consolidated Total Assets (as so determined);

 

(i)            unsecured Indebtedness of the Company so long as (1) both
immediately prior to and after giving effect (including pro forma effect) to the
incurrence of such Indebtedness, the Company is in compliance with maximum Net
Leverage Ratio permitted under Section 6.01(b) at such time (including, if
applicable, giving effect to the impact of any Adjusted Covenant Period to the
extent elected by the Company in accordance with Section 6.01(b)), (2) such
Indebtedness has a final maturity date after the date that is 181 days after the
Maturity Date, (3) such Indebtedness shall not require scheduled amortization or
other scheduled payments of principal (other than pursuant to customary “change
of control” provisions or asset sale offers), (4) such Indebtedness is not
guaranteed by any Person other than the Guarantors and (5) the covenants
contained in the documents applicable to such Indebtedness are not more onerous
or more restrictive (taken as a whole) than the applicable covenants under this
Agreement;

 

(j)            unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent they are permitted to remain unfunded under
applicable law, including pension funding obligations with respect to CTSL
described on Schedule 3.06;

 

(k)            Indebtedness representing deferred compensation to employees
incurred in the ordinary course of business;

 

89

 



(l)            indemnification obligations, earnout or similar obligations
(contingent or otherwise), or Guarantees, surety bonds or performance bonds
securing the performance of the Company or any of its Restricted Subsidiaries,
in each case incurred or assumed in connection with a Permitted Acquisition or
disposition or other acquisition of assets permitted hereunder;

 

(m)            Indebtedness of the Company or any of its Restricted Subsidiaries
in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business,
including guarantees or obligations with respect to letters of credit supporting
such performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations;

 

(n)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or otherwise in respect of
any netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds;

 

(o)            Indebtedness in respect to judgments or awards under
circumstances not giving rise to an Event of Default;

 

(p)            Indebtedness in respect of obligations that are being contested
in accordance with Section 5.08;

 

(q)            Indebtedness consisting of (i) deferred payments or financing of
insurance premiums incurred in the ordinary course of business of the Company or
any of its Restricted Subsidiaries and (ii) take or pay obligations contained in
any supply agreement entered into in the ordinary course of business;

 

(r)            Indebtedness of Foreign Subsidiaries which are Restricted
Subsidiaries (other than Foreign Subsidiary Borrowers), and Guarantees thereof
by Foreign Subsidiaries which are Restricted Subsidiaries (other than Foreign
Subsidiary Borrowers), in respect of local lines of credit, letters of credit,
bank guarantees and similar extensions of credit, in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding;

 

(s)            Indebtedness representing deferred compensation, severance,
pension, workers’ compensation and health and welfare retirement benefits or the
equivalent to current and former employees of the Company and its Restricted
Subsidiaries incurred in the ordinary course of business or existing on the
Effective Date;

 

(t)            customer advances or deposits or other endorsements for
collection, deposit or negotiation and warranties of products or services, in
each case received or incurred in the ordinary course of business;

 

(u)            Indebtedness incurred by the Company or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales of goods, services or adjustment of purchase price or similar obligations
in any case incurred in connection with the acquisition or disposition of any
business, assets or Person;

 

(v)            [reserved];

 

90

 



(w)            (i) Indebtedness of the Company or any of its Restricted
Subsidiaries undertaken in connection with cash management and related
activities with respect to any Subsidiary or joint venture in the ordinary
course of business and (ii) Indebtedness of the Company or any Restricted
Subsidiary to any joint venture (regardless of the form of legal entity) that is
not a Subsidiary arising in the ordinary course of business in connection with
the cash management operations (including in respect of intercompany
self-insurance arrangements);

 

(x)            Indebtedness consisting of take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business consistent
with past or industry practice;

 

(y)            Indebtedness incurred in the ordinary course of business in
respect of obligations to pay the deferred purchase price of goods or services
or progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms in the ordinary course of business consistent
with past or industry practice and not in connection with the borrowing of money
or any Swap Agreements.

 

(z)            to the extent constituting Indebtedness, obligations in respect
of the Permitted Factoring Program;

 

(aa)      to the extent constituting Indebtedness, obligations pursuant to the
HQ Lease Documents; and

 

(bb)      obligations in respect of Swaps permitted pursuant to Section 6.15.

 

For purposes of determining compliance with this Section 6.02 (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.02(a) through (bb) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.02(a) through (bb),
the Company and the Restricted Subsidiaries shall, in their sole discretion, be
permitted to classify or reclassify, or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.02 at the time of such reclassification and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses.

 

Section 6.03.      Limitation on Liens. The Company will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, except:

 

(a)            Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 5.08;

 

(b)            Liens of or resulting from any judgment or award, the time for
the appeal or petition for rehearing of which shall not have expired, or in
respect of which the Company or a Restricted Subsidiary shall at any time in
good faith be prosecuting an appeal or proceeding for a review and in respect of
which a stay of execution pending such appeal or proceeding for review shall
have been secured;

 

91

 



(c)            Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

 

(d)            minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Company and its
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of the
Company and its Restricted Subsidiaries;

 

(e)            Liens securing Indebtedness of a Restricted Subsidiary to the
Company or to another Wholly-owned Restricted Subsidiary;

 

(f)            Liens existing on the date hereof as scheduled on Schedule 6.03
annexed hereto;

 

(g)            Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 6.02(e), (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary, other than proceeds of such fixed or capital
assets acquired, constructed or improved by the Company or any Restricted
Subsidiary;

 

(h)            Liens on property or assets of a Person existing at the time such
Person acquires such property or assets or such Person is merged with or into or
consolidated with the Company or a Restricted Subsidiary (and not created or
incurred in anticipation of such transaction); provided, that, such Liens are
not extended to any property or assets of the Company or any Restricted
Subsidiary other than the property or assets acquired and the proceeds thereof;

 

(i)            other Liens not securing indebtedness that are incidental to the
conduct of the business of the Company or any of its Restricted Subsidiaries, as
the case may be, or the ownership of their assets which do not individually or
in the aggregate materially adversely affect the value of the Company and its
Restricted Subsidiaries taken as a whole or materially impair the operation of
the business of the Company and its Restricted Subsidiaries taken as a whole;

 

(j)            Liens upon specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligation in respect of letters
of credit and banker’s acceptances issued or created in the ordinary course of
business for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

 

(k)            the interests of lessors and sublessors under operating leases
and licenses and sublicenses of intellectual property granted in the ordinary
course of business;

 

(l)            Liens (i) that are contractual rights of set-off (A) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (B) relating to pooled deposit or sweep
accounts of the Company and/or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations and other cash management
activities incurred in the ordinary course of business of the Company and/or any
of its Restricted Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Company and/or any of its
Restricted Subsidiaries in the ordinary course of business, and (ii) of a
collecting bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection, in favor of banking institutions arising as a
matter of law or pursuant to customary account agreements encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry

 

92

 



(m)            options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and the
like permitted to be made under this Agreement;

 

(n)            Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions in an amount not
to exceed $10,000,000;

 

(o)            Liens on accounts receivable subject to a Permitted Factoring
Program, as well as supporting obligations and proceeds in respect thereof, and
other ancillary property and rights related to such accounts receivable;

 

(p)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; or

 

(q)            other Liens securing obligations of the Company and its
Restricted Subsidiaries other than as described in the foregoing
clauses (a) through (p) above, provided that the obligations secured by all such
other Liens do not exceed at any time five percent (5%) of Consolidated Total
Assets (determined by reference to Consolidated Total Assets as of the last day
of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.01(a) or (b),
the most recent financial statements referred to in Section 3.04(a))).

 

For purposes of determining compliance with this Section 6.03, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.03(a) through (q) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.03(a) through (q), the Company and the Restricted Subsidiaries shall,
in their sole discretion, be permitted to classify or reclassify, or later
divide, classify or reclassify, such Lien securing such item of Indebtedness (or
any portion thereof) in any manner that complies with this covenant at the time
of such reclassification and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

 

Section 6.04.      Limitation on Sale and Leasebacks. The Company will not, and
will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby the Company or such Restricted Subsidiary shall
in one or more related transactions sell, transfer or otherwise dispose of any
property owned by the Company or such Restricted Subsidiary more than 180 days
after the later of the date of initial acquisition of such property or
completion or occupancy thereof, as the case may be, by the Company or such
Restricted Subsidiary, and then rent or lease, as lessee, such property or any
part thereof (a “Sale and Leaseback Transaction”); provided that the foregoing
restriction shall not apply to any Sale and Leaseback Transaction if immediately
after the consummation of such Sale and Leaseback Transaction and after giving
effect thereto and the application of the proceeds therefrom, no Default would
exist and either:

 

93

 



(a)            the sale of property relating to such Sale and Leaseback
Transaction constitutes a sale of such property by a Restricted Subsidiary to
the Company or to a Wholly-owned Restricted Subsidiary or by the Company to a
Wholly-owned Restricted Subsidiary; or

 

(b)            the aggregate fair market value (as determined in good faith by
the board of directors of the Company) of all property of the Company and its
Restricted Subsidiaries disposed of in all such Sale and Leaseback Transactions
consummated and permitted by this clause (b) does not exceed $50,000,000 in the
aggregate following the Effective Date; provided that, if after giving effect
(including giving effect on a pro forma basis) to any such Sale and Leaseback
Transaction the Net Leverage Ratio would be greater than 3.00 to 1.00, the sale
of such property is for cash consideration which (after deduction of any
expenses incurred by the Company or any Restricted Subsidiary in connection with
such Sale and Leaseback Transaction) equals or exceeds the fair market value of
the property so sold (as determined in good faith by the board of directors of
the Company) and the net proceeds from such sale are applied to either (x) the
purchase or acquisition (and, in the case of real property, the construction) of
fixed assets useful and intended to be used by the Company or a Restricted
Subsidiary in the operation of the business of the Company and its Restricted
Subsidiaries as described in Section 5.10 hereof (provided that in any such
event the Company and its Restricted Subsidiaries shall not then or thereafter
cause or permit or agree or consent to cause or permit such tangible assets to
be subject to any Lien) or (y) the prepayment with the applicable prepayment
premium, if any, on a pro rata basis, of Senior Funded Debt of the Company;
provided that if any such Senior Funded Debt so prepaid constitutes Indebtedness
outstanding under any revolving credit or similar credit facility, such
prepayment shall result in a permanent reduction of the Indebtedness which the
Company and its Restricted Subsidiaries may incur thereunder by an amount at
least equal to the amount of the prepayment of such Senior Funded Debt; or

 

(c)            such Sale and Leaseback Transaction is one of the anticipated
Sale and Leaseback Transactions in respect of the Company’s locations in Kearny
Mesa, California and Orlando, Florida.

 

Section 6.05.      Mergers, Consolidations and Sales of Assets and Acquisitions.

  

(a)            Except with respect to a Permitted Acquisition, the Company will
not, and will not permit any Restricted Subsidiary to, consolidate with or be a
party to a merger with any other Person, or sell, lease or otherwise dispose
(including pursuant to a Division) of all or substantially all of its assets or
acquire all or substantially all of the assets, all or a substantial part of, a
business, division, brand or product line, or all or substantially all of the
stock of any Person, provided that any Subsidiary may merge or consolidate with
or into or dissolve into the Company or any Wholly-owned Restricted Subsidiary
so long as in (1) any merger, consolidation or dissolution involving any
Borrower, such Borrower shall be the surviving or continuing corporation (and in
any such transaction involving the Company, the Company shall be the surviving
corporation), (2) any merger, consolidation or dissolution involving a
Wholly-owned Restricted Subsidiary (and not a Borrower), the Wholly-owned
Restricted Subsidiary shall be the surviving or continuing corporation and
(3) any merger, consolidation or dissolution involving a Restricted Subsidiary
(and not a Borrower or a Wholly-owned Restricted Subsidiary), the Restricted
Subsidiary shall be the surviving or continuing corporation, and, provided
further, the Company and any Restricted Subsidiary may engage in the
transactions contemplated by Section 6.05(b) below.

 

(b)            The Company will not, and will not permit any Restricted
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
(except as provided in this Section 6.05); provided that the foregoing
restrictions do not apply to:

 

94

 



(i)            the sale, lease, transfer or other disposition of assets (x) of
the Company to a Restricted Subsidiary or (y) of a Restricted Subsidiary to the
Company or a Wholly-owned Restricted Subsidiary; provided that the aggregate
amount of assets sold, leased, transferred or otherwise disposed by a Domestic
Loan Party to a Subsidiary that is not a Domestic Loan Party shall not exceed
$10,000,000;

 

(ii)            the use or transfer of money or cash equivalents in a manner
that is not prohibited by the terms of this Agreement or the other Financing
Documents;

 

(iii)            dispositions of Permitted Investments for other Permitted
Investments or other transactions permitted pursuant to this Agreement in the
ordinary course of business;

 

(iv)            the sale of inventory in the ordinary course of business and
sales of accounts receivable pursuant to the terms of a Permitted Factoring
Program;

 

(v)            dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(vi)            leases or subleases of real property in the ordinary course of
the business of the Company and their Restricted Subsidiaries;

 

(vii)            cancellations, terminations, or surrender by any the Company or
any of its Restricted Subsidiaries of any leasehold interest in the ordinary
course of business;

 

(viii)            dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such disposition are reasonably promptly
applied to the purchase price of such replacement property;

 

(ix)            the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;

 

(x)            (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property of the Company or any Restricted Subsidiary to the
extent not economically desirable in or is immaterial to the conduct of its
business, or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business so long as (in
each case under clauses (i) and (ii)), such lapse or abandonment could not
reasonably be expected to result in a Material Adverse Effect,

 

(xi)            transactions expressly permitted pursuant to Sections 6.02,
6.03, 6.04, 6.06, 6.10 and 6.11;

 

(xii)            the sale, discount or compromise, in each case without
recourse, of accounts receivable arising in the ordinary course of business;

 

(xiii)            any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property

 

(xiv)            dispositions of assets acquired pursuant to a Permitted
Acquisition consummated within 12 months of the date of the proposed disposition
so long as (i) the consideration received for the assets to be so disposed is at
least equal to the fair market value of such assets, (ii) the assets to be so
disposed are not necessary or economically desirable in connection with the
business of the Company and its Restricted Subsidiaries, and (iii) the assets to
be so disposed are readily identifiable as assets acquired pursuant to the
subject Permitted Acquisition;

 

95

 



(xv)            dispositions of Equity Interests in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(xvi)            to the extent allowable under Section 1031 of the Internal
Revenue Code, any disposition of assets other than accounts receivable in
exchange for other like property for use in a business of the Company or its
Restricted Subsidiaries;

 

(xvii)            the expiration of any option agreement in respect of real or
personal property and (ii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims (including in tort) in the ordinary course of business;

 

(xviii)            the unwinding, settlement or termination of any Swap
Agreement permitted under Section 6.15;

 

(xix)            sales, transfers or other dispositions of assets acquired
required by any Governmental Authority;

 

(xx)            the liquidation or dissolution or change in form of entity of
any Subsidiary (other than a Borrower) if the Company determines in good faith
that such liquidation, dissolution or change in form is in the best interests of
the Company and is not materially disadvantageous to the Lenders; or

 

(xxi)            the sale of assets for cash or other property to a Person and
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary as
contemplated by Section 6.07, if all of the following conditions are met:

 

A.            such assets (valued at net book value) do not, together with all
other assets (valued at book value) of the Company and its Restricted
Subsidiaries previously disposed of pursuant to this clause (b)(xxi) during the
immediately preceding twelve calendar month period, exceed fifteen percent (15%)
of Consolidated Total Assets (determined by reference to Consolidated Total
Assets as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)));

 

B.            in the opinion of the Company’s Board of Directors, the sale is
for fair value and is in the best interests of the Company;

 

C.            immediately after the consummation of the transaction and after
giving effect thereto, no Default would exist; and

 

D.            in the case of any such sale of assets having a net book value in
excess of 5% of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a))), the Company prior to the
consummation of such sale, shall have delivered a certificate to the
Administrative Agent to the effect that the foregoing conditions of this clause
(b)(xxi) shall have been met, including calculations evidencing compliance with
clause A above.

 

96

 



Section 6.06.      Transactions with Affiliates. The Company will not, and will
not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (excluding transactions with any
Restricted Subsidiary or the Company, but including transactions with any
Unrestricted Subsidiary or any other Affiliate) (an “Applicable Affiliate”)
(including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Applicable
Affiliate), except for (a) management services, operation and maintenance
agreements entered into between the Company or a Restricted Subsidiary and one
or more SPEs or Unrestricted Subsidiaries on reasonable business terms,
(b) other transactions between or among the Company or one or more of its
Restricted Subsidiaries and any Applicable Affiliate entered into in the
ordinary course of the Company’s or such Restricted Subsidiary’s business
consistent with past practices, (c) transactions expressly permitted pursuant to
Sections 6.02, 6.04, 6.05, 6.07, 6.10 or 6.11, and (d) other transactions or
arrangements entered into in the ordinary course of and pursuant to the
reasonable requirements of the Company’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person other than an Applicable Affiliate.

 

Section 6.07.      Designation of Subsidiaries. The Company may designate or
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate or redesignate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (a) any such designation of a Restricted Subsidiary
(other than a Restricted Subsidiary that is an SPE) as an Unrestricted
Subsidiary shall be subject to the prior written approval of the Required
Lenders when a Default has occurred and is continuing (or would arise
immediately after giving effect on a pro forma basis to such designation),
(b) any such Subsidiary designated as an Unrestricted Subsidiary shall not,
directly or indirectly, own any Indebtedness or capital stock (or similar equity
interests) of the Company or any Indebtedness of any Restricted Subsidiary,
(c) the designation of such Restricted Subsidiary (other than a Restricted
Subsidiary that is an SPE) as an Unrestricted Subsidiary shall be deemed to be a
sale or other disposition of assets to be consummated within the limitations of
Section 6.05(b)(xxi) and, immediately after giving effect to such deemed sale or
other disposition, the Company would be in pro-forma compliance with such
Section, (d) immediately after giving effect to such designation as an
Unrestricted Subsidiary, the Company would be in pro-forma compliance with
Section 6.11 and (e) no such designation or redesignation shall be effective
unless the Company has delivered to the Administrative Agent written notice
thereof together with a certification by a Responsible Officer of the Company
that the requirements set forth in this Section 6.07 have been satisfied. For
the avoidance of doubt, (i) upon and following the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary and after giving effect
thereto, each Restricted Subsidiary so designated shall be subject to the
provisions of this Agreement which apply to Restricted Subsidiaries and (ii) no
Subsidiary Borrower may be designated as an Unrestricted Subsidiary.

 

Section 6.08.      Modification of Operating Documents. The Company will not,
and will not permit any of its Restricted Subsidiaries to, modify, amend or
alter their operating agreements, certificates or articles of incorporation or
other constitutive documents in a manner which could have a Material Adverse
Effect or would otherwise be materially disadvantageous to the Lenders.

 

97

 



Section 6.09.      Restrictive Agreements. The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary (other than a Restricted Subsidiary that is an SPE) to pay dividends
or other distributions with respect to any shares of its capital stock (or
similar equity interests) or to make or repay loans or advances to the Company
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Company
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to such restrictions or conditions contained
in documents evidencing Indebtedness permitted pursuant to Section 6.02 if such
restrictions or conditions are customary for such Indebtedness, (iii) the
foregoing shall not apply to such restrictions or conditions contained in
documents which were in existence as of the Effective Date, (iv) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (vii) the foregoing shall not apply to restrictions on cash or other
deposits imposed by customers of the Company or any Restricted Subsidiary under
contracts entered into in the ordinary course of business, (viii) the foregoing
shall not apply to restrictions under any arrangement with any Governmental
Authority imposed on any Foreign Subsidiary in connection with governmental
grants, financial aid, tax holidays or similar benefits or economic interests,
(ix) the foregoing shall not apply to, in the case of any joint venture or
Restricted Subsidiary that is not a Wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such joint venture or Restricted Subsidiary and to any Equity Interests in
such joint venture or Restricted Subsidiary and (x) the foregoing shall not
apply to any contractual obligations binding on a Person at the time such Person
first becomes a Restricted Subsidiary, so long as such contractual obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary.

 

Section 6.10.      Restricted Payments. The Company will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly (including, without limitation, on a synthetic
basis through Swap Agreements), any Restricted Payment, except (a) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests, (b) Subsidiaries of the Company may
declare and pay dividends and other Restricted Payments ratably with respect to
their Equity Interests, (c) the Company may make Restricted Payments pursuant to
and in accordance with option plans or other benefit plans for management,
employees and other eligible services providers of the Company and its
Subsidiaries, (d) the Company may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of its Equity Interests, (e) the Company may repurchase
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, business combinations or conversions of convertible securities,
and (f) the Company may declare and pay cash dividends on its Equity Interests,
or make any payment on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests in an
unlimited amount so long as the Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered (and giving pro forma effect to any such Restricted Payment)
is less than or equal to 2.50 to 1.00, (B) if the Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered (and giving pro forma effect to any
such Restricted Payment) is greater than 2.50 to 1.00 but less than or equal to
3.00 to 1.00, in an amount not to exceed, together with all such Restricted
Payments made during the current fiscal quarter and the period of three
consecutive complete fiscal quarters immediately preceding such current fiscal
quarter, ten percent (10%) of Consolidated Tangible Assets (determined by
reference to Consolidated Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))) and (C) if the Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered (and giving pro
forma effect to any such Restricted Payment) is greater than 3.00 to 1.00, in an
amount not to exceed, together with all such Restricted Payments made during the
current fiscal quarter and the period of three consecutive complete fiscal
quarters immediately preceding such current fiscal quarter, five percent (5%) of
Consolidated Tangible Assets (determined by reference to Consolidated Tangible
Assets as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))), in each case if, at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing.



98

 

 

Section 6.11.      Investments, Loans, Advances, and Guarantees. The Company
will not, and will not permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person (other than the
Company or any Restricted Subsidiary) that was not a Wholly-owned Subsidiary
prior to such merger, consolidation or Division) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or purchase or otherwise acquire (in
one transaction or a series of transactions) any Person (other than the Company
or any Restricted Subsidiary) or any assets of any other Person (other than the
Company or any Restricted Subsidiary) constituting a business unit (each an
“Investment”), except:

 

(a)            Permitted Investments;

 

(b)            Permitted Acquisitions;

 

(c)            Investments by the Company and its Restricted Subsidiaries
existing on the date hereof in the capital stock of their respective
Subsidiaries;

 

(d)            Investments, loans, advances or capital contributions made by the
Company in or to any Restricted Subsidiary and made by any Restricted Subsidiary
in or to the Company or any other Restricted Subsidiary (provided that not more
than an aggregate amount of $10,000,000 in investments, loans or advances or
capital contributions may be made and remain outstanding, at any time, by
Domestic Loan Parties to Subsidiaries which are not Domestic Loan Parties);

 

(e)            Investments, loans, advances or capital contributions made by the
Company or any Restricted Subsidiary in or to any Unrestricted Subsidiary which
were made prior to the Effective Date;

 

(f)            Investments in Local Law Joint Ventures in an aggregate amount
not to exceed $10,000,000 at any time outstanding;

 

(g)            Guarantees constituting Indebtedness permitted by
Section 6.02(d);

 

99

 



(h)            Investments in existence on the Effective Date, or with respect
to which the Company or any Restricted Subsidiary is contractually obligated as
of the Effective Date to make in the future, and in each case as described in
Schedule 6.11 and any modification, replacement, renewal or extension thereof to
the extent not involving any additional investment;

 

(i)            Investments in the form of Swap Agreements permitted by
Section 6.15;

 

(j)            Investments comprised of notes payable, stock or other securities
issued by account debtors to the Company or any of its Subsidiaries pursuant to
negotiated agreements with respect to settlement of such account debtor’s
accounts in the ordinary course of business or Investments otherwise received in
settlement of obligations owed by any financially troubled account debtors or
other debtors in connection with such Person’s reorganization or in bankruptcy,
insolvency or similar proceedings or in connection with foreclosure on or
transfer of title with respect to any secured Investment;

 

(k)            extensions of trade credit or the holding of receivables in the
ordinary course of business;

 

(l)            the purchase, redemption, retirement, acquisition, cancellation
or termination of any Equity Interests of the Company or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Restricted Subsidiary, in each case to the
extent the payment therefore is permitted under Section 6.10;

 

(m)            loans and advances to officers, directors and employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $1,000,000 in the aggregate at any time outstanding;

 

(n)            endorsements for collection or deposit and prepaid expenses made
in the ordinary course of business;

 

(o)            transactions (to the extent constituting Investments) or
promissory notes and other non-cash consideration received in connection with
dispositions permitted by Section 6.05;

 

(p)            Investments constituting the creation of new Subsidiaries so long
as the Company or such Subsidiary complies with Section 5.11 hereof and any
Investment in such new Subsidiary is otherwise permitted under this
Section 6.11;

 

(q)            Investments in Project X;

 

(r)            Investments resulting from pledges and deposits permitted as
Liens under Sections 6.03;

 

(s)            Investments of a Subsidiary acquired after the Effective Date or
of a Person merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Effective Date, in each case, (i) to the extent
such acquisition, merger or consolidation is permitted under this Section 6.11
and Section 6.05 and (ii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

100

 



(t)            Guarantees by the Company or any Restricted Subsidiary of
operating leases or of other obligations that do not constitute Indebtedness, in
each case entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;

 

(u)            Investments consisting of Restricted Payments permitted under
Section 6.10;

 

(v)            Investments consisting of the licensing or contribution of
Intangible Assets pursuant to joint marketing arrangements with other persons in
the ordinary course of business; and

 

(w)            any other Investment made after the Effective Date (other than,
for the avoidance of doubt, acquisitions of all or substantially all of the
assets of any Target or all of the stock of any Target, which are governed by
Section 6.11(b) and the definition of Permitted Acquisition), including
Investments in Unrestricted Subsidiaries (based on the amount of cash or the
fair market value of property originally transferred as consideration for such
Investment, less the amount of cash or the fair market value of property
received as a return on or repayment of such Investment) (i) in an unlimited
amount so long as the Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)) (and giving pro forma
effect to any such Investment (or, if made or acquired while such Unrestricted
Subsidiary was designated a Restricted Subsidiary, then at the time of
designation as an Unrestricted Subsidiary and immediately after giving effect
thereto)) is less than 2.50 to 1.00, (ii) if the Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) (and giving pro forma effect to any such Investment (or, if
made or acquired while such Unrestricted Subsidiary was designated a Restricted
Subsidiary, then at the time of designation as an Unrestricted Subsidiary and
immediately after giving effect thereto)) is greater than or equal to 2.50 to
1.00 but less than 3.00 to 1.00, in an amount not to exceed ten percent (10%) of
Consolidated Tangible Assets (determined by reference to Consolidated Tangible
Assets as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))) and (iii) if the Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)) (and giving pro
forma effect to any such Investment (or, if made or acquired while such
Unrestricted Subsidiary was designated a Restricted Subsidiary, then at the time
of designation as an Unrestricted Subsidiary and immediately after giving effect
thereto)) is greater than or equal to 3.00 to 1.00, in an amount not to exceed
five percent (5%) of Consolidated Tangible Assets (determined by reference to
Consolidated Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements have been delivered
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a))), in each case if, at the time
thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing.

 

101

 



Section 6.12.      Activities of SPEs and Unrestricted Subsidiaries.

 

(a)            The Company will not, and will not permit any of its Restricted
Subsidiaries to, commingle its cash or other assets with the cash or other
assets of any Unrestricted Subsidiary that is an SPE.

 

(b)            The Company will not permit any SPE which is a Restricted
Subsidiary to enter into any contract relating to transit fare collection
services unless (i) such contract provides that upon the termination thereof by
the applicable counterparty, such counterparty shall be required to make
payments to such SPE in an amount not less than the aggregate amount of loans
and advances made by the Company or any Restricted Subsidiary in such SPE and
(ii) the Company or the applicable Restricted Subsidiary has entered into
arrangements with such SPE providing that any such payments described in clause
(i) above shall be required to be paid by such SPE to the Company or the
applicable Restricted Subsidiary.

 

Section 6.13.      [Reserved].

 

Section 6.14.      Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Restricted
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Company will
not, and will not permit any Restricted Subsidiary to, amend the Subordinated
Indebtedness Documents or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects,
in each case, except to the extent permitted pursuant to the subordination
agreement entered into by the Administrative Agent in connection with any such
Subordinated Indebtedness:

 

(a)            increases the overall principal amount of any such Indebtedness
or increases the amount of any single scheduled installment of principal or
interest;

 

(b)            shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)            shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;

 

(d)            increases the rate of interest accruing on such Indebtedness;

 

(e)            provides for the payment of additional fees or increases existing
fees;

 

(f)            amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Restricted Subsidiary
from taking certain actions) in a manner which is more onerous or more
restrictive in any material respect to the Company or such Restricted Subsidiary
or which is otherwise materially adverse to the Company, any Restricted
Subsidiary and/or the Lenders or, in the case of any such covenant, which places
material additional restrictions on the Company or such Restricted Subsidiary or
which requires the Company or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

102

 



(g)            amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Restricted Subsidiary and/or the Lenders or (ii) is more onerous than the
existing applicable covenant in the Subordinated Indebtedness Documents or the
applicable covenant in this Agreement.

 

Section 6.15.      Swap Agreements. The Company will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market” view.

 

Section 6.16.      Change in Fiscal Year. The Company will not permit its fiscal
year to end on a day other than September 30 or change the Company’s method of
determining its fiscal quarters.

 

Section 6.17.      Change in Line of Business. The Company will not, and will
not permit any of its Restricted Subsidiaries to, engage to any material extent
in any business other than businesses of the type conducted by the Company and
its Restricted Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.

 

Article VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)            any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise and solely in the case of any reimbursement
obligations such default shall continue for a period of one Business Day;

 

(b)            any Borrower shall fail to pay any interest on any Loan, the
Revolving Credit Commitment Fee or any other fee or any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Financing Document, when and as the same shall become due
and payable and such default shall continue for a period of five consecutive
days;

 

(c)            any representation or warranty made or deemed made by any
Borrower or any Restricted Subsidiary or Guarantor in the Financing Documents,
or in any report, certificate, financial statement or other document furnished
pursuant to the Financing Documents, shall prove to have been incorrect in any
material respect as of the date when made or deemed made;

 

(d)            any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 3.15, 5.01(a) through 5.01(d), 5.02,
5.09, 5.12 or in Article VI;

 

(e)            any Borrower or any Restricted Subsidiary or Guarantor shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Financing Document, and such failure shall continue unremedied for
a period of 30 days after such Borrower receives notice of such default from the
Administrative Agent to the Company (which notice shall be given at the request
of any Lender);

 

103

 



(f)            the Company or any Restricted Subsidiary or Guarantor (i) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (other than Indebtedness hereunder), or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or the beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded;

 

(g)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Restricted Subsidiary or Guarantor (other than
a UK Relevant Entity) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Restricted Subsidiary or Guarantor (other than a UK Relevant
Entity) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)            the Company or any Restricted Subsidiary or Guarantor (other than
a UK Relevant Entity) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Restricted Subsidiary or Guarantor or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing or a UK Bankruptcy Event occurs with respect to
any UK Relevant Entity;

 

(i)            the Company or any Restricted Subsidiary or Guarantor shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(j)            one or more judgments or orders for the payment of money in an
aggregate amount in excess of $50,000,000 (not covered by insurance where the
carrier has accepted responsibility in writing) shall be rendered against the
Company, any Restricted Subsidiary or Guarantor or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Company or any Subsidiary to enforce any such judgment;

 

(k)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(l)            a Change in Control shall occur;

 

(m)            any material provision of any of the Financing Documents shall
for any reason (other than pursuant to the terms thereof) cease to be, or shall
be asserted by any Borrower, Guarantor or Subsidiary obligated thereunder not to
be, a legal, valid and binding obligation of such Person;

 

104

 



then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any one or
more of the following actions, at the same or different times: (i) terminate the
Revolving Loan Commitments (and the Letter of Credit Commitments), and thereupon
the Revolving Loan Commitments (and the Letter of Credit Commitments) shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, (iii) require that the Company deposit cash
collateral in accordance with Section 2.05(j) or (iv) exercise any other rights
or remedies available under the Financing Documents or applicable law; and in
case of any event with respect to any Borrower described in clause (g) or (h) of
this Article, the Revolving Loan Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, and the obligation of the
Company to cash collateralize the LC Exposure as provided in clause (c) above
shall automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind (except as specifically provided for
herein), all of which are hereby waived by the Borrowers. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Financing Documents or
at law or equity.

 

Article VIII

 

The Administrative Agent

 

Section 8.01.      Authorization and Action.

 

(a)            Each Lender and each Issuing Bank hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Financing Documents and each Lender and each Issuing Bank authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Financing Documents as
are delegated to the Administrative Agent under such agreements and to exercise
such powers as are reasonably incidental thereto. Without limiting the
foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Financing Documents to which the Administrative Agent is a
party, and to exercise all rights, powers and remedies that the Administrative
Agent may have under such Financing Documents.

 

(b)            As to any matters not expressly provided for herein and in the
other Financing Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, pursuant to the terms in the Financing
Documents), and, unless and until revoked in writing, such instructions shall be
binding upon each Lender and each Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Banks with respect to such
action or (ii) is contrary to this Agreement or any other Financing Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Financing
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

105

 



(c)            In performing its functions and duties hereunder and under the
other Financing Documents, the Administrative Agent is acting solely on behalf
of the Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(i)            the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, any Issuing Bank or any other holder
of Obligations other than as expressly set forth herein and in the other
Financing Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Financing Document
with reference to the Administrative Agent is not intended to connote any
fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties); additionally, each Lender agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

 

(ii)            nothing in this Agreement or any Financing Document shall
require the Administrative Agent to account to any Lender for any sum or the
profit element of any sum received by the Administrative Agent for its own
account.

 

(d)            The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Financing Document
by or through any one or more sub-agents appointed by the Administrative Agent.
The Administrative Agent and any such sub-agent may perform any of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities
pursuant to this Agreement. The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

 

106

 



(e)            None of any Co-Syndication Agent, any Co-Documentation Agent or
any Arranger shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Financing Document and shall incur no liability
hereunder or thereunder in such capacity, but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 

(f)            In case of the pendency of any proceeding with respect to any
Loan Party under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.11, 2.12, 2.14, 2.16 and 9.03) allowed in such judicial proceeding; and

 

(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Financing Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

 

(g)            The provisions of this Article VIII are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and, except solely
to the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Financing
Documents, to have agreed to the provisions of this Article VIII.

 

Section 8.02.      Administrative Agent’s Reliance, Limitation of Liability,
Etc.

 

(a)            Neither the Administrative Agent, any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent or any Related Party of any of
the foregoing Persons shall be (i) liable for any action taken or omitted to be
taken by such party, the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent or any of Related Party of any of the
foregoing Persons under or in connection with this Agreement or the other
Financing Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Financing Documents) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Financing Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Financing Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Document
or for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

 

107

 



(b)            The Administrative Agent shall be deemed not to have knowledge of
any (i) notice of any of the events or circumstances set forth or described in
Section 5.01(d), (e), (f), (h) or (i) unless and until written notice thereof
stating that it is a “notice under Section 5.01” in respect of this Agreement
and identifying the specific clause under said Section is given to the
Administrative Agent by the Company, or (ii) notice of any Default or Event of
default unless and until written notice thereof (stating that it is a “notice of
Default” or a “notice of an Event of Default”) is given to the Administrative
Agent by the Company, a Lender or an Issuing Bank. Further, the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Financing Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Financing Document or the occurrence of any Default or Event of
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Financing Document, other than to confirm receipt of items
(which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any Liabilities, costs or expenses suffered by the Company, any Subsidiary,
any Lender or any Issuing Bank as a result of, any determination of the
Revolving Credit Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender or each Issuing Bank or any Dollar Amount
thereof.

 

(c)            Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable to any Lender for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or any Issuing Bank and shall not be responsible to
any Lender or any Issuing Bank for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Financing Document, (v) in determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Financing Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Financing Documents for being the maker thereof).

 

108

 



Section 8.03.      Posting of Communications.

 

(a)            The Borrowers agree that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders and the
Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(b)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c)            THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT, ANY
CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)            Each Lender and each Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents. Each
Lender and each Issuing Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or such Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

 

(e)            Each of the Lenders, the Issuing Banks and the Company agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

 

109

 



(f)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

 

Section 8.04.      The Administrative Agent Individually. With respect to its
Commitments, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or any other Issuing Bank, as the
case may be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

 

Section 8.05.      Successor Administrative Agent.

 

(a)            The Administrative Agent may resign at any time by giving 30
days’ prior written notice thereof to the Lenders, the Issuing Banks and the
Company, whether or not a successor Administrative Agent has been appointed.
Upon any such resignation, the Required Lenders shall, subject to the consent of
the Company as described below, have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In all cases, appointment of a successor Administrative Agent shall be
subject to the prior written approval of the Company (which approval may not be
unreasonably withheld, but which shall not be required while an Event of Default
has occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Financing Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Financing Documents.

 

(b)            Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Financing Document to the Administrative Agent for the account of any
Person other than the Administrative Agent shall be made directly to such Person
and (B) all notices and other communications required or contemplated to be
given or made to the Administrative Agent shall directly be given or made to
each Lender and each Issuing Bank. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article VIII and Section 9.03, as well as any exculpatory, reimbursement
and indemnification provisions set forth in any other Financing Document, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

110

 



Section 8.06.      Acknowledgements of Lenders and Issuing Banks.

 

(a)            Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Company and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other
Financing Document or any related agreement or any document furnished hereunder
or thereunder.

 

(b)            Each Lender, by delivering its signature page to this Agreement
on the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Financing Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Financing Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

 

Section 8.07.      Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Loan Party, that at least one
of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

111

 



(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Financing Document or any
documents related hereto or thereto).

 

(c)            The Administrative Agent and each Arranger, each Co-Syndication
Agent and each Co-Documentation Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Financing Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Financing Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, commitment fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

Article IX

 

Miscellaneous

 

Section 9.01.      Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

112

 



(i)            if to the Company, to it at 9333 Balboa Avenue, San Diego, CA
92123, Attention of Treasurer (email: Rhys.Williams@cubic.com) with a copy for
informational purposes only to the General Counsel (email:
Hilary.Hageman@cubic.com);

 

(ii)            if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor
L2S, Chicago, Illinois 60603, Attention of Leonida Mischke, Telecopy
No. 844-490-5663; jpm.agency.cri@jpmorgan.com and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 101 W. Broadway, Suite 840, San Diego, California
92101, Attention of Anna Araya (Telecopy No. 310-975-1353), (C) in the case of a
notification of the DQ List, to JPMDQ_Contact@jpmorgan, and (D) in the case all
of other notices to the Administrative Agent, to JPMorgan Chase Bank, N.A., 101
W. Broadway, Suite 840, San Diego, California 92101, Attention of Anna Araya
(Telecopy No. 310-975-1353);

 

(iii)            if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., 300 South Grand Avenue, 4th floor, Los
Angeles, California 90071, Attention of LA Trade Services
(la.trade.services@jpmchase.com); and

 

(iv)            if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)            Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

113

 



Section 9.02.      Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Financing Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)            Except as provided in Section 2.20 or as provided in
Section 2.13(c) and Section 2.13(d), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood and
agreed that a waiver of any condition precedent set forth in Section 4.02 or of
any Default or Event of Default will not constitute an increase in the
Commitment of any Lender), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby
(except that neither (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.13(c) or Section 2.13(d) shall constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.08(c) or 2.17(b) or (c) in a manner that would
alter the ratable reduction of Commitments or the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
payment waterfall provisions of Section 2.19(b) without the written consent of
each Lender, (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date) or (vii) (x) release the
Company from its obligations under Article X or (y) release all or substantially
all of the Guarantors from their obligations under the Subsidiary Guarantee, in
each case, without the written consent of each Lender, except to the extent any
such release is permitted by Section 9.16 or Article X as the case may be;
provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be (it being understood that any change to
Section 2.19 shall require the consent of the Administrative Agent and the
Issuing Banks) and (ii) no such agreement shall amend, modify the provisions of
Section 2.05 without the prior written consent of the Administrative Agent and
each Issuing Bank. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

114

 



(c)            Notwithstanding the foregoing, this Agreement and any other
Financing Document may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers
(x) to add one or more credit facilities (in addition to the Incremental Term
Loans pursuant to an Incremental Term Loan Amendment) to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Financing Documents with the Revolving Loans,
initial Term Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)            Notwithstanding anything to the contrary herein the
Administrative Agent may (but shall not be obligated to), with the consent of
the Company only, amend, modify or supplement this Agreement or any of the other
Financing Documents to cure any ambiguity, omission, mistake, defect or
inconsistency, including to clarify any ambiguity or inconsistency resulting
from the implementation or effect of Section 6.13 of this Agreement.

 

Section 9.03.      Expenses; Limitation of Liability; Indemnity; Etc.

 

(a)            Expenses. The Company shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent and its Affiliates and, if applicable, one local
counsel in each relevant jurisdiction for the Administrative Agent and its
Affiliates, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Financing Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
and limited to, in the case of legal expenses, the reasonable and documented
fees and expenses of one primary counsel for the Administrative Agent, the
Issuing Banks and the Lenders, taken as a whole, if applicable, one local
counsel to the Administrative Agent, the Issuing Banks and the Lenders taken as
a whole, one specialty counsel to the Administrative Agent, the Issuing Banks
and the Lenders taken as a whole for each relevant specialty and in the case of
an actual or perceived conflict of interest of any of the foregoing counsel, one
additional counsel in each specialty or relevant jurisdiction, as the case may
be, to each group of affected Persons similarly situated and taken as a whole,
in connection with the enforcement or protection of its rights in connection
with this Agreement and any other Financing Document, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder and any such expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)            Limitation of Liability.

 

(i)            None of the Administrative Agent, any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent, any Issuing Bank or any
Lender, or any Related Party of any of the foregoing Persons (each such Person
being called a “Lender-Related Person”) shall have any Liabilities (whether
direct or indirect and whether based on contract, tort or any other theory and
whether or not related to third party claims, intraparty claims, or the
indemnification rights set forth in paragraph (c) below) to the Company, its
Subsidiaries or any other Loan Party or its Subsidiaries or each Related Party
of any of the foregoing for or in connection with any Covered Matter, except to
the extent that such Liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have primarily resulted from
the gross negligence or willful misconduct of such Lender-Related Person.

 

115

 



(ii)            In addition to the foregoing, to the extent permitted by
applicable law (i) neither the Company nor any other Loan Party shall assert,
and the Company and each other Loan Party hereby waives, any claim against any
Lender-Related Person for any Liabilities arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), and (ii) no
party hereto shall assert, and each such party hereby waives, any Liabilities
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Financing Document, or any agreement or instrument contemplated hereby
or thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (b)(ii) shall relieve
the Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(c)            Indemnity. The Company shall indemnify the Administrative Agent,
each Arranger, each Issuing Bank and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of one primary counsel to all Indemnitees taken as a whole and, if
applicable, one local counsel to all Indemnitees taken as a whole in each
relevant jurisdiction, one specialty counsel to all Indemnitees taken as a whole
for each relevant specialty and, in the case of an actual or perceived conflict
of interest of any of the foregoing counsel, one additional counsel in each
specialty or relevant jurisdiction, as the case may be, to each group of
Indemnitees similarly situated and taken as a whole, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of any
Covered Matters; provided that such indemnity shall not, as to any Indemnitee,
be available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (I) the gross negligence or
willful misconduct of such Indemnitee or any of its Controlled Related Persons
or (II) such Indemnitee’s or any of its Controlled Related Person’s material
breach of its express obligations hereunder or under any other Financing
Document or (ii) for Liabilities and expenses which result from disputes solely
between and among Indemnitees (and not by one or more Indemnitees against the
Administrative Agent, any Issuing Bank or any Arranger in such capacity) that do
not involve the action, inaction, participation or contribution of the
Borrowers, any of their respective Subsidiaries or any of their respective
Affiliates, officers, directors, employees, agents, advisor or other
representatives. This Section 9.03(c) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

 

(d)            Lender Reimbursement. To the extent that the Company fails to pay
any amount required to be paid by it under paragraphs (a), (b) or (c) of this
Section, each Lender severally agrees to pay to the Administrative Agent, each
Issuing Bank and each Related Party of any of the foregoing Persons (each, an
“Agent-Related Person”), as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable payment is sought) of such unpaid
amount (it being understood that the Company’s failure to pay any such amount
shall not relieve the Company of any default in the payment thereof); provided
that the unreimbursed expense or Liabilities, as the case may be, was incurred
by or asserted against such Agent-Related Person in its capacity as such.

 

116

 



(e)            Payments. All amounts due under this Section 9.03 shall be
payable promptly after written demand therefor.

 

Section 9.04.      Successors and Assigns.



 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)            Subject to the conditions set forth in paragraph (b)(i) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

 

(A)            the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)            the Administrative Agent; and

 

(C)            the Issuing Banks; provided that no consent of any Issuing Bank
shall be required for an assignment of all or any portion of a Term Loan.

 

(i)            Assignments shall be subject to the following additional
conditions:

 

(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (in the
case of Revolving Loan Commitments and Revolving Loans) or $1,000,000 (in the
case of Term Loan Commitments and Term Loans) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

 

(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

117

 



(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

 

(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

(ii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iii) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iii)            The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

118

 



(iv)            Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(d), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)            Any Lender may, without the consent of, or notice to, any
Borrower, the Administrative Agent, or the Issuing Banks, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
Lender who sells the participation)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.14 or 2.16, with respect to any participation,
than the Lender from whom it acquired its participation would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Financing Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Financing Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed United States Treasury Regulations (or, in
each case, any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

119

 



(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)            Disqualified Institutions.

 

(i)            No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

 

(ii)            If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

120

 



(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions to whom an assignment or participation is
made in violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Financing Document, each Disqualified
Institution will be deemed to have consented in the same proportion as the
Lenders that are not Disqualified Institutions consented to such matter, and
(y) for purposes of voting on any plan of reorganization, each Disqualified
Lender party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Lender does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)            The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

 

(v)            The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
by any other Person to any ‎Disqualified Institution.

 

Section 9.05.      Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Financing Document is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.

 

121

 



Section 9.06.      Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Financing Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and
(ii) the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, each Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Agreement or
any other Financing Documents (in each case, including with respect to any
signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Financing Documents based
solely on the lack of paper original copies of any Financing Documents,
including with respect to any signature pages thereto.

 

Section 9.07.      Severability. Any provision of any Financing Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower against any
and all of the Obligations of the Borrowers now or hereafter existing under this
Agreement or any other Financing Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Financing Document and although such obligations of the Borrowers
may be contingent or unmatured or are owed to a branch office or Affiliate of
such Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

122

 



Section 9.09.      GOVERNING LAW; Jurisdiction; Consent to Service of Process.

 

(a)           THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

(b)            Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Financing Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other
Financing Document or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

(c)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Financing Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Financing Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Financing Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(d)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Financing Document in any court referred to in paragraph (c) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

123

 



(e)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in the Borough
of Manhattan in New York City. The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment (and any similar
appointment by a Subsidiary Guarantor). Said designation and appointment shall
be irrevocable by each such Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Subsidiary Borrower hereunder and under the other Financing Documents shall
have been paid in full in accordance with the provisions hereof and thereof and
such Subsidiary Borrower shall have been terminated as a Borrower hereunder
pursuant to Section 2.21. Each Subsidiary Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in the Borough of
Manhattan in New York City by service of process upon the Company as provided in
this Section 9.09(e); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Subsidiary
Borrower irrevocably waives, to the fullest extent permitted by law, all claim
of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Subsidiary Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower. To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Financing
Documents. Nothing in this Agreement or any other Financing Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

(f)            If, notwithstanding the provisions of this Section 9.09, any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Financing Document, (i) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 9.03, the Company shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

Section 9.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

124

 



Section 9.11.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.      Confidentiality.



 

(a)            Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, rating
agencies, portfolio management servicers, legal counsel and other advisors which
have a need to know such Information (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over any such Administrative Agent, Issuing Bank or Lender,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (vi)) or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, in each such case which Company shall be notified of the name
of such assignee or participant and the Administrative Agent and the Company
shall be provided with an executed copy of such confidentiality agreement,
(vii) on a confidential basis to (1) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, in each such case which Company shall be provided with an
executed copy of such confidentiality agreement, (viii) with the consent of the
Company or (ix) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Loan Parties and their
Subsidiaries relating to the Loan Parties and their Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Loan Parties and their Subsidiaries and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the any Loan
Party or any Subsidiary of a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)            EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

125

 



(c)            ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.13.      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.14.      USA PATRIOT Act and the Beneficial Ownership Regulation. Each
Lender that is subject to the requirements of the Patriot Act and the
requirements of the Beneficial Ownership Regulation hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name, address
and tax identification number of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot Act
and the Beneficial Ownership Regulation and other applicable “know your
customer” and anti-money laundering rules and regulations.

 

Section 9.15.      Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other
Financing Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrowers in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender hereunder or under the
other Financing Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent, any Issuing
Bank or any Lender from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
any Issuing Bank or any Lender in such currency, the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, agrees to return the amount of
any excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable law).

 

126

 



Section 9.16.      Releases of Guarantors.

 

(a)            A Guarantor shall automatically be released from its obligations
under the Subsidiary Guarantee upon the consummation of any transaction
permitted by this Agreement the result of which is that such Guarantor ceases to
be a Subsidiary. In connection with any termination or release pursuant to this
Section, the Administrative Agent shall (and is hereby irrevocably authorized by
each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.

 

(b)            Further, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to), upon the request of the Company,
release any Guarantor from its obligations under the Subsidiary Guarantee if
such Guarantor is no longer a Material Subsidiary (including if a Subsidiary
converts to an Unrestricted Subsidiary in accordance with Section 6.07).

 

(c)            On the Facility Termination Date, (i) the Subsidiary Guarantee
and all obligations (other than those expressly stated therein to survive such
termination) of each Guarantor thereunder and (ii) the Company’s obligations
under Article X hereof, shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

 

Section 9.17.      No Fiduciary Duty, etc.

 

(a)            Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Financing
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to such Borrower with respect to the Financing
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, such Borrower or any other
Person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Financing Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

 

(b)            Each Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

127

 



(c)            In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
such Borrower or any of its Subsidiaries may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower or any of their
Subsidiaries by virtue of the transactions contemplated by the Financing
Documents or its other relationships with the Borrowers and their Subsidiaries
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the
Financing Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

 

Section 9.18.      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Financing Document may be subject to the
Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 9.19.      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Financing Documents provide support, through a guarantee or otherwise,
for Swap Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Financing
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

128

 



In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Financing Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Financing Documents were governed
by the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

Article X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Subsidiary Borrowers and the
Specified Ancillary Obligations (collectively, the “Guaranteed Obligations”).
The Company further agrees that the due and punctual payment of such Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
under this Article X notwithstanding any such extension or renewal of any such
Guaranteed Obligation. Notwithstanding anything to the contrary in this
Article X, the Company shall not have been deemed to have guaranteed any of its
own Obligations or its own Specified Ancillary Obligations.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company under this Article X shall not be affected by (a) the
failure of the Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Subsidiary
under the provisions of this Agreement, any other Financing Document or
otherwise; (b) any extension or renewal of any of the Guaranteed Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Financing Document, any
Banking Services Agreement, any Swap Agreement or other agreement, other than
the occurrence of the Facility Termination Date; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Guaranteed
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Financing Document, any Banking
Services Agreement, any Swap Agreement, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Subsidiary or any other guarantor of the Guaranteed Obligations,
of any of the Guaranteed Obligations or otherwise affecting any term of any of
the Guaranteed Obligations, other than in each case the occurrence of the
Facility Termination Date; or (h) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation, other than in each case the occurrence of the Facility Termination
Date.

 

129

 



The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy, examinership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, any Issuing Bank or any Lender (or any of its Affiliates)
to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Subsidiary
or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise, other than in each case the occurrence
of the Facility Termination Date.

 

The Company further agrees that until the Facility Termination Date its
obligations under this Article X shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must
otherwise be restored or returned by the Administrative Agent, any Issuing Bank
or any Lender upon the insolvency, bankruptcy, examinership or reorganization of
any Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue of this Article X, upon the failure of any
Subsidiary to pay any Guaranteed Obligation prior to the Facility Termination
Date when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, any Issuing Bank or any Lender, forthwith pay, or cause to be paid, to
the Administrative Agent, such Issuing Bank or such Lender (or any of such
Lender’s Affiliates) in cash an amount equal to the unpaid principal amount of
the Guaranteed Obligations then due, together with accrued and unpaid interest
thereon. The Company further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, any
Issuing Bank or any Lender, disadvantageous to the Administrative Agent, such
Issuing Bank or such Lender in any material respect, then, at the election of
the Administrative Agent or such Lender, the Company shall make payment of such
Guaranteed Obligation in Dollars (based upon the Dollar Amount of such
Guaranteed Obligation on the date of payment) and/or in New York, Chicago or
such other Eurocurrency Payment Office as is designated by the Administrative
Agent or such Lender and, as a separate and independent obligation, shall
indemnify the Administrative Agent, such Issuing Bank and such Lender, as
applicable, against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment (subject to any applicable
limitations set forth in Section 9.03).

 

130

 



Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the occurrence of the Facility Termination Date.

 

[Signature Pages Follow]

 

131

 



 

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 



  CUBIC CORPORATION,   as the Company       By: /s/ Anshooman Aga     Name:
Anshooman Aga     Title: Executive Vice President and Chief Financial Officer  
    By: /s/ Rhys V. Williams     Name: Rhys V. Williams     Title: Vice
President, Treasurer       CUBIC TRANSPORTATION SYSTEMS, INC.,   as a Borrower  
    By: /s/ Rhys V. Williams     Name: Rhys V. Williams     Title: Vice
President and Treasurer       CUBIC DEFENSE APPLICATIONS, INC.,   as a Borrower
      By: /s/ Rhys V. Williams     Name: Rhys V. Williams     Title: Treasurer
and Assistant Secretary

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 



 



 

  JPMORGAN CHASE BANK, N.A. individually as a Lender, as an Issuing Bank and as
Administrative Agent           By: /s/ Anna C. Araya     Name: Anna C. Araya    
Title: Executive Director      

Jurisdiction of tax residence: [ * ]

Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 



 





 

  BANK OF THE WEST, individually as a Lender and as an Issuing Bank       By:
/s/ James R. Wade     Name: James R. Wade     Title: Director       Jurisdiction
of tax residence: [ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  MUFG UNION BANK, N.A., individually as a Lender and as an Issuing Bank      
By: /s/ Edmund Ozorio     Name: Edmund Ozorio     Title: Vice President      
Jurisdiction of tax residence: [ * ]   Treaty Passport scheme reference number:
[ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as an
Issuing Bank       By: /s/ Evan M. Huckabay     Name: Evan M. Huckabay    
Title: Senior Vice President       Jurisdiction of tax residence: [ * ]   Treaty
Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  TRUIST BANK, individually as a Lender and as an Issuing Bank       By: /s/
Anika Kirs     Name: Anika Kirs     Title: Vice President       Jurisdiction of
tax residence: [ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  BANK OF AMERICA, N.A., individually as a Lender       By: /s/ Aaron Marks    
Name: Aaron Marks     Title: Senior Vice President       Jurisdiction of tax
residence: [ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION, individually as a Lender       By: /s/
Peter Samboul     Name: Peter Samboul     Title: Director       Jurisdiction of
tax residence: [ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

      U.S. BANK NATIONAL ASSOCIATION, individually as a Lender       By: /s/
Glenn Leyrer     Name: Glenn Leyrer     Title: Vice President       Jurisdiction
of tax residence: [ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  CITIBANK, N.A., individually as a Lender       By: /s/ Hans Lin     Name: Hans
Lin     Title: Director       Jurisdiction of tax residence: [ * ]   Treaty
Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  CITY NATIONAL BANK, individually as a Lender       By: /s/ Laura Dodd    
Name: Laura Dodd     Title: Vice President       Jurisdiction of tax residence:
[ * ]   Treaty Passport scheme reference number: [ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  UMPQUA BANK, individually as a Lender and as an Issuing Bank       By: /s/
Kevin Foley     Name: Kevin Foley     Title: Senior Vice President      
Jurisdiction of tax residence: [ * ]   Treaty Passport scheme reference number:
[ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 





 

 

  RAYMOND JAMES BANK, N.A., individually as a Lender       By: /s/ Alexander L.
Rody     Name: Alexander L. Rody     Title: Senior Vice President      
Jurisdiction of tax residence: [ * ]   Treaty Passport scheme reference number:
[ * ]

 

Signature Page to Fifth Amended and Restated Credit Agreement

Cubic Corporation

 



 



 

Schedule 1.01

 

Existing Letters of Credit

 



Applicant  Issuance
Date   Issued
Currency   Issued
Currency
Amount   USD
Equivalent   Amount   Beneficiary
Name   Expiry                                                                  
                                                                              
                                        



 



 



 



SCHEDULE 2.01A

 

Commitments

 

LENDER  REVOLVING CREDIT COMMITMENT   TERM LOAN COMMITMENT  JPMORGAN CHASE BANK,
N.A.  $105,269,230.77   $49,730,769.23              BANK OF THE WEST 
$98,730,769.23   $46,269,230.77              MUFG UNION BANK, N.A. 
$98,730,769.23   $46,269,230.77              WELLS FARGO BANK, NATIONAL
ASSOCIATION  $98,730,769.23   $46,269,230.77              TRUIST BANK 
$98,730,769.23   $46,269,230.77              BANK OF AMERICA  $76,826,923.08  
$40,673,076.92              FIFTH THIRD BANK, NATIONAL ASSOCIATION 
$76,826,923.08   $40,673,076.92              U.S. BANK NATIONAL ASSOCIATION 
$76,826,923.08   $40,673,076.92              CITIBANK, N.A.  $57,211,538.46  
$30,288,461.54              CITY NATIONAL BANK  $32,692,307.69   $17,307,692.31 
            UMPQUA BANK  $29,423,076.92   $15,576,923.08              RAYMOND
JAMES BANK, N.A.  $0   $30,000,000              AGGREGATE COMMITMENTS 
$850,000,000   $450,000,000 

 



 



 

SCHEDULE 2.01B

 

LETTER OF CREDIT Commitments

 

ISSUING BANK  LETTER OF CREDIT COMMITMENT  JPMORGAN CHASE BANK, N.A. 
$45,000,000         BANK OF THE WEST  $45,000,000         MUFG UNION BANK, N.A. 
$45,000,000         WELLS FARGO BANK, NATIONAL ASSOCIATION  $45,000,000        
TRUIST BANK  $45,000,000         UMPQUA BANK  $25,000,000         TOTAL LETTER
OF CREDIT COMMITMENTS  $250,000,000 

 



2



 

EXHIBIT A



FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Assignor:   

 



Assignee:   



[and is an Affiliate/Approved Fund of [identify Lender]1]

 

Borrowers: Cubic Corporation and certain Subsidiary Borrowers (as defined in the
Credit Agreement)

 

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

Credit Agreement: The Fifth Amended and Restated Credit Agreement dated as of
March 27, 2020 among Cubic Corporation, the Subsidiary Borrowers parties
thereto, the Lenders parties thereto, and JPMorgan Chase Bank, as Administrative
Agent.

 



 

1 Select as applicable.

 



A-1



 

Assigned Interest:

 

Facility Assigned2



 

Aggregate Amount of
Commitment/Loans
for all Lenders



  

Amount of
Commitment/Loans
Assigned



  

Percentage Assigned
of
Commitment/Loans3 

     $    $     %    $    $     %    $    $     %

 

Effective Date: _________________,20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]           By:       Title:          
ASSIGNEE       [NAME OF ASSIGNEE]           By:       Title:

 



 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan Commitment”, “Term Loan”, etc.).



3 Set forth, to at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 



A-2



 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank

 

By    Title:  

 

[OTHER ISSUING BANKS]

 

[Consented to:]

 

CUBIC CORPORATION

 



By    Title:  

 



A-3





 

ANNEX 1

 



CUBIC CORPORATION CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



 

1.             Representations and Warranties.

 

(a)            Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Company, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document, (iv) any requirements under
applicable law for the Assignee to become a Lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Financing
Document.

 

(b)            Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Persons exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any Arranger, the Assignor or any other Lender or
any of their respective Related Parties, and (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Arranger, any Co-Syndication Agent, any
Co-Documentation Agent, the Assignor or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Financing Documents are required to be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

4.            [The Assignee confirms for the benefit of the Administrative Agent
and the Loan Parties but without liability to any Loan Party, that it is [not a
UK Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)]
[(a UK Treaty Lender]].4

 

5.            [The Assignee confirms that the Person beneficially entitled to
interest payable to that Assignee in respect of an advance under a Financing
Document is either (a) a company resident in the United Kingdom for United
Kingdom tax purposes or (b) a partnership each member of which is (i) a company
so resident in the United Kingdom or (ii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]5

 

6.            [The Assignee confirms that it holds a passport under the HM
Revenue and Customs DT Treaty Passport scheme (reference number [_____]) and is
tax resident in [_____]6, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

 

(i)            each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Assignment and Assumption; and

 

(ii)            each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption, that it wishes that scheme to apply to the Credit
Agreement.]7

 



 



4 Delete as applicable – each Assignee is required to confirm which of these
three categories it falls within.

5 Insert if comes within clause (a)(ii) of the definition of UK Qualifying
Lender.

6 Insert jurisdiction of tax residence.

7 Include if the Assignee holds a passport under the HM Revenue and Customs DT
Treaty Passport scheme and wishes that scheme to apply to the Credit Agreement.

 







 

EXHIBIT C-1

 

FORM OF PROMISSORY NOTE

 

_________, 20[__]

 

FOR VALUE RECEIVED, the undersigned, [______] (the “Maker”), hereby promises to
pay to ___________ (the “Lender”), on the Maturity Date as defined in the Fifth
Amended and Restated Credit Agreement, dated as of March 27, 2020, among Cubic
Corporation, a Delaware corporation, as a Borrower, the Subsidiary Borrowers
from time to time party thereto, the Lenders named therein and the
Administrative Agent (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”) or earlier as
provided for in the Credit Agreement, the aggregate unpaid principal amount of
all Revolving Loans (as defined in the Credit Agreement) made to the Maker from
the Lender pursuant to the terms of the Credit Agreement, in the applicable
Agreed Currency required pursuant to the Credit Agreement in immediately
available funds, and to pay interest from the date thereof on the principal
amount hereof from time to time outstanding, in like funds, at a rate or rates
per annum and, in each case, and payable on such dates as determined pursuant to
the terms of the Credit Agreement.

 

The Maker promises to pay interest on any overdue principal and fees and, to the
extent permitted by law, overdue interest from their due dates at a rate or
rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Maker to make payments of principal and interest in
accordance with the terms of this Promissory Note and the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. THIS PROMISSORY NOTE, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 



C-1-1



 

  [____________]           By:       Name:     Title:

 



C-1-2

 



 

Loans and Payment

 

Date  Amount and
Type of Loan   Payments
Principal
Interest   Unpaid
Principal
Balance of Note   Name of Person Making
Notation                                                            

 



C-1-3

 

 

EXHIBIT C-2

 

FORM OF PROMISSORY NOTE

 

_________, 20[__]

 

FOR VALUE RECEIVED, the undersigned, [______] (the “Maker”), hereby promises to
pay to ___________ (the “Lender”), on the Maturity Date as defined in the Fifth
Amended and Restated Credit Agreement, dated as of March 27, 2020, among Cubic
Corporation, a Delaware corporation, as a Borrower, the Subsidiary Borrowers
from time to time party thereto, the Lenders named therein and the
Administrative Agent (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”) or earlier as
provided for in the Credit Agreement, the aggregate unpaid principal amount of
all Term Loans (as defined in the Credit Agreement) made to the Maker from the
Lender pursuant to the terms of the Credit Agreement, in the applicable Agreed
Currency required pursuant to the Credit Agreement in immediately available
funds, and to pay interest from the date thereof on the principal amount hereof
from time to time outstanding, in like funds, at a rate or rates per annum and,
in each case, and payable on such dates as determined pursuant to the terms of
the Credit Agreement.

 

The Maker promises to pay interest on any overdue principal and fees and, to the
extent permitted by law, overdue interest from their due dates at a rate or
rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Maker to make payments of principal and interest in
accordance with the terms of this Promissory Note and the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. THIS PROMISSORY NOTE, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 



C-2-1



 



  CUBIC CORPORATION           By:       Name:     Title:

 



C-2-2





 

Loans and Payment

 



Date  Amount and
Type of Loan   Payments
Principal
Interest   Unpaid
Principal
Balance of Note   Name of Person Making
Notation                                                            

 



C-2-3



 

EXHIBIT D

 

FORM OF SUBSIDIARY GUARANTEE

 

Attached

 







 



FIFTH AMENDED AND RESTATED GUARANTEE

 

FIFTH AMENDED AND RESTATED GUARANTEE (as amended, restated, supplemented or
otherwise modified from time to time, this “Guarantee”) dated as of March 27,
2020, by each of the signatories hereto (the “Initial Guarantors” and along with
any additional Subsidiaries of the Company which become parties to this
Guarantee by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent (“Agent”) for the ratable benefit of the
Holders of the Guaranteed Obligations (as defined below).

 

Cubic Corporation, a Delaware corporation (the “Company”), the Subsidiary
Borrowers from time to time parties thereto, the institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent, have entered into a certain Fifth Amended
and Restated Credit Agreement dated as of March 27, 2020 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed thereto in the Credit
Agreement), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers.

 

The Lenders and the Issuing Banks have agreed to extend Loans and certain other
financial accommodations to, including, without limitation, the issuance of the
Letters of Credit pursuant to, and subject to the terms and conditions of, the
Credit Agreement. The obligation of the Lenders to extend such Loans and of the
Issuing Banks to issue the Letters of Credit under the Credit Agreement is
conditioned on the execution and delivery by the Guarantors of a guarantee in
the form hereof of the due and punctual payment and performance of (a) the
principal of and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise,
(b) Indebtedness at any time and from time to time under the Letters of Credit,
(c) all obligations of the Company or any of its Subsidiaries owing to any
Lender or any Affiliate of any Lender under any Swap Agreement or Banking
Services Agreement and (d) all other obligations of the Company or any of its
Subsidiaries at any time and from time to time under the Credit Agreement and
the other Financing Documents (the foregoing collectively being herein referred
to as the “Guaranteed Obligations” and the holders from time to time of the
Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations” (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations).

 

Certain of the Initial Guarantors are parties to that certain Fourth Amended and
Restated Subsidiary Guarantee dated as of April 30, 2019 (the “Existing
Guarantee”) pursuant to which they guaranteed the obligations of the Company
under the Fourth Amended and Restated Credit Agreement dated as of April 30,
2019 (the “Existing Credit Agreement”). The Existing Credit Agreement is being
amended and restated pursuant to the terms of the Credit Agreement and, in
connection therewith, the Guarantors have agreed to amend and restate the
Existing Guarantee.

 

Accordingly, in consideration of the premises and in order to induce the Agent
and the Lenders to make Loans and extend other financial accommodations under
the Credit Agreement, each Guarantor hereby, jointly and severally, agrees that
the Existing Guarantee shall be amended and restated in its entirety as follows:

 



1

 

 

Section 1. Guarantee. Each Guarantor hereby, jointly and severally, irrevocably
and unconditionally, guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, and the punctual performance, of all
present and future Guaranteed Obligations. Each Guarantor also guarantees the
full, prompt and unconditional performance of all obligations and agreements of
every kind owed or hereafter to be owed by any Borrower to the Agent or the
Lenders under the Credit Agreement and the other Financing Documents to which
such Borrower is a party.

 

Section 2. Waiver. Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to-the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee, (ii) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(iii) any requirement that the Agent or the Lenders protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against the Borrowers or any other Person or any
collateral, and (iv) any other action, event or precondition to the enforcement
of this Guarantee or the performance by each Guarantor of its obligations
hereunder.

 

Section 3. Guarantee Absolute.

 

(a)       This Guarantee is one of payment and performance, not collection, and
the obligations of the Guarantors under this Guarantee are independent of the
obligations of the Borrowers under the Credit Agreement and any other Financing
Document, and a separate action or actions may be brought and prosecuted against
each Guarantor to enforce this Guarantee, irrespective of whether any action is
brought against any Borrower or whether any Borrower is joined in any such
action or actions.

 

(b)       The liability of the Guarantors under this Guarantee shall, to the
fullest extent permitted under applicable law, be absolute and unconditional
irrespective of:

 

(i)       any invalidity, irregularity, voidability, voidness or
unenforceability of the Credit Agreement, the Notes, any Swap Agreement, any
Banking Services Agreement or any other Financing Document or any other
agreement or instrument relating thereto, or of all or any part of the
Guaranteed Obligations or of any security therefor, in each case other than (A)
the occurrence of the Facility Termination Date or (B) with respect to any
Guarantor, the release of such Guarantor from this Guarantee in accordance with
Section 9.16 of the Credit Agreement;

 

(ii)       any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of, renewal
or alteration of, any Guaranteed Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any other
amendment or waiver of or any consent to departure from the Credit Agreement,
the Notes, any Swap Agreement, any Banking Service Agreement or any other
Financing Document, including any increase in the Guaranteed Obligations
resulting from the extension of additional credit to one or more Borrowers or
any of their Subsidiaries or otherwise;

 

(iii)       any sale, exchange, release, surrender, realization upon any
property by whomsoever at any time pledged or mortgaged to secure, or howsoever
securing, all or any of the Guaranteed Obligations, and/or any offset against,
or failure to perfect, or continue the perfection of, any Lien in any such
property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Guaranteed Obligations;

 

(iv)       any exercise or failure to exercise any rights against any Borrower
or others (including the Guarantors);

 



2

 

 

(v)       any settlement or compromise of any Guaranteed Obligation, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and any subordination of
the payment of all or any part thereof to the payment of any Guaranteed
Obligation (whether due or not) of any Borrower to creditors of such Borrower
other than the Guarantors, in each case other than (A) the occurrence of the
Facility Termination Date or (B) with respect to any Guarantor, the release of
such Guarantor from this Guarantee in accordance with Section 9.16 of the Credit
Agreement;

 

(vi)       any manner of application of collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
assets of any Borrower or any of its Subsidiaries;

 

(vii)       any change, restructuring or termination of the existence of any of
any Borrower or any of its Subsidiaries; or

 

(viii)       any other agreements or circumstance of any nature whatsoever which
might otherwise constitute a defense available to, or a discharge of, this
Guarantee and/or obligations of the Guarantors hereunder, or a defense to, or
discharge of, any Borrower or any other Person or party relating to this
Guarantee or the obligations of the Guarantors hereunder or otherwise with
respect to the Loans or Letters of Credit extended to the Borrowers, in each
case other than (A) the occurrence of the Facility Termination Date or (B) with
respect to any Guarantor, the release of such Guarantor from this Guarantee in
accordance with Section 9.16 of the Credit Agreement.

 

(c)       The Agent may at any time and from time to time (whether or not after
revocation or termination of this Guarantee) without the consent of, or notice
(except as shall be required by applicable law that cannot be waived) to, the
Guarantors, and without incurring responsibility to the Guarantors or impairing
or releasing the obligations of the Guarantors hereunder, apply any sums by
whomsoever paid or howsoever realized to any Guaranteed Obligation regardless of
what Guaranteed Obligations remain unpaid.

 

(d)       Except with respect to any Guarantor which has been released from this
Guarantee in accordance with Section 9.16 of the Credit Agreement, this
Guarantee shall continue to be effective or be reinstated, as the case may be,
if claim is ever made upon the Agent or any Lender for repayment or recovery of
any amount or amounts received by the Agent or such Lender in payment or on
account of any of the Guaranteed Obligations and the Agent or such Lender repays
all or part of said amount by reason of any judgment, decree or order of any
court or administrative body having jurisdiction over the Agent or such Lender
or the respective property of each, or any settlement or compromise of any such
claim effected by the Agent or such Lender with any such claimant (including the
Borrowers), the Guarantors shall be and remain liable to the Agent or such
Lender, as applicable, hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by the Agent or
such Lender.

 

Section 4. Continuing Guarantee. Except with respect to any Guarantor which is
released from this Guarantee in accordance with Section 9.16 of the Credit
Agreement, this Guarantee is a continuing and irrevocable guarantee and shall
(i) remain in full force and effect until the Facility Termination Date, (ii) be
binding upon each Guarantor, its successors and assigns, and (iii) inure to the
benefit of, and be enforceable by, the Agent and its successors, transferees and
assigns. All obligations to which this Guarantee applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.

 



3

 

 

Section 5. Representations, Warranties and Covenants. Each Guarantor hereby
represents, warrants and covenants to and with the Agent that:

 

(a)       The Guarantor has the power to execute and deliver this Guarantee and
to incur and perform its obligations hereunder;

 

(b)       The Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guarantee and to incur and perform
its obligations hereunder;

 

(c)       No consent, approval, authorization or other action by, and no notice
to or of, or declaration or filing with, any governmental or other public body,
or any other Person, is required for the due authorization, execution, delivery
and performance by the Guarantor of this Guarantee or the consummation of the
transactions contemplated hereby;

 

(d)       The execution, delivery and performance by the Guarantor of this
Guarantee, do not and will not violate or otherwise conflict with any term or
provision of any material agreement, instrument, judgment, decree, order or any
statute, rule or governmental regulation applicable to the Guarantor or result
in the creation of any Lien upon any of its properties or assets pursuant
thereto;

 

(e)       This Guarantee has been duly authorized, executed and delivered by the
Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor, and is enforceable against the Guarantor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law);

 

(f)       No proceeding referred to in paragraph (g) or (h) of Article VII of
the Credit Agreement is pending against the Guarantor and no other event
referred to in such paragraphs (g) and (h) of such Article VII has occurred and
is continuing with respect to the Guarantor, and the property of the Guarantor
is not subject to any assignment for the benefit of creditors; and

 

(g)       Each Guarantor will take all necessary actions to comply with the
provisions of the Credit Agreement applicable to it.

 

Section 6. Expenses. The Guarantors will pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent, including the fees, charges and
disbursements of any counsel for the Administrative Agent, in connection with
the enforcement or protection of its rights in connection with this Guarantee,
including its rights under this Section, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations with respect thereto, together with interest thereon as specified
in Section 12 hereof. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

Section 7. Terms. (a) The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(b)       All references herein to Sections and subsections shall be deemed to
be references to Sections and subsections of this Guarantee unless the context
shall otherwise require.

 

Section 8. Amendments and Modification. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, no provision hereof shall be
modified, altered or limited except by written instrument expressly referring to
this Guarantee and to such provision, and executed by the Guarantors and Agent.

 



4

 

 

Section 9. Subrogation. Upon making full payment with respect to any Guaranteed
Obligation hereunder, the Guarantors shall be subrogated to the rights of the
payee against the Borrowers with respect to such obligation; provided that the
Guarantors shall not enforce any payment by way of subrogation until the
Facility Termination Date.

 

Section 10. Remedies Upon Default; Right of Set-Off. (a) Upon the occurrence and
during the continuance of any Event of Default, the Agent may, without notice to
or demand upon the Borrowers or the Guarantors, declare any Guaranteed
Obligations immediately due and payable, and shall be entitled to enforce the
obligations of the Guarantors hereunder.

 

(b)       Upon such declaration by the Agent, the Agent and any Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Agent or any Lender to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guarantee that are then due, whether or not the
Agent or such Lender shall have made any demand under this Guarantee. The Agent
agrees promptly to notify such Guarantor after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Agent and Lenders under this
Section 10 are in addition to other rights and remedies (including other rights
of set-off) which the Agent and Lenders may have.

 

Section 11. Statute of Limitations. Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by a Borrower or
others (including any Guarantor), with respect to any of the Guaranteed
Obligations shall, to the fullest extent permitted under applicable law, if the
statute of limitations in favor of the Guarantors against the Agent or Lenders
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

 

Section 12. Interest. All amounts payable from time to time by the Guarantors
hereunder shall bear interest at an interest rate per annum determined in
accordance with Section 2.12 of the Credit Agreement as if such amounts were
payable by the Borrowers.

 

Section 13. Rights and Remedies Not Waived. No act, omission or delay by the
Agent shall constitute a waiver of its rights and remedies hereunder or
otherwise. No single or partial waiver by the Agent of any default hereunder or
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.

 

Section 14. Admissibility of Guarantee. The Guarantors agree that any copy of
this Guarantee signed by the Guarantors and transmitted by telecopier for
delivery to the Agent shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence.

 

Section 15. Notices. All notices, requests and demands to or upon the Agent or
the Guarantors under this Agreement shall be in writing and given as provided in
the Credit Agreement (with respect to the Guarantors, to the address of the
Company as set forth in the Credit Agreement).

 

Section 16. Counterparts. This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Guarantee by telecopy shall be effective
as delivery of a manually executed counterpart of this Guarantee.

 



5

 

 

Section 17. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL ETC. (a) EACH
GUARANTOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT THEREFROM IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING, (i) TRIAL
BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND
(iii) THE RIGHT TO INTERPOSE ANY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM (UNLESS
SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAIM COULD NOT, BY REASON OF ANY APPLICABLE
FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER
ACTION).

 

(b)       Each Guarantor irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, to such Guarantor at its
address determined pursuant to Section 15 hereof.

 

(c)       Nothing herein shall affect the right of the Agent to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Guarantor in any other jurisdiction.

 

(d)       Each Guarantor hereby waives presentment, notice of dishonor and
protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).

 

Section 18. GOVERNING LAW. THIS GUARANTEE, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUCTED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

Section 19. Captions; Separability. (a) The captions of the Sections and
subsections of this Guarantee have been inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Guarantee.

 

(b)       If any term of this Guarantee shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.

 

Section 20. Enforcement. If, in any action to enforce this Guarantee or any
proceeding to allow or adjudicate a claim under this Guarantee, a court of
competent jurisdiction determined that enforcement of this Guarantee against any
Guarantor for the full amount of the Guaranteed Obligations is not lawful under,
or would be subject to avoidance under, Section 548 of the United States
Bankruptcy Code or any applicable provision of comparable state law, the
liability of such Guarantor under this Guarantee shall be limited to the maximum
amount lawful and not subject to avoidance under such law.

 



6

 

 

Section 21. Contribution. Each Guarantor agrees that in the event a payment
shall be made by any Guarantor (the “Claiming Guarantor”) under this Guarantee
or assets of such Claiming Guarantor shall be sold pursuant to any mortgage,
security agreement or similar instrument or agreement to satisfy a claim of the
Lenders or the Agent, each other Guarantor (a “Contributing Guarantor”) shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all Guarantors on the date
hereof.

 

Section 22. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 22 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 22 or
otherwise under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 22 shall
remain in full force and effect until the Facility Termination Date. Each
Qualified ECP Guarantor intends that this Section 22 constitute, and this
Section 22 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein, “Qualified ECP
Guarantor” means, in respect of any Specified Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes or would become effective
with respect to such Specified Swap Obligation or such other Person as
constitutes an ECP and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 23. Acknowledgment of Receipt. Each Guarantor acknowledges receipt of a
copy of this Guarantee and each of the Financing Documents.

 

[Remainder of Page Intentionally Left Blank]

 



7

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed or caused this Guarantee to
be duly executed as of the date first above set forth.

 

  CUBIC DEFENSE APPLICATIONS, INC.,   a California corporation       By:    
Name: Rhys V. Williams   Title:   Treasurer and Assistant Secretary       CUBIC
TRANSPORTATION SYSTEMS, INC.,   a California corporation       By:     Name:
Rhys V. Williams   Title:   Vice President and Treasurer       CUBIC ITS, INC.,
  a Texas corporation       By:     Name: Rhys V. Williams   Title:   Treasurer
      DELERROK INC.,   a California corporation       By:     Name: Rhys V.
Williams   Title:   Treasurer       GATR TECHNOLOGIES, INC.,   an Alabama
corporation       By:     Name: Rhys V. Williams   Title:   Treasurer       ISR
SYSTEMS, INC.,   a Delaware corporation       By:     Name: Rhys V. Williams  
Title:   Treasurer       NUVOTRONICS, INC.,   a Delaware corporation       By:
                                                         Name: Rhys V. Williams
  Title:   Treasurer

 

Signature Page to Fifth Amended and Restated Guarantee
Cubic Corporation

 



 

 

 

  PIXIA, INC.,   a Delaware corporation       By:                Name: Rhys V.
Williams   Title:   Treasurer

 

Signature Page to Fifth Amended and Restated Guarantee
Cubic Corporation

 



 

 

 

Acknowledged and Agreed   as of the date first written above:       JPMORGAN
CHASE BANK, N.A.,   as Administrative Agent       By:
                                                   Name:   Title:  

 

Signature Page to Fifth Amended and Restated Guarantee
Cubic Corporation

 



 

 

 

ANNEX I TO GUARANTEE

 

Reference is hereby made to the Fifth Amended and Restated Guarantee (the
“Guarantee”) made as of March 27, 2020, by and among the Subsidiaries of the
Company party thereto as of the date thereof (the “Initial Guarantors” and along
with any additional Subsidiaries of the Company, which become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the Agent, for
the ratable benefit of the Holders of Guaranteed Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guarantee. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company] (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guarantee and agrees to be bound by such Guarantee as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 5 of the Guarantee are true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of the
date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guarantee as of this __________ day of _________, 20___.

 

  [NAME OF NEW GUARANTOR]       By                                          Its:

 



 

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

CUBIC CORPORATION
OFFICER’S CERTIFICATE

 

In Conformance with the Fifth Amended and Restated Credit Agreement
Dated March 27, 2020
As of and for the Period Ending [_____].

 

The following certification is provided to the Lenders as required under
Section 5.02 of the Fifth Amended and Restated Credit Agreement dated March 27,
2020 (the Agreement). The undersigned hereby certifies that:

 

a.the Company was in compliance with the financial covenants set forth on
Schedule 1 attached hereto during the period covered by the accompanying
financial statements (detailed calculations of financial covenant compliance
annexed), and

 

b.the undersigned has reviewed the terms of the Agreement and has made, or
caused to be made under his or her supervision, a review of the transactions and
conditions of the Company and its Restricted Subsidiaries from the beginning of
the period covered by the accompanying financial statements to the date of this
certificate, and that such review (i) has not disclosed the existence during
such period of any condition or event that constitutes a Default as defined in
the Agreement and (ii) has confirmed that Unrestricted Subsidiaries constitute,
as of the end of the period covered by the accompanying financial statements, in
the aggregate, __% of Consolidated Total Capitalization.

 

c.To the extent included in any cost savings, operating expense reductions
and/or cost synergies as an addback to the calculation of Consolidated EBITDA,
such cost savings, operating expense reductions and/or cost synergies are
reasonably identifiable, factually supportable and reasonably anticipated in
good faith to be achieved savings, operating expense reductions and/or cost
synergies.

 

Dated at San Diego, California, this ____ day of ____________, ____.

 

 

    Name:   Title:  

 









 

For the Quarter/Year ended _________ (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.     Section 6.01(a) – Consolidated EBITDA to Consolidated Cash Interest
Expense.   A.    Consolidated EBITDA for four consecutive fiscal quarters ending
on above date (“Subject Period”) as set forth on Schedule 2: $
B.    Consolidated Cash Interest Expense for the Subject Period:
$                            C.    Consolidated EBITDA to Consolidated Cash
Interest Expense (Line I.A ÷ Line I.B): Minimum required:  3.00 to 1.00  
II.     Section 6.01(b) – Net Leverage Ratio.   A.   Consolidated Net
Indebtedness at Statement Date as set forth on Schedule 2: $ B.    Indebtedness
attributable to undrawn letters of credit $ C.     Consolidated Adjusted EBITDA
for the Subject Period as set forth on Schedule 2 (calculated in accordance with
the terms of the definition thereof to include the Consolidated EBITDA
attributable to any Person which becomes a Restricted Subsidiary during the
Subject Period): $ D.    Net Leverage Ratio ((Line II.A – Line II.B) ÷
Line II.C):   Maximum permitted:  Subject to any Adjusted Covenant Period,
[____]8 to 1.00  

 



 





8 Insert applicable amount pursuant to Section 6.01(b).



 



2

 



 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

EBITDA

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended

Twelve
Months
Ended

consolidated net income or net earnings (or any comparable line item) of the
Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but excluding:          
extraordinary or non-recurring items ((except the non-recurring gain expected to
result from the Sale and Leaseback Transactions permitted in Section 6.04(c)))  
        gains or losses resulting from changes in accounting principles        
              + Consolidated Interest Expense           + income tax expense    
      + depreciation expense           + amortization expense           +
non-cash stock compensation expense and other non-cash expense items           +
non-recurring business optimization expenses and other restructuring charges or
reserves           +pro forma “run rate” cost savings, operating expense
reductions and cost synergies (in each case net of continuing associated
expenses), in each case related to a consummated Permitted Acquisition          
+ one-time transaction fees, costs, expenses, premiums, make-whole amounts,
penalty payments and other similar items           + charges, losses, lost
profits, expenses or write-offs to the extent indemnified or insured by a third
party           + losses recognized and expenses incurred in connection with the
effect of currency and exchange rate fluctuations on intercompany balances and
other balance sheet items           - non-cash gains or revenues           -
gains recognized and income recognized in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items           = Consolidated EBITDA          

 



3

 

 

Consolidated Indebtedness
(in accordance with the definition of Consolidated Indebtedness
as set forth in the Credit Agreement)

 

Liabilities for borrowed money  $  + liabilities for deferred purchase prices of
property  $  + Capital Lease Obligations  $  + liabilities for borrowed money
secured by a Lien with respect to property  $  + liabilities for letters of
credit (excluding performance letters of credit and undrawn letters of credit) 
$  + net obligations in respect of Swaps  $  + Guarantees of any of the
foregoing (without duplication)  $  Consolidated Indebtedness  $ 

 



4

 

 

Consolidated Net Indebtedness
(in accordance with the definition of Consolidated Net Indebtedness
as set forth in the Credit Agreement)

 

Consolidated Indebtedness (see above)  $  - Unrestricted Cash  $  - Unrestricted
Permitted Investments  $  Consolidated Net Indebtedness  $ 

 



5

 

 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:       Name:     Title:  

 

 

Date: ________ __, 20[__]

 







 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 



By:       Name:     Title:  

 

 

Date: ________ __, 20[__]

 







 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 



By:       Name:     Title:  

 

 

Date: ________ __, 20[  ]

 







 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Financing Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 



By:       Name:     Title:  

 

  

Date: ________ __, 20[  ]

 







 

EXHIBIT G-1

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]1

 

With a copy to:

 

101 W. Broadway, Suite 840
San Diego, California 92101
Attention: Anna Araya
Facsimile: 310-975-1353

 

Re: Cubic Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [________], a Subsidiary Borrower (the “Applicable Subsidiary
Borrower”) hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection therewith the [undersigned Borrower][Company, on behalf of the
Applicable Subsidiary Borrower, specifies the following information with respect
to such Borrowing requested hereby:

 

1.Name of Borrower: __________

 

2.The requested Borrowing is in respect of [the Revolving Loan Commitment][the
Term Loan Commitment].

 

3.Aggregate principal amount of Borrowing:2 __________

 

4.Date of Borrowing (which shall be a Business Day): __________

 



 





1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 Not less than applicable amounts specified in Section 2.02(c).

 







 

5.Type of Borrowing (ABR or Eurocurrency): __________

 

6.Interest Period and the last day thereof (if a Eurocurrency Borrowing):3
__________

 

7.Agreed Currency:________

 

8.Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

 

[Signature Page Follows]

 



 





3 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 







 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

  Very truly yours,       [CUBIC CORPORATION,   as the Company]   [SUBSIDIARY
BORROWER,   as a Borrower]           By:                Name:   Title:

 



 

1 To be included only for Borrowings on the Effective Date.

 







 

EXHIBIT G-2

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
Facsimile: ([__]) [__]-[_____]]1

 

Re: Cubic Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [___________ (the “Applicable Subsidiary Borrower”)], hereby gives you
notice pursuant to Section 2.07 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
connection therewith the [undersigned Borrower][Company, on behalf of the
Applicable Subsidiary Borrower], specifies the following information with
respect to such [conversion][continuation] requested hereby:

 

1.List applicable Borrower name, date, Type, Class, principal amount, Agreed
Currency and Interest Period (if applicable) of existing Borrowing: __________

 

2.Aggregate principal amount of resulting Borrowing: __________

 

3.Effective date of interest election (which shall be a Business Day):
__________

 

4.Type of resulting Borrowing (ABR or Eurocurrency): __________

 

5.Interest Period (if a Eurocurrency Borrowing):2 __________

 

6.Agreed Currency of resulting Borrowing:_________

 

[Signature Page Follows]

 



 





1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



 







 



  Very truly yours,       [CUBIC CORPORATION,   as the Company]   [SUBSIDIARY
BORROWER,   as a Borrower]           By:                Name:   Title:

 









 

EXHIBIT H

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto made with reference to the Fifth
Amended and Restated Credit Agreement, dated as of March 27, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Loan Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Loan Commitment and/or
to participate in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Loan Commitments] [and] [enter
into a tranche of Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Loan Commitment increased by $[__________], thereby making
the aggregate amount of its total Revolving Loan Commitments equal to
$[__________]] [and] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to $[__________] with respect thereto].

 

[[__]. The undersigned Increasing Lender confirms for the benefit of the
Administrative Agent and the Loan Parties but without liability to any Loan
Party, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender (other
than a UK Treaty Lender)] [(a UK Treaty Lender].]15

 

[[__]. The undersigned Increasing Lender confirms that the Person beneficially
entitled to interest payable to that Increasing Lender in respect of an advance
under a Financing Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]16

 



 



15 Delete as applicable – each Increasing Lender is required to confirm which of
these three categories it falls within.

16 Insert if comes within clause (a)(ii) of the definition of UK Qualifying
Lender.

 



1

 

 

[[__]. The undersigned Increasing Lender confirms that it holds a passport under
the HM Revenue and Customs DT Treaty Passport scheme (reference number [_____])
and is tax resident in [_____]17, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

 

(i)            each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Supplement; and

 

(ii)            each UK Borrower which becomes a Borrower after the date of this
Supplement, that it wishes that scheme to apply to the Credit Agreement.]18

 

2.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



 





17 Insert jurisdiction of tax residence.

18 Include if the Increasing Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.

 



2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

    [INSERT NAME OF INCREASING LENDER]           By:              Name:   Title:
    Accepted and agreed to as of the date first written above:       CUBIC
CORPORATION           By:                    Name:   Title:          
Acknowledged as of the date first written above:       JPMORGAN CHASE BANK, N.A.
  as Administrative Agent           By:     Name:   Title:      

 







 

EXHIBIT I

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto made with reference to the Fifth
Amended and Restated Credit Agreement, dated as of March 27, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Loan Commitments]
[and] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Loan Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].

 

[[__]. The undersigned Augmenting Lender confirms for the benefit of the
Administrative Agent and the Loan Parties but without liability to any Loan
Party, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender (other
than a UK Treaty Lender)] [(a UK Treaty Lender].]19

 

[[__]. The undersigned Augmenting Lender confirms that the Person beneficially
entitled to interest payable to that Augmenting Lender in respect of an advance
under a Financing Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]20

 



 



19 Delete as applicable – each Augmenting Lender is required to confirm which of
these three categories it falls within.

20 Insert if comes within clause (a)(ii) of the definition of UK Qualifying
Lender.



 







 

[[__]. The undersigned Augmenting Lender confirms that it holds a passport under
the HM Revenue and Customs DT Treaty Passport scheme (reference number [_____])
and is tax resident in [_____]21, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

 

(i)            each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Supplement; and

 

(ii)            each UK Borrower which becomes a Borrower after the date of this
Supplement, that it wishes that scheme to apply to the Credit Agreement.]22

 

2.            The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.            The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

[___________]

 

4.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 



 



21 Insert jurisdiction of tax residence.

22 Include if the Augmenting Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.



 



2





 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 



    [INSERT NAME OF AUGMENTING LENDER], as the Augmenting Lender           By:
             Name:   Title:     Accepted and agreed to as of the date first
written above:       CUBIC CORPORATION           By:                    Name:  
Title:           Acknowledged as of the date first written above:       JPMORGAN
CHASE BANK, N.A.   as Administrative Agent           By:     Name:   Title:    
 

 



3



 

EXHIBIT J

 

LIST OF CLOSING DOCUMENTS

 

CUBIC CORPORATION
CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

March 27, 2020

 

LIST OF CLOSING DOCUMENTS1

 

A.            FINANCING DOCUMENTS

 

1.Fifth Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Cubic Corporation, a Delaware corporation (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Revolving Lenders in an
aggregate principal amount of $850,000,000 and a term loan facility to the
Company From the Term Lenders in an initial aggregate principal amount of
$450,000,000.

 

SCHEDULES

 

Schedule 1.01 -- Existing Letters of Credit Schedule 2.01A -- Commitments
Schedule 2.01B -- Letter of Credit Commitments Schedule 3.05 -- Disclosed
Matters as to Litigation Schedule 3.08 -- Disclosed Matters as to Environmental
Compliance Schedule 3.16A -- Restricted Subsidiaries Schedule 3.16B --
Unrestricted Subsidiaries Schedule 6.02 -- Existing Indebtedness Schedule 6.03
-- Existing Liens Schedule 6.11 -- Existing Investments

 

EXHIBITS

 

Exhibit A -- Form of Assignment and Assumption Exhibit B -- [Reserved]
Exhibit C-1 -- Form of Promissory Note (Revolving Loan) Exhibit C-2 -- Form of
Promissory Note (Term Loan) Exhibit D -- Form of Subsidiary Guarantee Exhibit E
-- Form of Compliance Certificate Exhibit F-1 -- Form of U.S. Tax Compliance
Certificate Exhibit F-2 -- Form of U.S. Tax Compliance Certificate Exhibit F-3
-- Form of U.S. Tax Compliance Certificate Exhibit F-4 -- Form of U.S. Tax
Compliance Certificate Exhibit G-1 -- Form of Borrowing Request Exhibit G-2 --
Form of Interest Election Request Exhibit H -- Form of Increasing Lender
Supplement Exhibit I -- Form of Augmenting Lender Supplement Exhibit J -- List
of Closing Documents Exhibit K-1 -- Form of Borrowing Subsidiary Agreement
Exhibit K-2 -- Form of Borrowing Subsidiary Termination

 



 



1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



 



 



 

2.Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.09(e) of the Credit
Agreement.

 

3.Fifth Amended and Restated Guarantee executed by the initial Guarantors
(collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent.

 

B.            CORPORATE DOCUMENTS

 

4.Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Financing Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers or other authorized
persons of each Loan Party authorized to sign the Financing Documents to which
it is a party, and (in the case of each Borrower) authorized to request a
Borrowing or the issuance of a Letter of Credit under the Credit Agreement.

 

5.Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

C.            OPINIONS

 

6.Opinion of Sheppard Mullin Richter & Hampton LLP, special U.S. counsel for the
Borrowers and the other Loan Parties.

 

7.Opinion of Hilary Hageman, General Counsel of the Borrowers and the other Loan
Parties.

 

D.            CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying that the conditions set forth in Section 4.02 are
satisfied at such time.

 



 





 

EXHIBIT K-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [_____] (this “Agreement”), among
Cubic Corporation, a Delaware corporation (the “Company”), [Name of Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of March 27, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Loans to, and Letters of Credit available to, certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers or other authorized signatories as being authorized to, among other
things, request Borrowings under the Credit Agreement on behalf of the New
Subsidiary Borrower and sign this Borrowing Subsidiary Agreement and the other
Financing Documents to which the New Borrowing Subsidiary is, or may from time
to time become, a party: [______________].

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of the
date hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date. [The Company and the New Borrowing Subsidiary further represent
and warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]2 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 



 



2 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

 





 



 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers or other authorized signatories as of the
date first appearing above.

 

  CUBIC CORPORATION           By:       Name:     Title:           [NAME OF NEW
BORROWING SUBSIDIARY]           By:       Name:     Title:           JPMORGAN
CHASE BANK, N.A., as Administrative Agent           By:       Name:     Title:

 



 





 

EXHIBIT K-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: [__________]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Cubic Corporation (the “Company”), refers to the Fifth Amended
and Restated Credit Agreement dated as of March 27, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. [The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Borrowing Subsidiary shall continue to be a Borrower until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been prepaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings under
the Credit Agreement.]

 

[Signature Page Follows]

 



 



 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

  Very truly yours,       CUBIC CORPORATION           By:       Name:     Title:

 

 

Copy to: JPMorgan Chase Bank, N.A.   101 W. Broadway, Suite 840   San Diego,
California 92101   Attention: Anna Araya   Telecopy No: (310) 975-1353

 



 

 

 

